Exhibit 10.1

 

EXECUTION COPY

 

AGREEMENT OF LIMITED LIABILITY COMPANY

 

of

 

IMS HEALTH LICENSING ASSOCIATES, L.L.C.,

 

A Delaware limited liability company

 

By and Among

 

IMS HEALTH INCORPORATED,

COORDINATED MANAGEMENT SYSTEMS, INC.,

IMS AG,

UTRECHT-AMERICA FINANCE CO.,

AND

EDAM, L.L.C.

 

Dated as of March 17, 2005

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I THE COMPANY

 

SECTION 1.01. Formation/Conversion

 

SECTION 1.02. Name

 

SECTION 1.03. Purpose

 

SECTION 1.04. Principal Place of Business

 

SECTION 1.05. Term

 

SECTION 1.06. Filings; Agent for Service of Process

 

SECTION 1.07. Title to Property

 

SECTION 1.08. Payments of Individual Obligations

 

SECTION 1.09. Independent Activities; Transactions with Affiliates

 

SECTION 1.10. Definitions

 

SECTION 1.11. Other Terms [a05-7849_1ex10d1.htm#Section1_11_OtherTerms__014851]

 

 

 

ARTICLE II MEMBERS’ CAPITAL CONTRIBUTIONS
[a05-7849_1ex10d1.htm#ArticleIiMembersCapitalContributi_014900]

 

SECTION 2.01. [Intentionally Omitted]
[a05-7849_1ex10d1.htm#Section2_01_intentionallyOmitted_014856]

 

SECTION 2.02. Additional Capital Contributions
[a05-7849_1ex10d1.htm#Section2_02_AdditionalCapitalCont_014857]

 

SECTION 2.03. Obligations Under Contribution Agreements
[a05-7849_1ex10d1.htm#Section2_03_ObligationsUnderContr_014909]

 

SECTION 2.04. Other Matters
[a05-7849_1ex10d1.htm#Section2_04_OtherMatters__014914]

 

SECTION 2.05. Capital Accounts and Percentage Interests
[a05-7849_1ex10d1.htm#Section2_05_CapitalAccountsAndPer_014922]

 

 

 

ARTICLE III ALLOCATIONS [a05-7849_1ex10d1.htm#ArticleIiiAllocations_014929]

 

SECTION 3.01. Profits [a05-7849_1ex10d1.htm#Section3_01_Profits_014930]

 

SECTION 3.02. Losses [a05-7849_1ex10d1.htm#Section3_02_Losses_014936]

 

SECTION 3.03. Special Gain and Loss Allocations
[a05-7849_1ex10d1.htm#Section3_03_SpecialGainAndLossAll_014940]

 

SECTION 3.04. Other Special Allocations
[a05-7849_1ex10d1.htm#Section3_04_OtherSpecialAllocatio_014946]

 

SECTION 3.05. Curative Allocations
[a05-7849_1ex10d1.htm#Section3_05_CurativeAllocations_014949]

 

SECTION 3.06. Loss Limitation
[a05-7849_1ex10d1.htm#Section3_06_LossLimitation__014956]

 

SECTION 3.07. Other Allocation Rules
[a05-7849_1ex10d1.htm#Section3_07_OtherAllocationRules__015000]

 

SECTION 3.08. Tax Allocations: Code Section 704(c)
[a05-7849_1ex10d1.htm#Section3_08_TaxAllocationsCodeSec_015008]

 

SECTION 3.09. Other Rules Relating to Cumulative Allocations
[a05-7849_1ex10d1.htm#Section3_09_OtherRulesRelatingToC_015014]

 

 

 

ARTICLE IV DISTRIBUTIONS [a05-7849_1ex10d1.htm#ArticleIvDistributions_015029]

 

SECTION 4.01. Cash Flow [a05-7849_1ex10d1.htm#Section4_01_CashFlow__015030]

 

SECTION 4.02. Amounts Withheld
[a05-7849_1ex10d1.htm#Section4_02_AmountsWithheld__015038]

 

 

 

ARTICLE V MANAGEMENT [a05-7849_1ex10d1.htm#ArticleVManagement_015041]

 

SECTION 5.01. Authority of the Managing Member
[a05-7849_1ex10d1.htm#Section5_01_AuthorityOfTheManagin_015043]

 

SECTION 5.02. Right to Rely on the Managing Member
[a05-7849_1ex10d1.htm#Section5_02_RightToRelyOnTheManag_015051]

 

SECTION 5.03. Restrictions on Authority of the Managing Member
[a05-7849_1ex10d1.htm#Section5_03_RestrictionsOnAuthori_015057]

 

SECTION 5.04. Duties and Obligations of the Managing Member
[a05-7849_1ex10d1.htm#Section5_04_DutiesAndObligationsO_015105]

 

SECTION 5.05. Indemnification of the Members
[a05-7849_1ex10d1.htm#Section5_05_IndemnificationOfTheM_015123]

 

SECTION 5.06. Compensation and Expenses
[a05-7849_1ex10d1.htm#Section5_06_CompensationAndExpens_015136]

 

 

i

--------------------------------------------------------------------------------


 

ARTICLE VI ROLE OF MEMBERS [a05-7849_1ex10d1.htm#ArticleViRoleOfMembers_015140]

 

SECTION 6.01. Rights or Powers
[a05-7849_1ex10d1.htm#Section6_01_RightsOrPowers_015142]

 

SECTION 6.02. Voting Rights
[a05-7849_1ex10d1.htm#Section6_02_VotingRights__021212]

 

SECTION 6.03. Procedure for Consent
[a05-7849_1ex10d1.htm#Section6_03_ProcedureForConsent__021312]

 

 

 

ARTICLE VII REPRESENTATIONS, WARRANTIES AND COVENANTS
[a05-7849_1ex10d1.htm#ArticleViiRepresentationsWarranti_015150]

 

SECTION 7.01. In General [a05-7849_1ex10d1.htm#Section7_01_InGeneral__015152]

 

SECTION 7.02. Representations and Warranties
[a05-7849_1ex10d1.htm#Section7_02_RepresentationsAndWar_015156]

 

SECTION 7.03. Covenant of Edam
[a05-7849_1ex10d1.htm#Section7_03_CovenantOfEdam__015211]

 

SECTION 7.04. Covenant of Class A Members
[a05-7849_1ex10d1.htm#Section7_04_CovenantOfClassaMembe_015221]

 

 

 

ARTICLE VIII ACCOUNTING; BOOKS AND RECORDS
[a05-7849_1ex10d1.htm#ArticleViiiAccountingBooksAndReco_015240]

 

SECTION 8.01. Accounting; Books and Records
[a05-7849_1ex10d1.htm#Section8_01_AccountingBooksAndRec_015242]

 

SECTION 8.02. Reports [a05-7849_1ex10d1.htm#Section8_02_Reports_015246]

 

SECTION 8.03. Tax Matters [a05-7849_1ex10d1.htm#Section8_03_TaxMatters__015305]

 

SECTION 8.04. Proprietary Information
[a05-7849_1ex10d1.htm#Section8_04_ProprietaryInformatio_015318]

 

 

 

ARTICLE IX AMENDMENTS; MEETINGS
[a05-7849_1ex10d1.htm#ArticleIxAmendmentsMeetings_015324]

 

SECTION 9.01. Amendments [a05-7849_1ex10d1.htm#Section9_01_Amendments_015327]

 

SECTION 9.02. Meetings of the Members
[a05-7849_1ex10d1.htm#Section9_02_MeetingsOfTheMembers_015333]

 

SECTION 9.03. Consent [a05-7849_1ex10d1.htm#Section9_03_Consent__015338]

 

 

 

ARTICLE X TRANSFERS OF INTERESTS
[a05-7849_1ex10d1.htm#ArticleXTransfersOfInterests_015341]

 

SECTION 10.01. Restriction on Transfers
[a05-7849_1ex10d1.htm#Section10_01_RestrictionOnTransfe_015343]

 

SECTION 10.02. Permitted Transfers
[a05-7849_1ex10d1.htm#Section10_02_PermittedTransfers__015348]

 

SECTION 10.03. Conditions to Permitted Transfers
[a05-7849_1ex10d1.htm#Section10_03_ConditionsToPermitte_015352]

 

SECTION 10.04. Prohibited Transfers
[a05-7849_1ex10d1.htm#Section10_04_ProhibitedTransfers__015358]

 

SECTION 10.05. Rights of Unadmitted Assignees
[a05-7849_1ex10d1.htm#Section10_05_RightsOfUnadmittedAs_015403]

 

SECTION 10.06. Admission as Substituted Members
[a05-7849_1ex10d1.htm#Section10_06_AdmissionAsSubstitut_015411]

 

SECTION 10.07. Distributions with Respect to Transferred Interests
[a05-7849_1ex10d1.htm#Section10_07_DistributionsWithRes_015419]

 

SECTION 10.08. Retirement of Members’ Interests in the Company; Determination of
Mark-to-Market Values and Gross Asset Values
[a05-7849_1ex10d1.htm#Section10_08_RetirementOfMembersI_015443]

 

 

 

ARTICLE XI MANAGING MEMBER [a05-7849_1ex10d1.htm#ArticleXiManagingMember_015455]

 

SECTION 11.01. Covenant Not to Withdraw, Transfer, or Dissolve
[a05-7849_1ex10d1.htm#Section11_01_CovenantNotToWithdra_015458]

 

SECTION 11.02. Termination of Status as Managing Member
[a05-7849_1ex10d1.htm#Section11_02_TerminationOfStatusA_015500]

 

SECTION 11.03. Election of Managing Members
[a05-7849_1ex10d1.htm#Section11_03_ElectionOfManagingMe_015504]

 

 

 

ARTICLE XII DISSOLUTION AND WINDING UP
[a05-7849_1ex10d1.htm#ArticleXiiDissolutionAndWindingUp_015520]

 

SECTION 12.01. Liquidating Events
[a05-7849_1ex10d1.htm#Section12_01_LiquidatingEvents_015515]

 

SECTION 12.02. Winding Up [a05-7849_1ex10d1.htm#Section12_02_WindingUp_015526]

 

SECTION 12.03. No Restoration of Deficit Capital Accounts; Compliance With
Timing Requirements of Regulations
[a05-7849_1ex10d1.htm#Section12_03_NoRestorationOfDefic_015533]

 

SECTION 12.04. Deemed Contribution and Distribution
[a05-7849_1ex10d1.htm#Section12_04_DeemedContributionAn_015539]

 

SECTION 12.05. Rights of Members
[a05-7849_1ex10d1.htm#Section12_05_RightsOfMembers_015543]

 

 

ii

--------------------------------------------------------------------------------


 

SECTION 12.06. Notice of Dissolution
[a05-7849_1ex10d1.htm#Section12_06_NoticeOfDissolution__015548]

 

SECTION 12.07. Liquidation Guaranteed Payment
[a05-7849_1ex10d1.htm#Section12_07_LiquidationGuarantee_015550]

 

SECTION 12.08. Character of Liquidating Distributions
[a05-7849_1ex10d1.htm#Section12_08_CharacterOfLiquidati_015554]

 

SECTION 12.09. The Liquidator
[a05-7849_1ex10d1.htm#Section12_09_TheLiquidator_015556]

 

SECTION 12.10. Form of Liquidating Distributions
[a05-7849_1ex10d1.htm#Section12_10_FormOfLiquidatingDis_015559]

 

 

 

ARTICLE XIII POWER OF ATTORNEY
[a05-7849_1ex10d1.htm#ArticleXiiiPowerOfAttorney_015609]

 

SECTION 13.01. Managing Member as Attorney-In-Fact
[a05-7849_1ex10d1.htm#Section13_01_ManagingMemberAsAtto_015612]

 

SECTION 13.02. Nature of Special Power
[a05-7849_1ex10d1.htm#Section13_02_NatureOfSpecialPower_015617]

 

 

 

ARTICLE XIV NOTICE EVENTS [a05-7849_1ex10d1.htm#ArticleXivNoticeEvents_015621]

 

SECTION 14.01. Notice Events
[a05-7849_1ex10d1.htm#Section14_01_NoticeEvents__015622]

 

SECTION 14.02. Liquidation Notice
[a05-7849_1ex10d1.htm#Section14_02_LiquidationNotice__015629]

 

SECTION 14.03. Electing Members’ Purchase Option
[a05-7849_1ex10d1.htm#Section14_03_ElectingMembersPurch_015632]

 

 

 

ARTICLE XV MISCELLANEOUS [a05-7849_1ex10d1.htm#ArticleXvMiscellaneous_015642]

 

SECTION 15.01. Notices [a05-7849_1ex10d1.htm#Section15_01_Notices_015646]

 

SECTION 15.02. Binding Effect
[a05-7849_1ex10d1.htm#Section15_02_BindingEffect__015658]

 

SECTION 15.03. Construction
[a05-7849_1ex10d1.htm#Section15_03_Construction__015700]

 

SECTION 15.04. Headings [a05-7849_1ex10d1.htm#Section15_04_Headings__015703]

 

SECTION 15.05. Severability
[a05-7849_1ex10d1.htm#Section15_05_Severability__015706]

 

SECTION 15.06. Variation of Pronouns
[a05-7849_1ex10d1.htm#Section15_06_VariationOfPronouns__015711]

 

SECTION 15.07. Governing Law
[a05-7849_1ex10d1.htm#Section15_07_GoverningLaw__015713]

 

SECTION 15.08. Waiver of Action for Partition
[a05-7849_1ex10d1.htm#Section15_08_WaiverOfActionForPar_015715]

 

SECTION 15.09. Waiver of Jury Trial
[a05-7849_1ex10d1.htm#Section15_09_WaiverOfJuryTrial__015725]

 

SECTION 15.10. Consent to Jurisdiction
[a05-7849_1ex10d1.htm#Section15_10_ConsentToJurisdictio_015727]

 

SECTION 15.11. Counterpart Execution
[a05-7849_1ex10d1.htm#Section15_11_CounterpartExecution_015733]

 

SECTION 15.12. Sole and Absolute Discretion
[a05-7849_1ex10d1.htm#Section15_12_SoleAndAbsoluteDiscr_015736]

 

SECTION 15.13. Specific Performance
[a05-7849_1ex10d1.htm#Section15_13_SpecificPerformance_015743]

 

 

 

EXHIBITS

 

 

 

 

 

Exhibit A [a05-7849_1ex10d1.htm#ExhibitAToDemandPromissoryNoteFor_015923]

Form Demand Promissory Note and Guaranty of Payment
[a05-7849_1ex10d1.htm#ExhibitAToDemandPromissoryNoteFor_015923]

 

Exhibit B [a05-7849_1ex10d1.htm#ExhibitB_015940]

Form Confidentiality Certificate [a05-7849_1ex10d1.htm#ExhibitB_015940]

 

Exhibit C-1 [a05-7849_1ex10d1.htm#ExhibitC1_015953]

Form Transferor Certificate [a05-7849_1ex10d1.htm#ExhibitC1_015953]

 

Exhibit C-2 [a05-7849_1ex10d1.htm#ExhibitC2_015955]

Form Transferee Certificate [a05-7849_1ex10d1.htm#ExhibitC2_015955]

 

Exhibit D [a05-7849_1ex10d1.htm#ExhibitD_020001]

Form of Master Lease [a05-7849_1ex10d1.htm#ExhibitD_020001]

 

 

 

 

SCHEDULES

 

 

 

 

 

Schedule A

List of Responsible Officers

 

 

iii

--------------------------------------------------------------------------------


 

AGREEMENT OF LIMITED LIABILITY COMPANY

OF

IMS HEALTH LICENSING ASSOCIATES, L.L.C.,

A DELAWARE LIMITED LIABILITY COMPANY

 

THIS AGREEMENT OF LIMITED LIABILITY COMPANY, dated as of the 17th day of March,
2005, by and among IMS HEALTH INCORPORATED, a Delaware corporation (“IMS
Health”), as the sole Managing Member, UTRECHT-AMERICA FINANCE CO., a Delaware
corporation (“Utrecht”), and EDAM, L.L.C., a Delaware limited liability company
(“Edam”), as the Class A Members, and COORDINATED MANAGEMENT SYSTEMS, INC., a
Delaware corporation (“CMS”), and IMS AG, a corporation organized under the laws
of Switzerland and successor in interest to IMS Pharminform Holding AG
(“IMS AG”), as the Class B Members.

 

WITNESSETH:

 

WHEREAS, IMS Health Licensing Associates, L.P. (the “Partnership”) was formed on
June 7, 1993 as a Delaware limited partnership, and immediately prior to the
effectiveness of this Agreement, existed under that certain Eighth Amended and
Restated Agreement of Limited Partnership dated as of July 1, 2003 (as amended
by the Assignment, the “Partnership Agreement”) by and among IMS AG, as general
partner (the “General Partner”), and UTRECHT-AMERICA FINANCE CO., EDAM, L.L.C.,
and COORDINATED MANAGEMENT SYSTEMS, INC., as limited partners (collectively with
the General Partner, the “8th Amendment Partners”);

 

WHEREAS, effective as of 9:00 A.M., New York time, on the date hereof, pursuant
to that certain Assignment of Limited Partner Interest (In Part) (the
“Assignment”), Coordinated Management Systems, Inc. transferred (the “Class B
Transfer”) 1.1135% of its interest as a Class B Limited Partner, representing a
one percent (1.0%) Percentage Interest (as defined in the Partnership
Agreement), in each case, determined as of the Closing Date, to IMS Health
Incorporated, a Delaware corporation (“IMS Health,” and together with the 8th
Amendment Partners, the “Partners”);

 

WHEREAS, effective as of March 16, 2005, by unanimous written consent, the 8th
Amendment Partners authorized and approved the Class B Transfer and the
admission of IMS Health as a substituted Class B Limited Partner of the
Partnership;

 

WHEREAS, effective as of the date hereof, by unanimous written consent, the
Partners authorized and approved the conversion of the Partnership to a Delaware
limited liability company and approved this Agreement;

 

WHEREAS, effective as of 9:05 A.M., New York time, on the date hereof,
simultaneously with the effectiveness of this Agreement, the Partnership was
converted to a Delaware limited liability company pursuant to Section 18-214 of
the Delaware Limited Liability Company Act (6 Del. C. § 18-101 et seq.), as
amended from time to time (the “Act”), and Section 17-219 of the Delaware
Revised Uniform Limited Partnership Act (6 Del. C. § 17-101 et seq.), as amended
from time to time (the “Delaware Limited Partnership Act”), by causing the

 

--------------------------------------------------------------------------------


 

filing with the Secretary of State of the State of Delaware of a Certificate of
Conversion to Limited Liability Company and a Certificate of Formation (the
“Conversion”); and

 

WHEREAS, pursuant to this Agreement and the Conversion, upon the effectiveness
of the Conversion, the Partners shall become the members of the Company.

 

NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements herein contained, the parties hereto agree
as follows:

 


ARTICLE I
THE COMPANY

 


SECTION 1.01.  FORMATION/CONVERSION.

 

Effective as of the time of the Conversion, (i) the Partnership Agreement is
replaced and superseded in its entirety by this Agreement in respect of all
periods beginning on or after the Conversion, (ii) all of the limited
partnership interests of the Partners in the Partnership are converted to
limited liability company interests in the Company, (iii) the Partners are
automatically admitted to the Company as members of the Company and (iv) the
members are continuing the business of the Partnership without dissolution in
the form of a Delaware limited liability company governed by this Agreement, all
in accordance with the terms of this Agreement.  In accordance with
Section 18-214(g) of the Act, the Company shall constitute a continuation of the
existence of the Partnership in the form of a Delaware limited liability company
and, for all purposes of the laws of the State of Delaware, shall be deemed to
be the same entity as the Partnership.  IMS AG, in its capacity as “authorized
person” within the meaning of the Act, has executed, delivered and filed the
Certificate and the Certificate of Conversion with the Secretary of State of the
State of Delaware.  Upon such filings, IMS AG’s powers as an “authorized person”
ceased, and the Managing Member is hereby designated an “authorized person” to
execute, deliver and file any amendments and/or restatements of the Certificate
and any other certificates (and any amendments and/or restatements thereof)
permitted or required to be filed with the Secretary of State of the State of
Delaware and permitted hereunder, and shall continue as the designated
“authorized person” within the meaning of the Act.  The Managing Member shall
execute, deliver and file any other certificates, affidavits and other
documentation (and any amendments and/or restatements thereof) necessary to
qualify the Company as a foreign limited liability company in any state or other
jurisdiction in which such qualification is required by law.

Simultaneously with the effectiveness of, and pursuant to, the Conversion,
(i) the Class A Limited Partner interests in the Partnership held by
UTRECHT-AMERICA FINANCE CO. and EDAM, L.L.C. are converted to, and each of
UTRECHT-AMERICA FINANCE CO. and EDAM, L.L.C. is hereby admitted as a Class A
Member of the Company in respect of, the Class A Membership Interests (as
hereinafter defined); (ii) the Class B Limited Partner interest in the
Partnership held by COORDINATED MANAGEMENT SYSTEMS, INC. and the General Partner
interest in the Partnership held by IMS AG are converted to, and each of
COORDINATED MANAGEMENT SYSTEMS, INC. and IMS AG is admitted as a Class B Member
of the Company in respect of, the Class B Membership Interests (as hereinafter

 

2

--------------------------------------------------------------------------------


 

defined); and (iii) the Class B Limited Partner interest in the Partnership held
by IMS HEALTH INCORPORATED is converted to, and IMS HEALTH INCORPORATED is
admitted as the sole Managing Member of the Company in respect of, the Managing
Membership Interest (as hereinafter defined).

 


SECTION 1.02.  NAME.

 

The name of the Company shall be IMS Health Licensing Associates, L.L.C., and
all business of the Company shall be conducted in such name or, in the
discretion of the Managing Member, under any other name; provided that, the
Managing Member may change the name of the Company only upon ten (10) Business
Days’ notice to the Members.

 


SECTION 1.03.  PURPOSE.

 

The purpose of the Company is to engage in the business of owning certain
investments in Permitted Assets and to manage, protect, conserve and dispose of
such investments in Permitted Assets and to make such additional investments and
engage in such additional business endeavors as are permitted under this
Agreement or otherwise as the Members may agree, and to engage in activities
related or incidental thereto.  The Company shall have the power to do any and
all acts necessary, appropriate, proper, advisable, incidental or convenient to
or in furtherance of the purpose of the Company and shall have without
limitation, any and all powers that may be exercised on behalf of the Company by
the Managing Member pursuant to Section 1.09(c) and Article V hereof.

 


SECTION 1.04.  PRINCIPAL PLACE OF BUSINESS.

 

The principal place of business of the Company shall be located at IMS Health
Incorporated, 1499 Post Road, Fairfield, Connecticut 06430.  The Managing Member
may change the principal place of business of the Company to any other place
within the United States of America upon ten (10) Business Days’ notice to the
other Members.  The registered office of the Company in the State of Delaware is
located at The Corporation Trust Company, Corporation Trust Center, 1209 Orange
Street, Wilmington, New Castle County, Delaware 19801.

 


SECTION 1.05.  TERM.

 

The term of the Company is deemed to have commenced on the date the certificate
of limited partnership described in Section 17-201 of the Delaware Limited
Partnership Act was filed in the office of the Secretary of State of the State
of Delaware in accordance with the Delaware Limited Partnership Act and shall
continue until the winding up and liquidation of the Company and its business is
completed following a Liquidating Event as provided in Article XII hereof.

 


SECTION 1.06.  FILINGS; AGENT FOR SERVICE OF PROCESS.

 


(A)                                  IMS AG WAS AUTHORIZED TO EXECUTE AND CAUSE
THE CERTIFICATE OF FORMATION EFFECTIVE AS OF THE DATE HEREOF (THE “CERTIFICATE”)
TO BE FILED IN THE OFFICE OF THE SECRETARY OF STATE OF THE STATE OF DELAWARE AS
AN AUTHORIZED PERSON WITHIN THE MEANING OF THE ACT.  THE MANAGING

 

3

--------------------------------------------------------------------------------


 


MEMBER SHALL TAKE ANY AND ALL ACTIONS REASONABLY NECESSARY TO PERFECT AND
MAINTAIN THE STATUS OF THE COMPANY AS A LIMITED LIABILITY COMPANY UNDER THE LAWS
OF THE STATE OF DELAWARE OR ANY OTHER STATES IN WHICH THE COMPANY IS ENGAGED IN
BUSINESS, INCLUDING THE PREPARATION AND FILING OF SUCH AMENDMENTS TO THE
CERTIFICATE AND SUCH OTHER ASSUMED NAME CERTIFICATES, DOCUMENTS, INSTRUMENTS AND
PUBLICATIONS AS MAY BE REQUIRED BY LAW, INCLUDING WITHOUT LIMITATION, ACTION TO
REFLECT:

 

(I)                                     A CHANGE IN THE COMPANY NAME; OR

 

(II)                                  A CORRECTION OF FALSE OR ERRONEOUS
STATEMENTS IN THE CERTIFICATE.

 


(B)                                 THE REGISTERED AGENT FOR SERVICE OF PROCESS
ON THE COMPANY IN THE STATE OF DELAWARE SHALL BE THE CORPORATION TRUST COMPANY,
CORPORATION TRUST CENTER, 1209 ORANGE STREET, WILMINGTON, NEW CASTLE COUNTY,
DELAWARE 19801, OR ANY SUCCESSOR AS APPOINTED BY THE MANAGING MEMBER.

 


(C)                                  UPON THE DISSOLUTION AND COMPLETION OF THE
WINDING UP AND LIQUIDATION OF THE COMPANY, IN ACCORDANCE WITH ARTICLE XII, THE
MANAGING MEMBER (OR, IN THE EVENT THERE IS NO REMAINING MANAGING MEMBER, ANY
PERSON APPOINTED PURSUANT TO SECTION 12.09 HEREOF) SHALL PROMPTLY EXECUTE AND
CAUSE TO BE FILED CERTIFICATES OF CANCELLATION IN ACCORDANCE WITH THE ACT AND
THE LAWS OF ANY OTHER STATES OR JURISDICTIONS IN WHICH THE MANAGING MEMBER OR
SUCH OTHER APPOINTED PERSON, AS THE CASE MAY BE, DEEMS SUCH FILING NECESSARY OR
ADVISABLE.

 


SECTION 1.07.  TITLE TO PROPERTY.

 

All property owned by the Company or the Company Subsidiary shall be owned by
the Company or the Company Subsidiary as an entity and no Member shall have any
ownership interest in such property in its individual name or right, and each
Member’s interest in the Company shall be personal property for all purposes. 
The Company shall hold all of its property in the name of the Company and not in
the name of any Member.

 


SECTION 1.08.  PAYMENTS OF INDIVIDUAL OBLIGATIONS.

 

The Company’s credit and assets shall be used solely for the benefit of the
Company, and no asset of the Company shall be Transferred or encumbered for or
in payment of any individual obligation of any Member.

 


SECTION 1.09.  INDEPENDENT ACTIVITIES; TRANSACTIONS WITH AFFILIATES.

 


(A)                                  THE MANAGING MEMBER AND ANY OF ITS
AFFILIATES SHALL BE REQUIRED TO DEVOTE ONLY SUCH TIME TO THE AFFAIRS OF THE
COMPANY AS THE MANAGING MEMBER DETERMINES IN ITS SOLE DISCRETION MAY BE
NECESSARY TO MANAGE AND OPERATE THE COMPANY, AND EACH SUCH PERSON, SHALL BE FREE
TO SERVE ANY OTHER PERSON OR ENTERPRISE IN ANY CAPACITY THAT IT MAY DEEM
APPROPRIATE IN ITS DISCRETION.

 


(B)                                 TO THE EXTENT PERMITTED BY APPLICABLE LAW
AND EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT, EACH MEMBER ACKNOWLEDGES
THAT THE OTHER MEMBERS (EACH ACTING ON ITS OWN BEHALF) AND THEIR AFFILIATES ARE
FREE TO ENGAGE OR INVEST IN AN UNLIMITED NUMBER OF ACTIVITIES OR BUSINESSES, ANY
ONE OR MORE OF WHICH MAY BE RELATED TO THE ACTIVITIES OR BUSINESSES OF THE
COMPANY, WITHOUT

 

4

--------------------------------------------------------------------------------



HAVING OR INCURRING ANY OBLIGATION TO OFFER ANY INTEREST IN SUCH ACTIVITIES OR
BUSINESSES TO THE COMPANY OR ANY MEMBER, AND NEITHER THIS AGREEMENT NOR ANY
ACTIVITY UNDERTAKEN PURSUANT TO THIS AGREEMENT SHALL PREVENT ANY MEMBER OR ITS
AFFILIATES FROM ENGAGING IN SUCH ACTIVITIES, OR REQUIRE ANY MEMBER TO PERMIT THE
COMPANY OR ANY MEMBER OR ITS AFFILIATES TO PARTICIPATE IN ANY SUCH ACTIVITIES,
AND AS A MATERIAL PART OF THE CONSIDERATION FOR THE EXECUTION OF THIS AGREEMENT
BY EACH MEMBER, EACH MEMBER HEREBY WAIVES, RELINQUISHES, AND RENOUNCES ANY SUCH
RIGHT OR CLAIM OF PARTICIPATION.  THE MEMBERS ACKNOWLEDGE THAT CERTAIN CONFLICTS
OF INTEREST MAY THUS ARISE AND HEREBY AGREE THAT THE SPECIFIC RIGHTS WITH
RESPECT TO THE MEMBERS’ AND THEIR AFFILIATES’ FREEDOM OF ACTION PROVIDED IN THIS
SECTION 1.09(B) ARE SUFFICIENT TO PROTECT THEIR RESPECTIVE INTERESTS IN RELATION
TO SUCH POSSIBLE CONFLICTS AND ARE TO BE IN LIEU OF ALL OTHER POSSIBLE
LIMITATIONS WHICH MIGHT OTHERWISE BE IMPLIED IN FACT, IN LAW OR IN EQUITY.

 


(C)                                  TO THE EXTENT PERMITTED BY APPLICABLE LAW
AND EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT, THE MANAGING MEMBER, WHEN
ACTING ON BEHALF OF THE COMPANY, IS HEREBY AUTHORIZED TO PURCHASE PROPERTY FROM,
SELL PROPERTY TO OR OTHERWISE DEAL WITH ANY MEMBER, ACTING ON ITS OWN BEHALF, OR
ANY AFFILIATE OF ANY MEMBER; PROVIDED THAT ANY SUCH PURCHASE, SALE OR OTHER
TRANSACTION SHALL BE IN THE ORDINARY COURSE OF THE COMPANY’S BUSINESS AND SHALL
BE MADE ON TERMS AND CONDITIONS WHICH ARE NO LESS FAVORABLE TO THE COMPANY THAN
IF THE SALE, PURCHASE OR OTHER TRANSACTION HAD BEEN MADE WITH AN INDEPENDENT
THIRD PARTY ON PREVAILING MARKET TERMS.  THE MEMBERS AGREE THAT THE 2003 IMS
LEASE, THE DEMAND LOANS, IMS HEALTH GUARANTEED DEMAND LOANS, THE DEMAND NOTES,
THE FIFTH CMS CONTRIBUTION AGREEMENT, ANY TERM NOTE TO SPARTAN ENTERED INTO
PURSUANT TO SECTION 5.03(J) HEREOF OR SECTION 5.03(J) OF THE PARTNERSHIP
AGREEMENT, AND ANY MASTER LEASE ENTERED INTO PURSUANT TO SECTION 5.04(H) HEREOF
SATISFY THIS INDEPENDENT THIRD-PARTY STANDARD AND THE MEMBERS HEREBY AUTHORIZE
THE MANAGING MEMBER TO CAUSE THE COMPANY OR THE COMPANY SUBSIDIARY TO ENTER INTO
THE DOCUMENTS REFERENCED IN THIS SECTION 1.09(C) OR CONFIRM THAT IMS AG, IN ITS
CAPACITY AS GENERAL PARTNER UNDER THE PARTNERSHIP AGREEMENT, WAS AUTHORIZED TO
CAUSE THE PARTNERSHIP OR THE PARTNERSHIP SUBSIDIARY (AS SUCH TERM WAS DEFINED IN
THE PARTNERSHIP AGREEMENT) TO HAVE ENTERED INTO THE DOCUMENTS REFERENCED IN THIS
SECTION 1.09(C) THAT WERE ENTERED INTO PRIOR TO THE CONVERSION.

 


(D)                                 EACH MEMBER AND ANY AFFILIATE THEREOF MAY
ALSO BORROW MONEY FROM, AND TRANSACT OTHER BUSINESS WITH THE COMPANY AND,
SUBJECT TO OTHER APPLICABLE LAW, HAS THE SAME RIGHTS AND OBLIGATIONS WITH
RESPECT THERETO AS A PERSON WHO IS NOT A MEMBER.

 


SECTION 1.10.  DEFINITIONS.

 

Capitalized words and phrases used in this Agreement have the following
meanings:

 

“8th Amendment Partners” has the meaning set forth in the recitals to this
Agreement.

 

“2003 CMS Improvements” has the meaning set forth in subparagraph (i) of the
definition of “Permitted Assets.”

 

“2003 IMS Health Lease” means that certain Lease Agreement, dated as of July 1,
2003 (as amended or otherwise modified from time to time), between the

 

5

--------------------------------------------------------------------------------


 

Partnership and IMS Health pursuant to which CMS Intangible Assets are leased to
IMS Health.

 

“Act” has the meaning set forth in the recitals to this Agreement.

 

“Additional Capital Contributions” means, with respect to each Member, the
Capital Contributions made by such Member pursuant to Section 2.02 hereof and
the Capital Contributions made by such Member (or its predecessor in interest)
in its capacity as a partner of the Partnership prior to the Conversion pursuant
to Section 2.02 of the Partnership Agreement (or its predecessor provision).

 

“Adjusted Capital Account Deficit” means, with respect to each Member, the
deficit balance, if any, in such Member’s Capital Account as of the end of the
relevant Allocation Year, after giving effect to the following adjustments:

 

(i)                                     Credit to such Capital Account any
amounts which such Member is deemed to be obligated to restore pursuant to the
penultimate sentences of Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5);
and

 

(ii)                                  Debit to such Capital Account the items
described in Sections 1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5) and
1.704-1(b)(2)(ii)(d)(6) of the Regulations.

 

The foregoing definition of Adjusted Capital Account Deficit is intended to
comply with the provisions of Section 1.704-1(b)(2)(ii)(d) of the Regulations
and shall be interpreted consistently therewith.

 

“Affiliate” means, with respect to any Person, (i) any Person directly or
indirectly controlling, controlled by or under common control with such Person,
(ii) any officer, director or general partner of such Person, or (iii) any
Person who is an officer, director, general partner or trustee of any Person
described in clauses (i) or (ii) of this sentence.   For purposes of this
definition, the term “control,” (including, with correlative meanings, the terms
“controlling,” “controlled by” or “under common control with”) means the
possession, direct or indirect, of the power to direct or cause the direction of
the management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise.

 

“Agreement” means this Agreement of Limited Liability Company of IMS Health
Licensing Associates, L.L.C. (as amended, modified or supplemented from time to
time in accordance with the terms hereof) which shall constitute the limited
liability company agreement of the Company for all purposes of the Act.  All
references in this Agreement to “Article,” “Articles,” “Section” or “Sections”
are to an article or articles or a section or sections of this Agreement unless
otherwise specified.

 

“Allocation Year” means (i) the period commencing on July 1, 2003 and ending on
December 31, 2003, (ii) any subsequent period commencing on January 1 and ending
on the following December 31, or (iii) any portion of the period described in
clause (i) or (ii) for which the Company is (or the Partnership was) required to
allocate Profits, Losses

 

6

--------------------------------------------------------------------------------


 

and other items of income, gain, loss or deduction pursuant to Article III of
this Agreement or the Partnership Agreement, as applicable.

 

“Alternative Appraiser” means any of the “Big Four” accounting firms (including
appraisal divisions thereof or successors thereto), American Appraisal
Associates Inc., Duff & Phelps LLC, Empire Appraisal Company, Hempstead & Co.,
Stephen C. Gerard (including any firm with which he is associated), Standard &
Poor’s Corporate Value Consulting, a division of The McGraw-Hill Companies,
Inc., or with the consent of all Members, any firm recommended by any of the
foregoing Alternative Appraisers.

 

“Assignment” has the meaning set forth in the recitals to this Agreement.

 

“Bankruptcy” means, with respect to any Person, a Voluntary Bankruptcy or an
Involuntary Bankruptcy.  A “Voluntary Bankruptcy” means, with respect to any
Person, (a)(i) the inability of such Person generally to pay its debts as such
debts become due, (ii) the failure of such Person generally to pay its debts as
such debts become due, or (iii) an admission in writing by such Person of its
inability to pay its debts generally or a general assignment by such Person for
the benefit of creditors, (b) the filing of any petition or answer by such
Person seeking to adjudicate it a bankrupt or insolvent, or seeking for itself
any liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of such Person or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking, consenting to, or acquiescing in the entry of an order for relief or
the appointment of a receiver, trustee, custodian or other similar official for
such Person or for any substantial part of its property, or (c) corporate action
taken by such Person to authorize any of the actions set forth above.  An
“Involuntary Bankruptcy” means, with respect to any Person, without the consent
or acquiescence of such Person, the entering of an order for relief or approving
a petition for relief or reorganization or any other petition seeking any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or other similar relief under any present or future bankruptcy, insolvency or
similar statute, law or regulation, or the filing of any such petition against
such Person which petition shall not be dismissed within sixty (60) days, or,
without the consent or acquiescence of such Person, the entering of an order
appointing a trustee, custodian, receiver or liquidator of such Person or of all
or any substantial part of the property of such Person which order shall not be
dismissed within sixty (60) days.  It is the intent of the Members that these
definitions supersede those set forth in Section 18-304 of the Act.

 

“Basic Term” shall have the meaning set forth in Section 1 of the Master Lease.

 

“Business Day” means any day except Saturday or Sunday or any other day on which
commercial banks are required or authorized by law to close in New York City,
Bermuda or Zurich or on which dealings in deposits are not carried on in the
London interbank market.

 

“Capital Account” means, with respect to any Member, the Capital Account
maintained for such Member in accordance with the following provisions:

 

7

--------------------------------------------------------------------------------


 

(i)                                     To each Member’s Capital Account there
shall be credited such Member’s Capital Contributions, such Member’s
distributive share of Profits and any items in the nature of income or gain
which are specially allocated pursuant to Sections 3.03, 3.04 or 3.05 hereof.

 

(ii)                                  To each Member’s Capital Account there
shall be debited the amount of cash and the Gross Asset Value of any Property
distributed to such Member pursuant to any provision of this Agreement, such
Member’s distributive share of Losses and any items in the nature of expenses or
losses which are specially allocated pursuant to Sections 3.03, 3.04 or 3.05
hereof.

 

(iii)                               In the event all or a portion of an Interest
in the Company is Transferred in accordance with the terms of this Agreement,
the transferee shall succeed to the Capital Account of the transferor to the
extent it relates to the Transferred Interest.

 

The foregoing provisions and the other provisions of this Agreement relating to
the maintenance of Capital Accounts are intended to comply with Section
1.704-1(b) of the Regulations, and they shall be interpreted and applied in a
manner consistent with such Regulations.  In the event the Managing Member shall
determine that it is prudent to modify the manner in which the Capital Accounts,
or any debits or credits thereto (including, without limitation, debits or
credits relating to liabilities which are secured by contributed or distributed
property or which are assumed by the Company or any Member), are computed in
order to comply with such Regulations, the Managing Member may make such
modification, provided that it is not likely to have a Material Adverse Effect
on the amounts distributable to any Member pursuant to Article XII hereof upon
the dissolution of the Company.  The Managing Member also shall (i) make any
adjustments that are necessary or appropriate to maintain equality between the
Capital Accounts of the Members and the amount of Company capital reflected on
the Company’s balance sheet, as computed for book purposes, in accordance with
Regulations Section 1.704-1(b)(2)(iv)(q), and (ii) make any appropriate
modifications in the event unanticipated events might otherwise cause this
Agreement not to comply with Regulations Section 1.704-1(b), provided that, to
the extent that any such adjustment is inconsistent with other provisions of
this Agreement and would have a Material Adverse Effect on any Member, such
adjustment shall require the consent of such Member.

 

“Capital Contributions” means, with respect to any Member, the aggregate amount
of money and the initial Gross Asset Value of any property (other than money)
contributed to the Company by such Member (or its predecessors in interest) with
respect to the Interest in the Company held by such Member plus the aggregate
amount of money and the initial Gross Asset Value of any property (other than
money) contributed to the Partnership by such Member (or its predecessors in
interest) in its capacity as a partner of the Partnership prior to the
Conversion with respect to the interest in the Partnership held by such partner.

 

“Cash Available for Distribution” for any Fiscal Quarter means the gross cash
proceeds of the Company less the portion thereof used to pay or establish
reasonable

 

8

--------------------------------------------------------------------------------


 

reserves for all Company expenses (including, without limitation, taxes), all as
determined by the Managing Member.  “Cash Available for Distribution” will not
be reduced by depreciation, depletion, amortization, cost recovery deduction, or
similar allowances, and will be increased by any reductions of reserves
previously established pursuant to the first sentence of this definition.

 

“Cash Equivalents” shall mean cash and any of the following: (i) readily
marketable direct obligations of the Government of the United States or any
agency or instrumentality thereof or obligations unconditionally guaranteed by
the full faith and credit of the Government of the United States, or
(ii) certificates of deposit of or time or demand deposits with (A) any
commercial bank that is a member of the Federal Reserve System, the parent of
which issues commercial paper rated at least P-1 (or the equivalent grade) by
Moody’s or A-1 (or the then equivalent grade) by S&P, is organized under the
laws of the United States or any State thereof, and the long term unsecured debt
of which is rated A2 or better by Moody’s and A or better by S&P or (B) any
commercial bank organized under the laws of any OECD member country (as of the
effective date of this Agreement) which is not subject to currency controls and
the long term unsecured debt of which is rated A2 or better by Moody’s and A or
better by S&P; provided, however, that all Property described in this definition
other than cash shall have a maturity of not longer than ninety (90) days from
the date of acquisition thereof.

 

“Certificate” has the meaning set forth in Section 1.06 hereof.

 

“Class A Member” means any Person who (i) is referred to as such in the
introductory statement of this Agreement or who has become a substituted Class A
Member pursuant to the terms of this Agreement, and (ii) has not ceased to be a
Class A Member.

 

“Class A Membership Interest” means the Interest held by a Class A Member.

 

“Class B Member” means any Person who (i) is referred to as such in the
introductory statement of this Agreement or who has become a substituted Class B
Member pursuant to the terms of this Agreement, and (ii) has not ceased to be a
Class B Member.

 

“Class B Membership Interest” means the Interest held by a Class B Member.

 

“Class B Transfer” has the meaning set forth in the recitals to this Agreement.

 

“Closing Date” means March 17, 2005.

 

“CMS” means Coordinated Management Systems, Inc., a Delaware corporation or any
successor in interest.

 

“CMS Additional Contribution Agreement” means that certain Contribution
Agreement, dated July 6, 1993, between CMS and the Partnership pursuant to which
CMS contributed the assets described therein to the Partnership.

 

9

--------------------------------------------------------------------------------


 

“CMS Intangible Assets” has the meaning set forth in subparagraph (i) of the
definition of “Permitted Assets.”

 

“Code” means the Internal Revenue Code of 1986, as amended, modified or
supplemented from time to time, or any successor legislation.

 

“Company” means the limited liability company formed pursuant to the Certificate
and operating under this Agreement and the limited liability company continuing
the business of this Company pursuant to Section 12.01 hereof in the event of
dissolution as provided in this Agreement.

 

“Company Minimum Gain” has the same meaning as the meaning of “partnership
minimum gain” as set forth in Regulations Sections 1.704-2(b)(2) and 1.704-2(d).

 

“Company Subsidiary” has the meaning set forth in subparagraph (v) of the
definition of “Permitted Assets.”

 

“Company Subsidiary Stock” has the meaning set forth in subparagraph (v) of the
definition of “Permitted Assets.”

 

“Conversion” has the meaning set forth in the recitals to this Agreement.

 

“CP Rate” has the meaning set forth in the form Demand Note.

 

“Debt” of a Person means (i) any indebtedness for borrowed money or deferred
purchase price of property or services as evidenced by a note, bond, or other
instrument, (ii) obligations to pay money as lessee under capital leases,
(iii) to the extent of the fair market value of any asset owned or held by such
Person, obligations to pay money secured by any mortgage, pledge, security
interest, encumbrance, lien or charge of any kind existing on such asset whether
or not such Person has assumed or become liable for the obligations secured
thereby, (iv) obligations in respect of accounts payable, other than accounts
payable that are incurred in the ordinary course of such Person’s business and
are not delinquent or are being contested in good faith by appropriate
proceedings, and (v) obligations under direct or indirect guarantees of
(including obligations (contingent or otherwise) to assure a creditor against
loss in respect of) indebtedness or obligations of the kinds referred to in
clauses (i), (ii), (iii) and (iv) above.

 

“Delaware Limited Partnership Act” has the meaning set forth in the recitals to
this Agreement.

 

“Demand Loan” means a loan that is made by the Company or the Company Subsidiary
to, and at all times the obligor under which is, IMS Health or any Affiliate of
IMS Health and the obligations of IMS Health with respect to which rank at all
times at least pari passu with all other senior unsecured Debt of IMS Health,
provided that each such Loan (i) is payable on demand, (ii) bears interest at a
floating rate (based on (a) 1-month, 2-month, 3-month, 6-month or 12-month LIBOR
or (b) a 30-day, 60-day, 90-day or 180-day CP Rate) plus a margin that reflects
the rate that would be charged to IMS

 

10

--------------------------------------------------------------------------------


 

Health on an arm’s length basis (taking into account general credit conditions
as well as IMS Health’s debt ratings at the time the interest rate on such
borrowing is set), and the Managing Member shall review the appropriateness of
the interest rates not less than every six months, (iii) is denominated in U.S.
dollars, and (iv) is evidenced by a Demand Note including a Guaranty of Payment
by IMS Health in the event that the Loan is made to any Affiliate of IMS Health.

 

“Demand Note” means any promissory note evidencing a Demand Loan in the form
attached hereto as Exhibit A.

 

“Depreciation” means, for each Allocation Year, an amount equal to the
depreciation, amortization, or other cost recovery deduction allowable for
federal income tax purposes with respect to an asset for such Allocation Year,
except that (i) with respect to any asset whose Gross Value differs from its
adjusted tax basis for United States federal income tax purposes and which
difference is being eliminated by use of the “remedial method” defined by
§ 1.704-3(d) of the Regulations, Depreciation for such Allocation Year shall be
the amount of book basis recovered for such Allocation Year under the rules
prescribed by § 1.704-3(d)(2) of the Regulations; and (ii) with respect to any
other asset whose Gross Asset Value differs from its adjusted basis for federal
income tax purposes at the beginning of such Allocation Year, Depreciation shall
be an amount which bears the same ratio to such beginning Gross Asset Value as
the federal income tax depreciation, amortization, or other cost recovery
deduction for such Allocation Year bears to such beginning adjusted tax basis;
provided, however, that if the adjusted basis for federal income tax purposes of
an asset at the beginning of such Allocation Year is zero, Depreciation shall be
determined with reference to such beginning Gross Asset Value using any
reasonable method selected by the Managing Member.

 

“Early Liquidation Date” has the meaning set forth in the definition of “Early
Liquidation Premium.”

 

“Early Liquidation Premium” means, with respect to each Class A Member, an
amount determined for such Member as of any date occurring prior to June 30,
2006 on which (w) the Company is liquidated pursuant to Article XII hereof,
(x) such Member’s Interest is retired in whole or in part pursuant to
Section 10.08 hereof or (y) the Interest of such Class A Member is purchased
pursuant to Section 14.03 hereof (the “Early Liquidation Date”), equal to the
excess, if any, of (i) the present value of the deemed quarterly distributions
to be made to such Class A Member on the last business day of each Fiscal
Quarter equal to 2.9235% of such Class A Member’s Unrecovered Capital as of the
Early Liquidation Date during the period beginning on the Early Liquidation Date
and ending on June 30, 2006, minus (ii) the present value of a series of amounts
defined by the product of (A) such Class A Member’s Unrecovered Capital as of
the Early Liquidation Date multiplied by (B) a percentage that will be
determined by the sum of (1) the sum of (a) the bid side of the Treasury yield
plus (b) the bid side of the interbank swap spread, in each case best
approximating the period between the Early Liquidation Date and ending on
June 30, 2006, plus (2) 90 basis points.  The present value determined under
subparagraph (i) and the present value determined under subparagraph (ii) shall
each be calculated using the sum of (X) the bid side of the

 

11

--------------------------------------------------------------------------------


 

Treasury yield, plus (Y) the bid side of the interbank swap spread, in each case
best approximating the period between the Early Liquidation Date and ending on
June 30, 2006 as the discount rate.

 

“Edam” means Edam, L.L.C., a Delaware limited liability company.

 

“Electing Members” has the meaning set forth in Section 14.03(a) hereof.

 

“Election Date” has the meaning set forth in Section 14.03(a) hereof.

 

“Election Notice” has the meaning set forth in Section 14.03(a) hereof.

 

“Expenses” means any and all judgments, damages or penalties with respect to, or
amounts paid in settlement of, claims (including, but not limited to negligence,
strict or absolute liability, liability in tort and liabilities arising out of
violation of laws or regulatory requirements of any kind), actions, or suits;
and any and all taxes (including, without limitation, taxes on any
indemnification payments and including interest, additions to tax and
penalties), liabilities, obligations, costs, expenses and disbursements
(including, without limitation, reasonable legal fees and expenses).

 

“Fifth CMS Contribution Agreement” means that certain Contribution Agreement
effective as of July 1, 2003, between CMS and the Partnership pursuant to which
CMS contributed the assets described therein to the Partnership.

 

“Fiscal Quarter” means (i) the period commencing on July 1, 2003 and ending on
September 30, 2003, and (ii) any subsequent three-month period commencing on
each of January 1, April 1, July 1 and October 1, as the case may be, and ending
on the next of March 31, June 30, September 30 and December 31, as the case may
be; provided that the last Fiscal Quarter shall end on the date on which all
Property is distributed pursuant to Section 12.02 hereof and the Certificate has
been canceled pursuant to the Act.

 

“Fiscal Year” means any period commencing on January 1 and ending on the earlier
to occur of (A) the following December 31, or (B) the date on which all Property
is distributed pursuant to Section 12.02 hereof and the Certificate has been
canceled pursuant to the Act.

 

“Form Confidentiality Agreement” has the meaning set forth in Section 10.03(a)
hereof.

 

“Form Transferee Certificate” has the meaning set forth in Section 10.03(f)
hereof.

 

“Form Transferor Certificate” has the meaning set forth in Section 10.03(f)
hereof.

 

“Fourth CMS Contribution Agreement” means that certain Contribution Agreement
entered into on July 31, 2000 and effective as of July 1, 2000, between CMS

 

12

--------------------------------------------------------------------------------


 

and the Partnership pursuant to which CMS contributed the assets described
therein to the Partnership.

 

“GAAP” means United States generally accepted accounting principles, and with
respect to the Company, as modified by Regulations promulgated under
Section 704(b) of the Code, as in effect from time to time, applied on a basis
consistent (except for changes concurred in by the Company’s independent public
accountants) with the most recent audited financial statements of the Company or
the Partnership, as applicable, delivered to the Class A Members hereunder or to
the Class A Members under the Partnership Agreement in their capacities as
Class A Limited Partners of the Partnership.

 

“General Partner” has the meaning set forth in the first recital to this
Agreement.

 

“Gross Asset Value” means, with respect to any asset, the asset’s adjusted basis
for federal income tax purposes, except as follows:

 

(i)                                     The initial Gross Asset Value of any
asset contributed by a Partner to the Partnership or a Member to the Company
shall be the gross fair market value of such asset as determined pursuant to
Section 2.02(c) hereof; provided that the initial Gross Asset Value of the 2003
CMS Improvements was as set forth in Section 2.01 of the Partnership Agreement;

 

(ii)                                  The Gross Asset Values of all Company
assets shall be adjusted to equal their respective gross fair market values as
determined in accordance with Section 10.08(b)(i) in connection with the
following events:  (A) the acquisition of an additional Interest in the Company
by any Member in exchange for more than a de minimis Capital Contribution;
(B) the distribution by the Company to a Member of more than a de minimis amount
of Property as consideration for an interest in the Company; and (C) the
liquidation of the Company within the meaning of Regulations
Section 1.704-1(b)(2)(ii)(g);

 

(iii)                               The Gross Asset Value of any Company asset
distributed to any Member shall be the gross fair market value of such asset as
determined in accordance with Section 10.08(b)(i) hereof (or, in the case of
cash, shall be its face amount) as of the date of such distribution; and

 

(iv)                              The Gross Asset Values of Company assets shall
be increased (or decreased) to reflect any adjustments to the adjusted basis of
such assets pursuant to Code Section 734(b) or Code Section 743(b), but only to
the extent that such adjustments are taken into account in determining Capital
Accounts pursuant to Regulations Section 1.704-1(b)(2)(iv)(m) and
subparagraph (vii) of the definition of “Profits” and “Losses” or
Section 3.04(g) hereof; provided, however, that Gross Asset Values shall not be
adjusted pursuant to this subparagraph (iv) to the extent that an adjustment
pursuant to subparagraph (ii) is required in connection with a transaction that
would otherwise result in an adjustment pursuant to this subparagraph (iv).

 

13

--------------------------------------------------------------------------------


 

If the Gross Asset Value of an asset has been determined or adjusted pursuant to
subparagraph (i), (ii), or (iv) hereof or the corresponding provision of the
Partnership Agreement, such Gross Asset Value shall thereafter be adjusted by
the Depreciation taken into account with respect to such asset for purposes of
the allocations made pursuant to Article III hereof.  For purposes of this
definition of Gross Asset Value, a Capital Contribution or distribution shall be
considered de minimis if its value is less than $1,000,000.

 

“Guaranty of Payment” means any guaranty given by IMS Health in connection with
an IMS Health Guaranteed Demand Loan in the form of Exhibit A to the Form Demand
Promissory Note attached thereto as Exhibit A.

 

“IMS Health” has the meaning set forth in the recitals to this Agreement.

 

“IMS Health Event” has the meaning set forth in the IMS Health Guaranty.

 

“IMS Health Guaranteed Demand Loan” means a Demand Loan made by the Company or
the Company Subsidiary to an Affiliate of IMS Health, in each case guaranteed by
IMS Health.

 

“IMS Health Guaranty” means that certain Third Amended and Restated IMS Health
Guaranty, effective as of the date of this Agreement, made by IMS Health in
favor of Utrecht and Edam.

 

“IMS Health Members” means the Managing Member, IMS AG and CMS and any other
Affiliate of IMS Health which may from time to time own an Interest hereunder.

 

“Indemnitee” has the meaning set forth in Section 5.05(f)(i) hereof.

 

“Indemnitor” has the meaning set forth in Section 5.05(f)(i) hereof.

 

“Individual Leasing Record” has the meaning set forth in Section 1 of the Master
Lease.

 

“Interest” means any interest in the Company arising by reason of the Capital
Contributions made by a Member or its predecessors in interest, including any
and all benefits to which the holder of such an interest may be entitled as
provided in this Agreement, together with all obligations of such Person to
comply with the terms and provisions of this Agreement.

 

“Investment Company Act” has the meaning set forth in Section 7.04 hereof.

 

“Involuntary Bankruptcy” has the meaning set forth in the definition of
“Bankruptcy.”

 

“Issuance Items” has the meaning set forth in Section 3.04(d) hereof.

 

14

--------------------------------------------------------------------------------


 

“Leased Assets” has the meaning set forth in subparagraph (vi) of the definition
of “Permitted Assets.”

 

“LIBOR” has the meaning set forth in the form Demand Note.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), preference, priority or
other security agreement of any kind or nature whatsoever (including, without
limitation, any conditional sale or other title retention agreement, any
financing or similar statement or notice filed under the Uniform Commercial Code
(as in effect from time to time in the relevant jurisdiction), or any other
similar recording or notice statute, and any lease having substantially the same
effect as any of the foregoing).

 

“Liquidating Event” has the meaning set forth in Section 12.01 hereof.

 

“Liquidation Notice” has the meaning set forth in Section 14.02(a) hereof.

 

“Liquidator” has the meaning set forth in Section 12.09 hereof.

 

“Losses” has the meaning set forth in the definition of “Profits” and “Losses.”

 

“Managing Member” means any Person who (i) is referred to as such in the
introductory statement of this Agreement or has become a Managing Member
pursuant to the terms of this Agreement, and (ii) has not ceased to be a
Managing Member pursuant to the terms of this Agreement.

 

“Managing Membership Interest” means the Interest held by the Managing Member.

 

“Mark-to-Market Balance Sheet” has the meaning set forth in Section 8.02(d)(i)
hereof.

 

“Mark-to-Market Value” has the meaning set forth in Section 10.08(b)(i) hereof.

 

“Market Value” means, with respect to any Permitted Security, as to any date,
(i) if such security is registered under the Exchange Act and listed on a
national securities exchange or included on the Nasdaq National Market
(“Nasdaq”), the closing sales price on the Business Day immediately preceding
such date, and (ii) if such security is not traded on a national securities
exchange or listed on Nasdaq or the value otherwise cannot be determined under
clause (i), the average of the firm prices bid for such date quoted by Morgan
Stanley Dean Witter, Salomon Smith Barney and Credit Suisse First Boston, in
each case for the full amount of the specific security for which the Market
Value is being determined; provided, however, that the Market Value of any Term
Note to Spartan shall be equal to the principal amount of such Note plus accrued
but unpaid interest thereon, if any; provided, further, that if there has
occurred and is continuing any payment or other material default with respect to
any such Note at the time such value is being determined, the Mark-to-Market
Value of such Note shall be determined by an investment or

 

15

--------------------------------------------------------------------------------


 

commercial bank of national recognition selected by the Managing Member with the
consent of the Class A Members (which consent shall not be unreasonably
withheld).

 

“Master Lease” has the meaning set forth in Section 5.04(h) hereof.

 

“Material Adverse Effect” with respect to each IMS Health Member shall mean
(i) a material adverse effect on the business, operations, properties, or
condition (financial or otherwise) of the Company, (ii) a material adverse
effect on the ability of the Company or each of the IMS Health Members to
perform their respective obligations hereunder and under the agreements referred
to herein to which they are a party, or (iii) the invalidity or unenforceability
of this Agreement or such other agreements or an assertion by the Company, or
any such IMS Health Member, that this Agreement or such other agreement is
invalid or unenforceable or has an adverse effect on the rights or remedies of
any Class A Member under this Agreement or such other agreements.  “Material
Adverse Effect” with respect to any Class A Member shall mean (i) a material
adverse effect on the business, operations, properties, or condition (financial
or otherwise) of such Class A Member, (ii) a material adverse effect on the
ability of such Class A Member to perform its obligations hereunder and under
the agreements referred to herein to which it is a party or (iii) the invalidity
or unenforceability of this Agreement or such other agreements or an assertion
by such Class A Member that this Agreement or such other agreement is invalid or
unenforceable or an adverse effect on the rights or remedies of the IMS Health
Members under this Agreement or such other agreement.

 

“Member” means any Person who is a Class A Member, a Class B Member or the
Managing Member.

 

“Member Nonrecourse Debt” has the same meaning as the meaning of “partner
nonrecourse debt” as set forth in Regulations Section 1.704-2(b)(4).

 

“Member Nonrecourse Debt Minimum Gain” means an amount, with respect to each
Member Nonrecourse Debt, equal to the Company Minimum Gain that would result if
such Member Nonrecourse Debt were treated as a Nonrecourse Liability, determined
in accordance with Regulations Section 1.704-2(i)(3).

 

“Member Nonrecourse Deductions” has the same meaning as the meaning of “partner
nonrecourse deductions” as set forth in Regulations Sections 1.704-2(i)(1) and
1.704-2(i)(2).

 

“Moody’s” means Moody’s Investors Service, Inc. or any successor by merger or
consolidation to its business.

 

“New Managing Member” has the meaning set forth in Section 10.02 hereof.

 

“Nonrecourse Deductions” has the meaning set forth in Regulations
Sections 1.704-2(b)(1) and 1.704-2(c).

 

“Nonrecourse Liability” has the meaning set forth in Regulations
Section 1.704-2(b)(3).

 

16

--------------------------------------------------------------------------------


 

“Notice Events” has the meaning set forth in Section 14.01 hereof.

 

“OECD” means the Organization for Economic Cooperation and Development.

 

“Partners” has the meaning set forth in the recitals to this Agreement.

 

“Partnership” has the meaning set forth in the recitals to this Agreement.

 

“Partnership Agreement” has the meaning set forth in the recitals to this
Agreement.

 

“Percentage Interest” means, with respect to any Member as of any date, the
ratio (expressed as a percentage) of such Member’s Capital Account on such date
to the aggregate Capital Accounts of all Members on such date, such Capital
Accounts to be determined after giving effect to all contributions,
distributions and allocations for all Allocation Years ending on or prior to
such date.  The Percentage Interest of each Member as of the Closing Date is set
forth in Section 2.05 hereof.  In the event that it is necessary to determine
the relative Percentage Interests of the Members at a time when the Capital
Accounts of all Members are zero or less, their relative Percentage Interests
shall be deemed to be the Percentage Interests set forth in Section 2.05 hereof.

 

“Permitted Assets” means:

 

(i)                                     Database and Software Assets.  The
assets, other than Company Subsidiary Stock, contributed to the Partnership by
CMS pursuant to the CMS Additional Contribution Agreement, the Second CMS
Contribution Agreement, the Third CMS Contribution Agreement, the Fourth CMS
Contribution Agreement and the Fifth CMS Contribution Agreement (in the latter
instance, the “2003 CMS Improvements;” and the 2003 CMS Improvements, together
with the other assets included in this clause (i), hereinafter referred to as
the “CMS Intangible Assets”);

 

(ii)                                  Demand Loans and IMS Health Guaranteed
Demand Loans;

 

(iii)                               Permitted Securities;

 

(iv)                              Cash or Cash Equivalents;

 

(v)                                 Company Subsidiary Stock.  One hundred
percent (100%) of the issued and outstanding stock (“Company Subsidiary Stock”)
of Spartan Leasing Corporation, a Delaware corporation (the “Company
Subsidiary”);

 

(vi)                              Leased Assets.  Any of the following items of
personal property owned by the Company Subsidiary and leased to (A) IMS Health
or (B) any Affiliate of IMS Health, guaranteed by IMS Health (to the extent
permitted pursuant to Section 5.04(h) hereof) pursuant to the Master Lease
executed in accordance with Section 5.04(h) hereof (“Leased Assets”):

 

17

--------------------------------------------------------------------------------


 

(a)                                  Office furniture, fixtures, and equipment;
and

 

(b)                                 Computers, data processing and
communications equipment provided that “Leased Assets” shall not include
(v) personal property not utilized by IMS Health or its Affiliates in the
ordinary course of their businesses, (w) any “limited use property” within the
meaning of Revenue Procedure 76-30, 1976-2 C.B. 647, as it may be amended or
modified from time to time or any successor Revenue Ruling or Revenue Procedure,
(x) any land, (y) any buildings or (z) any other real estate; and

 

(vii)                           Other Assets.  Any other assets as may be agreed
to by all of the Members.

 

“Permitted Encumbrances” means, collectively, (i) ”Permitted Encumbrances” as
defined in each of the CMS Additional Contribution Agreement, the Second CMS
Contribution Agreement, the Third CMS Contribution Agreement, the Fourth CMS
Contribution Agreement and the Fifth CMS Contribution Agreement, and (ii) Liens
and encumbrances of carriers, warehousemen, mechanics and materialmen incurred
in the ordinary course of business for sums not yet due or which are being
contested in good faith by appropriate proceedings.

 

“Permitted Securities” means any of the following:

 

(i)                                     Direct obligations of the United States
of America for the payment of which its full faith and credit is pledged,
Federal Home Loan Mortgage Corporation participation certificates, Federal
National Mortgage Association mortgage pass-through certificates or Government
National Mortgage Association mortgage pass-through certificates;

 

(ii)                                  Short-term commercial paper issued by any
corporation organized under the laws of the United States of America or any
state thereof, rated at least “A-1” (or the then-equivalent grade) by S&P or
“P-1” (or the then-equivalent grade) by Moody’s; provided that the aggregate
Market Value of all commercial paper owned by the Company and issued by any
Person shall not exceed 10% of the aggregate Market Value of all Permitted
Securities (other than cash) owned by the Company;

 

(iii)                               Debt of any Person organized under the laws
of the United States of America or any state thereof that is not IMS Health or
an Affiliate of IMS Health, rated at least “AA-” (or the then-equivalent grade)
by S&P or “Aa3” (or the then-equivalent grade) by Moody’s; provided, that the
aggregate Market Value of all such Debt owned by the Company and issued by any
Person shall not exceed 10% of the aggregate Market Value of all Permitted
Securities (other than cash) owned by the Company;

 

(iv)                              Unsubordinated Debt issued by IMS Health or
unsubordinated Debt issued by an Affiliate of IMS Health if (and only if) such
Debt is unconditionally guaranteed by IMS Health on an unsubordinated basis
(other than

 

18

--------------------------------------------------------------------------------


 

Demand Loans and IMS Health Guaranteed Demand Loans); provided, that IMS Health
has agreed to register such debt under the Securities Act upon the request of
the holder of such debt and such agreement inures to the benefit of any
subsequent holder of such debt;

 

(v)                                 Any long-term obligation of IMS Health or an
Affiliate of IMS Health, guaranteed by IMS Health, to the Company Subsidiary,
with a fixed term of no less than 15 years and a fixed or floating market rate
of interest (each a “Term Note to Spartan”); or

 

(vi)                              Money market mutual funds, provided that, any
such money market fund invests only in Cash Equivalents and/or Permitted
Securities described in any of subparagraphs (i) through (iv) above and/or
repurchase agreements backed by securities described in subparagraph (i) above,
and provided further that, the aggregate value of the Permitted Securities
described in this subparagraph (vi) and held by the Company at any given time
does not exceed $15,000,000.

 

“Permitted Transfer” has the meaning set forth in Section 10.02 hereof.

 

“Permitted Transferee” has the meaning set forth in Section 10.02 hereof.

 

“Person” means any individual, partnership (whether general or limited and
whether domestic or foreign), limited liability company, corporation, trust,
estate, association, custodian, nominee or other entity.

 

“Priority Return” means, with respect to each Class A Member in its capacity as
a Class A Member hereunder (or as a Class A Limited Partner under the
Partnership Agreement, as applicable), as of any date of determination, an
amount calculated as the sum of (x) 2.9235% per annum, accruing daily on a
30/360 basis and cumulative from July 1, 2003 to such date of determination, of
the Unrecovered Capital of such Class A Member on each such day of accrual, and
(y) 3.9235% per annum accruing daily on a 30/360 basis and cumulative from
July 1, 2003 to such date of determination, and compounded quarterly, of each
amount not distributed to such Class A Member hereunder (or to such Class A
Member in its capacity as a Class A Limited Partner under the Partnership
Agreement) when required pursuant to Section 4.01(a) hereof (or Section 4.01(a)
of the Partnership Agreement, as applicable) (without regard to whether there
was on any given distribution date Cash Available for Distribution) or
Section 10.08(b)(ii) hereof (or Section 10.08(b)(ii) of the Partnership
Agreement, as applicable) during the period from the date such distribution was
thus required to be made to the date such distribution is made, or if such
distribution is not yet made, to the date of determination.  In each instance
where this Agreement requires (or the Partnership Agreement required) that the
Priority Return be determined for a period less than the period beginning on
July 1, 2003 and ending on the date of determination, such determination shall
be made by substituting the first day of such lesser period for July 1, 2003 in
the preceding sentence.  For purposes of calculating the Priority Return,
“30/360 basis” means a 360-day year comprised of twelve 30-day months.

 

19

--------------------------------------------------------------------------------


 

“Profits” and “Losses” means, for each Allocation Year, an amount equal to the
Company’s taxable income or loss for such Allocation Year, determined in
accordance with Code Section 703(a) (for this purpose, all items of income,
gain, loss, or deduction required to be stated separately pursuant to Code
Section 703(a)(1) shall be included in taxable income or loss), with the
following adjustments:

 

(i)                                     Any income of the Company that is exempt
from federal income tax and not otherwise taken into account in computing
Profits or Losses pursuant to this definition of “Profits” and “Losses” shall be
added to such taxable income or loss;

 

(ii)                                  Any expenditures of the Company described
in Code Section 705(a)(2)(B) or treated as Code Section 705(a)(2)(B)
expenditures pursuant to Regulations Section 1.704-1(b)(2)(iv)(i), and not
otherwise taken into account in computing Profits or Losses pursuant to this
definition of “Profits” and “Losses” shall be subtracted from such taxable
income or loss;

 

(iii)                               In the event the Gross Asset Value of any
Company asset is adjusted pursuant to subparagraphs (ii) or (iii) of the
definition of Gross Asset Value, the amount of such adjustment shall be taken
into account as gain or loss from the disposition of such asset for purposes of
computing Profits or Losses;

 

(iv)                              Gain or loss resulting from any disposition of
Property with respect to which gain or loss is recognized for federal income tax
purposes shall be computed by reference to the Gross Asset Value of the property
disposed of, notwithstanding that the adjusted tax basis of such property
differs from its Gross Asset Value;

 

(v)                                 In lieu of the depreciation, amortization,
and other cost recovery deductions taken into account in computing such taxable
income or loss, there shall be taken into account Depreciation for such
Allocation Year, computed in accordance with the definition of Depreciation;

 

(vi)                              To the extent an adjustment to the adjusted
tax basis of any Company asset pursuant to Code Section 734(b) is required,
pursuant to Regulations Section 1.704-1(b)(2)(iv)(m)(4), to be taken into
account in determining Capital Accounts as a result of a distribution other than
in liquidation of a Member’s Interest, the amount of such adjustment shall be
treated as an item of gain (if the adjustment increases the basis of the asset)
or loss (if the adjustment decreases such basis) from the disposition of such
asset and shall be taken into account for purposes of computing Profits or
Losses; and

 

(vii)                           Notwithstanding anything to the contrary in
subparagraphs (i) through (vi) above, any items which are described in
Section 3.03 hereof or specially allocated pursuant to Sections 3.04 or 3.05
hereof shall not be taken into account in computing Profits or Losses.

 

20

--------------------------------------------------------------------------------


 

The amounts of the items of Company income, gain, loss or deduction available to
be specially allocated pursuant to Sections 3.03, 3.04 and 3.05 hereof shall be
determined by applying rules analogous to those set forth in subparagraphs (i)
through (vi) above.

 

“Property” means all real and personal property acquired by the Company,
including cash, and any improvements thereto, and shall include both tangible
and intangible property.

 

“Purchase Date” has the meaning set forth in Section 8.02(e) hereof.

 

“Purchase Option” has the meaning set forth in Section 14.03(a) hereof.

 

“Purchase Price” has the meaning set forth in Section 14.03(b) hereof.

 

“Regulations” means the Income Tax Regulations, including Temporary Regulations,
promulgated under the Code, as such regulations are amended, modified or
supplemented from time to time.

 

“Regulatory Allocations” has the meaning set forth in Section 3.05 hereof.

 

“Responsible Officers” has the meaning set forth in Section 5.04(b) hereof.

 

“Retirement Date” has the meaning set forth in Section 10.08(b)(iii) hereof.

 

“Retirement Notice” has the meaning set forth in Section 10.08(a)(ii) hereof.

 

“S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies, Inc. or
any successor by merger or consolidation into its business that is a national
statistical rating organization.

 

“Second CMS Contribution Agreement” means that certain Contribution Agreement
dated as of January 1, 1997 between CMS and the Partnership pursuant to which
CMS contributed the assets described therein to the Partnership.

 

“Second IMS Health Guaranty” has the meaning set forth in Section 10.02 hereof.

 

“Secondary Return” means, with respect to each of the Managing Member and the
Class B Members (or their respective predecessors in interest as partners in the
Partnership prior to the Conversion) as of any date of determination, an amount
equal to 5.8% per annum, accruing daily on a 30/360 basis and cumulative and
compounded quarterly from July 1, 2003 to such date of determination, of the
Unrecovered Capital of such Member (or its predecessor in interest as a partner
in the Partnership prior to the Conversion) on each such day of accrual.  In
each instance where this Agreement requires (or the Partnership Agreement
required) that the Secondary Return be determined for a period less than the
period beginning on July 1, 2003 and ending on the date of determination, such
determination shall be made by substituting the first day of such lesser period
for July 1, 2003 in the preceding sentence.  For purposes of calculating the

 

21

--------------------------------------------------------------------------------


 

Secondary Return, “30/360 basis” means a 360-day year comprised of twelve 30-day
months.

 

“Service” means the United States Internal Revenue Service.

 

“Tax Matters Partner” has the meaning set forth in Section 8.03(a)(i) hereof.

 

“Term Note to Spartan” has the meaning set forth in subparagraph (v) of the
definition of “Permitted Securities.”

 

“Third CMS Contribution Agreement” means that certain Contribution Agreement,
dated as of April 29, 1998, between CMS and the Partnership pursuant to which
CMS contributed the assets described therein to the Partnership.

 

“Transfer” means, with respect to all or any portion of an Interest, as a noun,
any voluntary or involuntary transfer, sale, pledge or other disposition and, as
a verb, voluntarily or involuntarily to transfer, sell, pledge or otherwise
dispose of.

 

“Unrecovered Capital” means, for any Member as of any date, the remainder, if
any, of (i) the sum of the balance in such Member’s Capital Account (or the
Capital Account of its predecessor in interest) as of June 16, 1997 plus the
value of all Additional Capital Contributions made by such Member or its
predecessor in interest as a partner of the Partnership, minus (ii) the
cumulative amount of money and the Gross Asset Value of any Property (other than
money) distributed to such Member (or its predecessor in interest) pursuant to
Section 10.08(b) hereof or Section 10.08(b) of the Partnership Agreement, as
applicable, (other than pursuant to Section 10.08(b)(ii) hereof or
Section 10.08(b)(ii) of the Partnership Agreement, as applicable) as of such
date.  Unrecovered Capital for each Member as of the date hereof is as follows: 
$650,000 for Utrecht; $99,350,000 for Edam; $13,630,385 for IMS AG; $890,257,876
for CMS; and $10,056,512 for IMS Health.

 

“Utrecht” means, Utrecht-America Finance Co., a Delaware corporation.

 

“Voluntary Bankruptcy” has the meaning set forth in the definition of
“Bankruptcy.”

 

“Wholly Owned Affiliate” of any Person means (i) an Affiliate of such Person
100% of the capital stock (or its equivalent in the case of entities other than
corporations) of which is owned beneficially by such Person, directly, or
indirectly through one or more Wholly Owned Affiliates, or by any Person who,
directly or indirectly, owns beneficially 100% of the capital stock (or its
equivalent in the case of entities other than corporations) of such Person, and
(ii) an Affiliate of such Person who, directly or indirectly, owns beneficially
100% of the capital stock (or its equivalent in the case of entities other than
corporations) of such Person; provided that, for purposes of determining the
ownership of the capital stock of any Person, de minimis amounts of stock held
by directors, nominees and similar persons pursuant to statutory or regulatory
requirements shall not be taken into account.

 

22

--------------------------------------------------------------------------------


 

 


SECTION 1.11.  OTHER TERMS.

 

Unless the content shall require otherwise:

 

(A)                                  WORDS IMPORTING THE SINGULAR NUMBER OR
PLURAL NUMBER SHALL INCLUDE THE PLURAL NUMBER AND SINGULAR NUMBER RESPECTIVELY;

 

(B)                                 WORDS IMPORTING THE MASCULINE GENDER SHALL
INCLUDE THE FEMININE AND NEUTER GENDERS AND VICE VERSA;

 

(C)                                  REFERENCE TO “INCLUDE,” “INCLUDES,” AND
“INCLUDING” SHALL BE DEEMED TO BE FOLLOWED BY THE PHRASE “WITHOUT LIMITATION;”

 

(D)                                 REFERENCE IN THIS AGREEMENT TO “HEREIN,”
“HEREBY” OR “HEREUNDER”, OR ANY SIMILAR FORMULATION, SHALL BE DEEMED TO REFER TO
THIS AGREEMENT AS A WHOLE, INCLUDING THE EXHIBITS; AND

 

(E)                                  REFERENCE IN THIS AGREEMENT TO THE
“COMPANY” SHALL ALSO BE DEEMED TO REFER TO THE “PARTNERSHIP” IN RESPECT OF ANY
PERIOD OF TIME PRIOR TO THE CONVERSION.

 


ARTICLE II
MEMBERS’ CAPITAL CONTRIBUTIONS

 


SECTION 2.01.  [INTENTIONALLY OMITTED]

 


SECTION 2.02.  ADDITIONAL CAPITAL CONTRIBUTIONS.

 


(A)                                  IN GENERAL. EACH IMS HEALTH MEMBER MAY
CONTRIBUTE FROM TIME TO TIME SUCH ADDITIONAL CASH OR OTHER PROPERTY AS IT MAY
DETERMINE; PROVIDED THAT, ANY CAPITAL CONTRIBUTION OF PROPERTY MADE BY SUCH
MEMBER PURSUANT TO THIS SECTION 2.02 SHALL CONSIST OF PERMITTED ASSETS OTHER
THAN LEASED ASSETS.

 


(B)                                 MANAGING MEMBER.  THE MANAGING MEMBER SHALL
MAKE ADDITIONAL CAPITAL CONTRIBUTIONS IN CASH FROM TIME TO TIME IF, AND TO THE
EXTENT, NECESSARY TO MAINTAIN FOR ITSELF A PERCENTAGE INTEREST EQUAL TO NOT LESS
THAN ONE PERCENT (1%).

 


(C)                                  INITIAL GROSS ASSET VALUE.  THE INITIAL
GROSS ASSET VALUE OF ANY PROPERTY (OTHER THAN CASH) CONTRIBUTED PURSUANT TO THIS
SECTION 2.02 OR PURSUANT TO SECTION 2.02 OF THE PARTNERSHIP AGREEMENT SHALL BE
DETERMINED AS FOLLOWS:

 

(I)                                     LOANS.  THE INITIAL GROSS ASSET VALUE OF
ANY LOAN SHALL BE EQUAL TO ITS PAR VALUE PLUS ACCRUED INTEREST, IF ANY;

 

(II)                                  CASH EQUIVALENTS.  THE INITIAL GROSS ASSET
VALUE OF ANY CASH EQUIVALENT SHALL BE EQUAL TO ITS FACE VALUE, LESS UNAMORTIZED
DISCOUNT AND PLUS UNAMORTIZED PREMIUM, IF ANY;

 

23

--------------------------------------------------------------------------------


 

(III)                               PERMITTED SECURITIES.  THE INITIAL GROSS
ASSET VALUE OF ANY PERMITTED SECURITY SHALL BE EQUAL TO ITS MARKET VALUE.

 


SECTION 2.03.  OBLIGATIONS UNDER CONTRIBUTION AGREEMENTS.

 


(A)                                  ANY PAYMENT REQUIRED TO BE MADE BY CMS
PURSUANT TO ANY INDEMNIFICATION PROVISION OF THE CMS ADDITIONAL CONTRIBUTION
AGREEMENT, THE SECOND CMS CONTRIBUTION AGREEMENT, THE THIRD CMS CONTRIBUTION
AGREEMENT, THE FOURTH CMS CONTRIBUTION AGREEMENT OR THE FIFTH CMS CONTRIBUTION
AGREEMENT, AS THE CASE MAY BE, SHALL BE TREATED FOR INCOME TAX PURPOSES AS A
CONTRIBUTION TO THE COMPANY BY CMS SO LONG AS CMS OR AN AFFILIATE THEREOF, AS
THE CASE MAY BE, IS A MEMBER AT THE TIME OF PAYMENT; PROVIDED, HOWEVER, THAT
(I) SUCH PAYMENTS WILL NOT BE TREATED AS A CONTRIBUTION FOR PURPOSES OF
DETERMINING THE CAPITAL ACCOUNT, PERCENTAGE INTEREST, CAPITAL CONTRIBUTION OR
UNRECOVERED CAPITAL OF ANY MEMBER, AND (II) TO THE EXTENT THAT ANY PAYMENT IS
REQUIRED TO BE MADE TO THE COMPANY BY CMS PURSUANT TO ANY INDEMNIFICATION
PROVISION OF THE CMS ADDITIONAL CONTRIBUTION AGREEMENT, THE SECOND CMS
CONTRIBUTION AGREEMENT, THE THIRD CMS CONTRIBUTION AGREEMENT, THE FOURTH CMS
CONTRIBUTION AGREEMENT OR THE FIFTH CMS CONTRIBUTION AGREEMENT, AS THE CASE MAY
BE, AND SUCH PAYMENT IS EITHER INDEMNITY FOR THE PAYMENT BY THE COMPANY OF AN
ITEM THAT IS DEDUCTIBLE FOR INCOME TAX PURPOSES OR RESULTS IN AN INCREASE IN THE
BASIS OF ANY COMPANY ASSET THAT IS DEPRECIABLE, AMORTIZABLE, OR SUBJECT TO COST
RECOVERY, ANY SUCH DEDUCTION OR COST RECOVERY ALLOWANCE SHALL NOT BE TAKEN INTO
ACCOUNT IN DETERMINING PROFITS, LOSSES OR OTHER ITEMS OF DEDUCTION OR LOSS
ALLOCABLE PURSUANT TO ARTICLE III HEREOF, BUT SHALL BE SPECIALLY ALLOCATED TO
CMS FOR INCOME TAX PURPOSES, AND SUCH SPECIAL ALLOCATION SHALL NOT AFFECT THE
CAPITAL ACCOUNT, PERCENTAGE INTEREST, CAPITAL CONTRIBUTION OR UNRECOVERED
CAPITAL OF ANY MEMBER.

 


(B)                                 IN THE EVENT ANY PAYMENT IS REQUIRED TO BE
MADE BY THE COMPANY TO CMS TO RETURN ANY PAYMENT RECEIVED BY IT FROM CMS
PURSUANT TO ANY INDEMNIFICATION PROVISION OF THE CMS ADDITIONAL CONTRIBUTION
AGREEMENT, THE SECOND CMS CONTRIBUTION AGREEMENT, THE THIRD CMS CONTRIBUTION
AGREEMENT, THE FOURTH CMS CONTRIBUTION AGREEMENT OR THE FIFTH CMS CONTRIBUTION
AGREEMENT, AS THE CASE MAY BE, SUCH PAYMENT SHALL BE TREATED FOR INCOME TAX
PURPOSES AS A DISTRIBUTION BY THE COMPANY TO CMS SO LONG AS CMS OR AN AFFILIATE
THEREOF, AS THE CASE MAY BE, IS A MEMBER AT THE TIME OF RECEIPT OF PAYMENT;
PROVIDED, HOWEVER, THAT (I) SUCH PAYMENT WILL NOT BE TREATED AS A DISTRIBUTION
FOR PURPOSES OF DETERMINING THE CAPITAL ACCOUNT, PERCENTAGE INTEREST, CAPITAL
CONTRIBUTION OR UNRECOVERED CAPITAL OF ANY MEMBER, AND (II) TO THE EXTENT THAT
ANY PAYMENT IS REQUIRED TO BE MADE BY THE COMPANY TO CMS TO RETURN ANY PAYMENT
RECEIVED BY IT FROM CMS PURSUANT TO ANY INDEMNIFICATION PROVISION OF THE CMS
ADDITIONAL CONTRIBUTION AGREEMENT, THE SECOND CMS CONTRIBUTION AGREEMENT, THE
THIRD CMS CONTRIBUTION AGREEMENT, THE FOURTH CMS CONTRIBUTION AGREEMENT OR THE
FIFTH CMS CONTRIBUTION AGREEMENT, AS THE CASE MAY BE, AND SUCH PAYMENT IS
INDEMNITY FOR THE RECEIPT BY THE COMPANY OF AN ITEM THAT CONSTITUTES INCOME FOR
INCOME TAX PURPOSES, SUCH INCOME SHALL NOT BE TAKEN INTO ACCOUNT IN DETERMINING
PROFITS, LOSSES OR OTHER ITEMS OF INCOME OR GAIN ALLOCABLE PURSUANT TO
ARTICLE III HEREOF, BUT SHALL BE SPECIALLY ALLOCATED TO CMS FOR INCOME TAX
PURPOSES, AND SUCH SPECIAL ALLOCATION SHALL NOT AFFECT THE CAPITAL ACCOUNT,
PERCENTAGE INTEREST, CAPITAL CONTRIBUTION OR UNRECOVERED CAPITAL OF ANY MEMBER.

 

24

--------------------------------------------------------------------------------


 


SECTION 2.04.  OTHER MATTERS.

 


(A)                                  EXCEPT AS OTHERWISE PROVIDED IN
SECTION 10.08, ARTICLES XII AND XIV HEREOF, NO MEMBER SHALL DEMAND OR RECEIVE A
RETURN OF ITS CAPITAL CONTRIBUTIONS OR WITHDRAW FROM THE COMPANY WITHOUT THE
CONSENT OF ALL MEMBERS.  UNDER CIRCUMSTANCES REQUIRING A RETURN OF ANY CAPITAL
CONTRIBUTIONS, NO MEMBER SHALL HAVE THE RIGHT TO RECEIVE PROPERTY OTHER THAN
CASH EXCEPT AS MAY BE SPECIFICALLY PROVIDED IN THIS AGREEMENT.

 


(B)                                 EXCEPT AS OTHERWISE PROVIDED IN
SECTION 11.02(A) HEREOF, THE MEMBERS HEREBY AGREE THAT NOTWITHSTANDING THE
OCCURRENCE AS TO ANY MEMBER OF AN EVENT THAT IS ONE OF THE EVENTS SET FORTH IN
SECTION 18-304 OF THE ACT, SUCH MEMBER SHALL NOT CEASE TO BE A MEMBER OF THE
COMPANY.

 


(C)                                  NO MEMBER SHALL RECEIVE ANY INTEREST OR
DRAW WITH RESPECT TO ITS CAPITAL CONTRIBUTIONS OR ITS CAPITAL ACCOUNT, EXCEPT AS
OTHERWISE PROVIDED IN THIS AGREEMENT.

 


(D)                                 THE MEMBERS SHALL NOT BE LIABLE FOR THE
DEBTS, LIABILITIES, CONTRACTS OR ANY OTHER OBLIGATIONS OF THE COMPANY.  EXCEPT
AS OTHERWISE PROVIDED BY MANDATORY PROVISIONS OF APPLICABLE STATE LAW AND
SECTION 2.02(B) HEREOF AND EXCEPT WITH RESPECT TO THE OBLIGATION OF ANY MEMBER
TO RETURN TO THE COMPANY A DISTRIBUTION MADE TO SUCH MEMBER IN VIOLATION OF THE
ACT AT A TIME WHEN SUCH MEMBER KNEW THE DISTRIBUTION WOULD VIOLATE THE ACT, NO
MEMBER SHALL BE REQUIRED TO LEND ANY FUNDS TO THE COMPANY OR TO MAKE ANY
ADDITIONAL CAPITAL CONTRIBUTIONS TO THE COMPANY.  THE MANAGING MEMBER SHALL NOT
HAVE ANY PERSONAL LIABILITY FOR ANY REPAYMENT OF ANY CAPITAL CONTRIBUTIONS OF
ANY MEMBER.

 

25

--------------------------------------------------------------------------------


 


SECTION 2.05.  CAPITAL ACCOUNTS AND PERCENTAGE INTERESTS.

 

The Capital Accounts and Percentage Interests of each Member as of the Closing
Date, which give effect to (a) all Capital Contributions made prior to the
Closing Date as well as (b) the Class B Transfer, are as follows:

 

Name

 

Closing Date
Capital Account

 

Percentage
Interest

 

 

 

 

 

 

 

 

IMS AG

 

$

17,582,425

 

1.503

%

 

 

 

 

 

 

Utrecht-America Finance Co.

 

$

660,686

 

0.056

%

 

 

 

 

 

 

Edam, L.L.C.

 

$

100,983,590

 

8.634

%

 

 

 

 

 

 

Coordinated Management Systems, Inc.

 

$

1,038,658,558

 

88.806

%

 

 

 

 

 

 

IMS Health Incorporated

 

$

11,695,811

 

1.000

%

 

 

 

 

 

 

Total

 

$

1,169,581,070

 

100.000

%

 


ARTICLE III
ALLOCATIONS

 


SECTION 3.01.  PROFITS

 

After giving effect to the special allocations set forth in Sections 3.04 and
3.05 hereof, but before giving effect to the special allocations set forth in
Section 3.03 hereof, Profits for any Allocation Year shall be allocated in the
following order and priority, in accordance with the provisions in Section 3.09
hereof:

 

(A)                                  FIRST, 100% TO THE CLASS A MEMBERS IN
PROPORTION TO AND TO THE EXTENT OF AN AMOUNT EQUAL TO THE REMAINDER, IF ANY, OF
(I) THE CUMULATIVE PRIORITY RETURN OF EACH CLASS A MEMBER FROM JULY 1, 2003
THROUGH THE LAST DAY OF SUCH ALLOCATION YEAR, MINUS (II) THE CUMULATIVE PROFITS
ALLOCATED TO SUCH CLASS A MEMBER PURSUANT TO THIS SECTION 3.01(A) FOR ALL PRIOR
ALLOCATION YEARS;

 

(B)                                 SECOND, 100% TO THE MANAGING MEMBER AND THE
CLASS B MEMBERS IN PROPORTION TO AND TO THE EXTENT OF AN AMOUNT EQUAL TO THE
REMAINDER, IF ANY, OF (I) THE

 

26

--------------------------------------------------------------------------------


 

CUMULATIVE SECONDARY RETURN OF EACH SUCH MEMBER FROM JULY 1, 2003 THROUGH THE
LAST DAY OF SUCH ALLOCATION YEAR, MINUS (II) THE CUMULATIVE PROFITS ALLOCATED TO
SUCH MEMBER PURSUANT TO THIS SECTION 3.01(B) FOR ALL PRIOR ALLOCATION YEARS;

 

(C)                                  [INTENTIONALLY OMITTED]

 

(D)                                 THIRD, 100% TO THE CLASS A MEMBERS IN
PROPORTION TO AND TO THE EXTENT OF AN AMOUNT EQUAL TO THE REMAINDER, IF ANY, OF
(I) THE SUM OF (A) THE CUMULATIVE LOSSES ALLOCATED TO EACH CLASS A MEMBER
PURSUANT TO SECTION 3.02(C) HEREOF FOR ALL PRIOR ALLOCATION YEARS, AND (B) THE
CUMULATIVE ITEMS OF LOSS ALLOCATED TO SUCH CLASS A MEMBER PURSUANT TO
SECTION 3.03(B)(III) HEREOF FOR ALL PRIOR ALLOCATION YEARS, MINUS (II) THE SUM
OF  (A) THE CUMULATIVE PROFITS ALLOCATED TO SUCH CLASS A MEMBER PURSUANT TO THIS
SECTION 3.01(D) FOR ALL PRIOR ALLOCATION YEARS, AND (B) THE CUMULATIVE ITEMS OF
GAIN ALLOCATED TO SUCH CLASS A MEMBER PURSUANT TO SECTION 3.03(A)(II) HEREOF FOR
ALL PRIOR ALLOCATION YEARS;

 

(E)                                  FOURTH, 99% TO THE MANAGING MEMBER AND THE
CLASS B MEMBERS IN PROPORTION TO THEIR PERCENTAGE INTERESTS AND 1% TO THE
CLASS A MEMBERS IN PROPORTION TO THEIR PERCENTAGE INTERESTS, TO THE EXTENT OF AN
AMOUNT EQUAL TO THE REMAINDER, IF ANY, OF (I) THE SUM OF (A) THE CUMULATIVE
LOSSES ALLOCATED TO EACH SUCH MEMBER PURSUANT TO SECTION 3.02(B) HEREOF FOR ALL
PRIOR ALLOCATION YEARS, AND (B) THE CUMULATIVE ITEMS OF LOSS ALLOCATED TO SUCH
MEMBER PURSUANT TO SECTION 3.03(B)(II) HEREOF FOR ALL PRIOR ALLOCATION YEARS,
MINUS (II) THE SUM OF (A) THE CUMULATIVE PROFITS ALLOCATED TO SUCH MEMBER
PURSUANT TO THIS SECTION 3.01(E) FOR ALL PRIOR ALLOCATION YEARS, AND (B) THE
CUMULATIVE ITEMS OF GAIN ALLOCATED TO SUCH MEMBER PURSUANT TO
SECTION 3.03(A)(III) HEREOF FOR ALL PRIOR ALLOCATION YEARS; AND

 

(F)                                    FIFTH, THE BALANCE, IF ANY, 99% TO THE
MANAGING MEMBER AND THE CLASS B MEMBERS IN PROPORTION TO THEIR PERCENTAGE
INTERESTS AND 1% TO THE CLASS A MEMBERS IN PROPORTION TO THEIR PERCENTAGE
INTERESTS.

 


SECTION 3.02.  LOSSES

 

After giving effect to the special allocations set forth in Sections 3.04 and
3.05 hereof, but before giving effect to the special allocations set forth in
Section 3.03 hereof, Losses for any Allocation Year shall be allocated in the
following order and priority, subject to the limitations in Section 3.06 hereof
and in accordance with the provisions in Section 3.09 hereof:

 

(A)                                  FIRST, TO THE MEMBERS IN PROPORTION TO AND
TO THE EXTENT OF AN AMOUNT EQUAL TO THE REMAINDER, IF ANY, OF (I) THE SUM OF
(A) THE CUMULATIVE PROFITS ALLOCATED TO EACH SUCH MEMBER PURSUANT TO
SECTION 3.01(F) HEREOF FOR ALL PRIOR ALLOCATION YEARS, AND (B) THE CUMULATIVE
ITEMS OF GAIN ALLOCATED TO SUCH MEMBER PURSUANT TO SECTION 3.03(A)(IV) HEREOF
FOR ALL PRIOR ALLOCATION YEARS, MINUS (II) THE SUM OF (A) THE CUMULATIVE LOSSES
ALLOCATED TO SUCH MEMBER PURSUANT TO THIS SECTION 3.02(A) FOR ALL PRIOR
ALLOCATION YEARS, AND (B) THE CUMULATIVE ITEMS OF LOSS ALLOCATED TO SUCH MEMBER
PURSUANT TO SECTION 3.03(B)(I) HEREOF FOR ALL PRIOR ALLOCATION YEARS;

 

27

--------------------------------------------------------------------------------


 

(B)                                 SECOND, 99% TO THE MANAGING MEMBER AND THE
CLASS B MEMBERS IN PROPORTION TO THEIR PERCENTAGE INTERESTS AND 1% TO THE
CLASS A MEMBERS IN PROPORTION TO THEIR PERCENTAGE INTERESTS UNTIL THE CAPITAL
ACCOUNT OF THE MANAGING MEMBER AND THE CLASS B MEMBERS IS EQUAL TO ZERO; AND

 

(C)                                  THIRD, 100% TO THE CLASS A MEMBERS IN
PROPORTION TO THEIR PERCENTAGE INTERESTS UNTIL THE CAPITAL ACCOUNT OF EACH
CLASS A MEMBER IS EQUAL TO ZERO.

 


SECTION 3.03.  SPECIAL GAIN AND LOSS ALLOCATIONS.

 

After giving effect to the special allocations set forth in Sections 3.04 and
3.05 hereof and the allocations of Profits or Losses set forth in Sections 3.01
or 3.02 hereof, as the case maybe, certain gains and losses shall be specially
allocated as follows, in accordance with the provisions in Section 3.09 hereof:

 

(A)                                  SPECIAL GAIN ALLOCATIONS.   IN THE EVENT
THAT IN ANY ALLOCATION YEAR THE AGGREGATE ITEMS OF GAIN REALIZED OR DEEMED TO BE
REALIZED BY THE COMPANY FROM THE SALE, DISPOSITION OR ADJUSTMENT TO THE GROSS
ASSET VALUES OF PERMITTED ASSETS IS GREATER THAN THE AGGREGATE ITEMS OF LOSS
REALIZED OR DEEMED TO BE REALIZED BY THE COMPANY FROM THE SALE, DISPOSITION OR
ADJUSTMENT TO THE GROSS ASSET VALUES OF PERMITTED ASSETS, ITEMS OF GAIN EQUAL TO
SUCH EXCESS SHALL BE SPECIALLY ALLOCATED AS FOLLOWS:

 

(i)                                     [Intentionally omitted]

 

(ii)                                  First, 100% to the Class A Members in
proportion to and to the extent of an amount equal to the remainder, if any, of
(i) the sum of (A) the cumulative Losses allocated to each Class A Member
pursuant to Section 3.02(c) hereof for the current and all prior Allocation
Years, and (B) the cumulative items of loss allocated to such Class A Member
pursuant to Section 3.03(b)(iii) hereof for all prior Allocation Years, minus
(ii) the sum of (A) the cumulative Profits allocated to such Member pursuant to
Section 3.01(d) hereof for the current and all prior Allocation Years, and
(B) the cumulative items of gain allocated to such Class A Member pursuant to
this Section 3.03(a)(ii) for all prior Allocation Years;

 

(iii)                               Second, 99% to the Managing Member and the
Class B Members in proportion to their Percentage Interests and 1% to the
Class A Members in proportion to their Percentage Interests, to the extent of an
amount equal to the remainder, if any, of (i) the sum of (A) the cumulative
Losses allocated to each such Member pursuant to Section 3.02(b) hereof for the
current and all prior Allocation Years, and (B) the cumulative items of loss
allocated to such Member pursuant to Section 3.03(b)(ii) hereof for all prior
Allocation Years, minus (ii) the sum of (A) the cumulative Profits allocated to
such Member pursuant to Section 3.01(e) hereof for the current and all prior
Allocation years, and (B) the cumulative items of gain allocated to such Member
pursuant to this Section 3.03(a)(iii) for all prior Allocation Years; and

 

28

--------------------------------------------------------------------------------


 

(iv)                              Third, the balance, if any, 5% to the Managing
Member, 1% to the Class A Members in proportion to their Percentage Interests,
and 94% to the Class B Members in proportion to their Percentage Interests.

 

(B)                                 SPECIAL LOSS ALLOCATIONS.  IN THE EVENT THAT
IN ANY ALLOCATION YEAR THE AGGREGATE ITEMS OF LOSS REALIZED OR DEEMED TO BE
REALIZED BY THE COMPANY FROM THE SALE, DISPOSITION OR ADJUSTMENT TO THE GROSS
ASSET VALUES OF PERMITTED ASSETS IS GREATER THAN THE AGGREGATE ITEMS OF GAIN
REALIZED OR DEEMED TO BE REALIZED BY THE COMPANY FROM THE SALE, DISPOSITION OR
ADJUSTMENT TO THE GROSS ASSET VALUES OF PERMITTED ASSETS, ITEMS OF LOSS EQUAL TO
SUCH EXCESS SHALL BE SPECIALLY ALLOCATED AS FOLLOWS:

 

(i)                                     First, to the Members, in proportion to
and to the extent of any amount equal to the remainder, if any, of (i) the sum
of (A) the cumulative Profits allocated to such Member pursuant to
Section 3.01(f) hereof for the current and all prior Allocation Years, and
(B) the cumulative items of gain allocated to such Member pursuant to Section
3.03(a)(iv) hereof for all prior Allocation Years, minus (ii) the sum of (A) the
cumulative Losses allocated to such Member pursuant to Section 3.02(a) hereof
for the current and all prior Allocation Years, and (B) the cumulative items of
loss allocated to such Member pursuant to this Section 3.03(b)(i) for all prior
Allocation Years;

 

(ii)                                  Second, 99% to the Managing Member and the
Class B Members in proportion to their Percentage Interests and 1% to the
Class A Members in proportion to their Percentage Interests until the Capital
Account of the Managing Member and the Class B Members are equal to zero; and

 

(iii)                               Third, 100% to the Class A Members in
proportion to their Percentage Interests until the Capital Account of each
Class A Member is equal to zero.

 


SECTION 3.04.  OTHER SPECIAL ALLOCATIONS.

 

The following special allocations shall be made in the following order:

 

(A)                                  MINIMUM GAIN CHARGEBACK.  EXCEPT AS
OTHERWISE PROVIDED IN REGULATIONS SECTION 1.704-2(F), NOTWITHSTANDING ANY OTHER
PROVISION OF THIS ARTICLE III, IF THERE IS A NET DECREASE IN COMPANY MINIMUM
GAIN DURING ANY ALLOCATION YEAR, EACH MEMBER SHALL BE SPECIALLY ALLOCATED ITEMS
OF COMPANY INCOME AND GAIN FOR SUCH ALLOCATION YEAR (AND, IF NECESSARY,
SUBSEQUENT ALLOCATION YEARS) IN AN AMOUNT EQUAL TO SUCH MEMBER’S SHARE OF THE
NET DECREASE IN COMPANY MINIMUM GAIN, DETERMINED IN ACCORDANCE WITH REGULATIONS
SECTION 1.704-2(G).  ALLOCATIONS PURSUANT TO THE PREVIOUS SENTENCE SHALL BE MADE
IN PROPORTION TO THE RESPECTIVE AMOUNTS REQUIRED TO BE ALLOCATED TO EACH MEMBER
PURSUANT THERETO.  THE ITEMS TO BE SO ALLOCATED SHALL BE DETERMINED IN
ACCORDANCE WITH REGULATIONS SECTIONS 1.704-2(F)(6) AND 1.704-2(J)(2).  THIS
SECTION 3.04(A) IS INTENDED TO COMPLY WITH THE MINIMUM GAIN CHARGEBACK
REQUIREMENT IN REGULATIONS SECTION 1.704-2(F) AND SHALL BE INTERPRETED
CONSISTENTLY THEREWITH.

 

29

--------------------------------------------------------------------------------


 

(B)                                 MEMBER MINIMUM GAIN CHARGEBACK.  EXCEPT AS
OTHERWISE PROVIDED IN REGULATIONS SECTION 1.704-2(I)(4), NOTWITHSTANDING ANY
OTHER PROVISION OF THIS ARTICLE III, IF THERE IS A NET DECREASE IN MEMBER
NONRECOURSE DEBT MINIMUM GAIN ATTRIBUTABLE TO A MEMBER NONRECOURSE DEBT DURING
ANY ALLOCATION YEAR, EACH MEMBER WHO HAS A SHARE OF THE MEMBER NONRECOURSE DEBT
MINIMUM GAIN ATTRIBUTABLE TO SUCH MEMBER NONRECOURSE DEBT, DETERMINED IN
ACCORDANCE WITH REGULATIONS SECTION 1.704-2(I)(5), SHALL BE SPECIALLY ALLOCATED
ITEMS OF COMPANY INCOME AND GAIN FOR SUCH ALLOCATION YEAR (AND, IF NECESSARY,
SUBSEQUENT ALLOCATION YEARS) IN AN AMOUNT EQUAL TO SUCH MEMBER’S SHARE OF THE
NET DECREASE IN MEMBER NONRECOURSE DEBT MINIMUM GAIN ATTRIBUTABLE TO SUCH MEMBER
NONRECOURSE DEBT, DETERMINED IN ACCORDANCE WITH REGULATIONS
SECTION 1.704-2(I)(4).  ALLOCATIONS PURSUANT TO THE PREVIOUS SENTENCE SHALL BE
MADE IN PROPORTION TO THE RESPECTIVE AMOUNTS REQUIRED TO BE ALLOCATED TO EACH
MEMBER PURSUANT THERETO.  THE ITEMS TO BE SO ALLOCATED SHALL BE DETERMINED IN
ACCORDANCE WITH REGULATIONS SECTIONS 1.704-2(I)(4) AND 1.704-2(J)(2).  THIS
SECTION 3.04(B) IS INTENDED TO COMPLY WITH THE MINIMUM GAIN CHARGEBACK
REQUIREMENT IN REGULATIONS SECTION 1.704-2(I)(4) AND SHALL BE INTERPRETED
CONSISTENTLY THEREWITH.

 

(C)                                  QUALIFIED INCOME OFFSET.  IN THE EVENT ANY
MEMBER UNEXPECTEDLY RECEIVES ANY ADJUSTMENTS, ALLOCATIONS, OR DISTRIBUTIONS
DESCRIBED IN SECTIONS 1.704-1(B)(2)(II)(D)(4), 1.704-1(B)(2)(II)(D)(5) OR
1.704-1(B)(2)(II)(D)(6) OF THE REGULATIONS, ITEMS OF COMPANY INCOME AND GAIN
SHALL BE SPECIALLY ALLOCATED TO SUCH MEMBER IN AN AMOUNT AND MANNER SUFFICIENT
TO ELIMINATE, TO THE EXTENT REQUIRED BY THE REGULATIONS, THE ADJUSTED CAPITAL
ACCOUNT DEFICIT OF SUCH MEMBER AS QUICKLY AS POSSIBLE, PROVIDED THAT AN
ALLOCATION PURSUANT TO THIS SECTION 3.04(C) SHALL BE MADE ONLY IF AND TO THE
EXTENT THAT SUCH MEMBER WOULD HAVE AN ADJUSTED CAPITAL ACCOUNT DEFICIT AFTER ALL
OTHER ALLOCATIONS PROVIDED FOR IN THIS ARTICLE III HAVE BEEN TENTATIVELY MADE AS
IF THIS SECTION 3.04(C) WERE NOT IN THE AGREEMENT.

 

(D)                                 GROSS INCOME ALLOCATION.  IN THE EVENT ANY
MEMBER HAS A DEFICIT CAPITAL ACCOUNT AT THE END OF ANY ALLOCATION YEAR, SUCH
MEMBER SHALL BE SPECIALLY ALLOCATED ITEMS OF COMPANY INCOME AND GAIN IN THE
AMOUNT OF SUCH DEFICIT AS QUICKLY AS POSSIBLE; PROVIDED THAT AN ALLOCATION
PURSUANT TO THIS SECTION 3.04(D) SHALL BE MADE ONLY IF AND TO THE EXTENT THAT
SUCH MEMBER WOULD HAVE A DEFICIT CAPITAL ACCOUNT AFTER ALL OTHER ALLOCATIONS
PROVIDED FOR IN THIS ARTICLE III HAVE BEEN MADE AS IF SECTION 3.04(C) HEREOF AND
THIS SECTION 3.04(D) WERE NOT IN THE AGREEMENT.

 

(E)                                  NONRECOURSE DEDUCTIONS.  NONRECOURSE
DEDUCTIONS FOR ANY ALLOCATION YEAR SHALL BE SPECIALLY ALLOCATED 100% TO THE
MANAGING MEMBER AND THE CLASS B MEMBERS IN PROPORTION TO THEIR PERCENTAGE
INTERESTS.

 

(F)                                    MEMBER NONRECOURSE DEDUCTIONS.  ANY
MEMBER NONRECOURSE DEDUCTIONS FOR ANY ALLOCATION YEAR SHALL BE SPECIALLY
ALLOCATED TO THE MEMBER WHO BEARS THE ECONOMIC RISK OF LOSS WITH RESPECT TO THE
MEMBER NONRECOURSE DEBT TO WHICH SUCH MEMBER NONRECOURSE DEDUCTIONS ARE
ATTRIBUTABLE IN ACCORDANCE WITH REGULATIONS SECTION 1.704-2(I)(1).

 

30

--------------------------------------------------------------------------------


 

(G)                                 SECTION 754 ADJUSTMENTS.  TO THE EXTENT AN
ADJUSTMENT TO THE ADJUSTED TAX BASIS OF ANY COMPANY ASSET PURSUANT TO CODE
SECTION 734(B) OR CODE SECTION 743(B) IS REQUIRED PURSUANT TO REGULATIONS
SECTION 1.704-1(B)(2)(IV)(M)(2) OR 1.704-1(B)(2)(IV)(M)(4) TO BE TAKEN INTO
ACCOUNT IN DETERMINING CAPITAL ACCOUNTS AS THE RESULT OF A DISTRIBUTION TO A
MEMBER IN COMPLETE LIQUIDATION OF ITS INTEREST, THE AMOUNT OF SUCH ADJUSTMENT TO
CAPITAL ACCOUNTS SHALL BE TREATED AS AN ITEM OF GAIN (IF THE ADJUSTMENT
INCREASES THE BASIS OF THE ASSET) OR LOSS (IF THE ADJUSTMENT DECREASES SUCH
BASIS) AND SUCH GAIN OR LOSS SHALL BE SPECIALLY ALLOCATED TO THE MEMBERS IN
ACCORDANCE WITH THEIR INTERESTS IN THE COMPANY IN THE EVENT REGULATIONS
SECTION 1.704-1(B)(2)(IV)(M)(2) APPLIES, OR TO THE MEMBER TO WHOM SUCH
DISTRIBUTION WAS MADE IN THE EVENT REGULATIONS SECTION 1.704-1(B)(2)(IV)(M)(4)
APPLIES.

 

(H)                                 ALLOCATIONS RELATING TO TAXABLE ISSUANCE OF
COMPANY INTERESTS.  ANY INCOME, GAIN, LOSS OR DEDUCTION REALIZED AS A DIRECT OR
INDIRECT RESULT OF THE ISSUANCE OF AN INTEREST BY THE COMPANY TO A MEMBER OTHER
THAN PURSUANT TO CODE SECTION 707(A)(2) (THE “ISSUANCE ITEMS”) SHALL BE
ALLOCATED AMONG THE MEMBERS SO THAT, TO THE EXTENT POSSIBLE, THE NET AMOUNT OF
SUCH ISSUANCE ITEMS, TOGETHER WITH ALL OTHER ALLOCATIONS UNDER THIS AGREEMENT TO
EACH MEMBER, SHALL BE EQUAL TO THE NET AMOUNT THAT WOULD HAVE BEEN ALLOCATED TO
EACH SUCH MEMBER IF THE ISSUANCE ITEMS HAD NOT BEEN REALIZED.

 


SECTION 3.05.  CURATIVE ALLOCATIONS.

 

The allocations set forth in Sections 3.04(a), 3.04(b), 3.04(c), 3.04(d),
3.04(e), 3.04(f), 3.04(g) and 3.06 hereof (the “Regulatory Allocations”) are
intended to comply with certain requirements of the Regulations.  It is the
intent of the Members that, to the extent possible, all Regulatory Allocations
shall be offset either with other Regulatory Allocations or with special
allocations of other items of Company income, gain, loss or deduction pursuant
to this Section 3.05.  Therefore, notwithstanding any other provision of this
Article III (other than the Regulatory Allocations), the Managing Member shall
make such offsetting special allocations of Company income, gain, loss or
deduction in whatever manner it determines appropriate so that, after such
offsetting allocations are made, each Member’s Capital Account balance is, to
the extent possible, equal to the Capital Account balance such Member would have
had if the Regulatory Allocations were not part of the Agreement and all Company
items were allocated pursuant to this Article III without regard to the
Regulatory Allocations.

 


SECTION 3.06.  LOSS LIMITATION.

 

The Losses allocated pursuant to Section 3.02 hereof and the items of loss or
deduction allocated pursuant to Sections 3.03, 3.04 and 3.05 hereof shall not
exceed the maximum amount of Losses and items of loss or deduction that can be
so allocated without causing any Member to have an Adjusted Capital Account
Deficit at the end of any Allocation Year.   All Losses and items of loss or
deduction in excess of the limitation set forth in this Section 3.06 shall be
allocated first to the Managing Member and the Class B Members so as to allocate
proportionately the maximum permissible Losses and items of loss and deduction
to each such Member under Regulation Section 1.704-1(b)(2)(ii)(d) and then to
the Class A Members so as to allocate proportionately the maximum permissible
Losses and items of loss and deduction to each such Member under Regulation
Section 1.704-1(b)(2)(ii)(d).

 

31

--------------------------------------------------------------------------------


 


SECTION 3.07.  OTHER ALLOCATION RULES.

 


(A)                                  PROFITS, LOSSES AND ANY OTHER ITEMS OF
INCOME, GAIN, LOSS OR DEDUCTION SHALL BE ALLOCATED TO THE MEMBERS PURSUANT TO
THIS ARTICLE III AS OF THE LAST DAY OF EACH FISCAL YEAR; PROVIDED THAT PROFITS,
LOSSES AND SUCH OTHER ITEMS SHALL ALSO BE ALLOCATED AT SUCH TIMES AS ARE
REQUIRED BY SECTION 10.08(B) HEREOF AND AT SUCH OTHER TIMES AS THE GROSS ASSET
VALUES OF PROPERTY ARE ADJUSTED PURSUANT TO SUBPARAGRAPH (II) OF THE DEFINITION
OF GROSS ASSET VALUE IN SECTION 1.10 HEREOF.

 


(B)                                 IN ANY CASES IN WHICH IT IS NECESSARY TO
DETERMINE THE PROFITS, LOSSES, OR ANY OTHER ITEMS ALLOCABLE TO ANY PERIOD,
PROFITS, LOSSES, AND ANY SUCH OTHER ITEMS SHALL BE DETERMINED ON A DAILY,
MONTHLY, OR OTHER BASIS, AS DETERMINED BY THE MANAGING MEMBER USING ANY
PERMISSIBLE METHOD UNDER CODE SECTION 706 AND THE REGULATIONS THEREUNDER.

 


(C)                                  THE MEMBERS HEREBY AGREE TO BE BOUND BY THE
PROVISIONS OF THIS ARTICLE III IN REPORTING THEIR SHARES OF COMPANY INCOME AND
LOSS FOR INCOME TAX PURPOSES, EXCEPT TO THE EXTENT OTHERWISE REQUIRED BY LAW.

 


(D)                                 SOLELY FOR PURPOSES OF DETERMINING A
MEMBER’S PROPORTIONATE SHARE OF THE “EXCESS NONRECOURSE LIABILITIES” OF THE
COMPANY WITHIN THE MEANING OF REGULATIONS SECTION 1.752-3(A)(3), THE MEMBERS’
INTERESTS IN COMPANY PROFITS ARE AS FOLLOWS: 100% TO THE MANAGING MEMBER AND THE
CLASS B MEMBERS IN PROPORTION TO THEIR PERCENTAGE INTERESTS.

 


SECTION 3.08.  TAX ALLOCATIONS:  CODE SECTION 704(C).

 

In accordance with Code Section 704(c) and the applicable Regulations
thereunder, income, gain, loss, and deduction with respect to any property
contributed to the capital of the Company shall, solely for tax purposes, be
allocated among the Members so as to take account of any variation between the
adjusted basis of such property to the Company for federal income tax purposes
and its initial Gross Asset Value (computed in accordance with the definition of
Gross Asset Value in Section 1.10 hereof).

 

In the event the Gross Asset Value of any Company asset is adjusted pursuant to
subparagraph (iv) of the definition of Gross Asset Value in Section 1.10 hereof,
subsequent allocations of income, gain, loss, and deduction with respect to such
asset shall take account of any variation between the adjusted basis of such
asset for federal income tax purposes and its Gross Asset Value in the same
manner as under Code Section 704(c) and the applicable Regulations thereunder.

 

Any elections or other decisions relating to such allocations shall be made by
the Managing Member in any manner that reasonably reflects the purpose and
intention of this Agreement, including the election of an allocation method
permitted by the Regulations under Code Section 704(c).  Allocations pursuant to
this Section 3.08 are solely for purposes of federal, state, and local taxes and
shall not affect, or in any way be taken into account in computing, any Member’s
Capital Account or share of Profits, Losses, other items, or distributions
pursuant to any provision of this Agreement.

 

32

--------------------------------------------------------------------------------


 

Except as otherwise provided in this Agreement, all items of Company income,
gain, loss, deduction, and any other allocations not otherwise provided for
shall be divided among the Members in the same proportions as they share Profits
or Losses, as the case may be, for the Allocation Year.

 


SECTION 3.09.  OTHER RULES RELATING TO CUMULATIVE ALLOCATIONS.

 

For purposes of this Article III, any allocation that purports to be cumulative
in any respect for a designated period of time and pursuant to a particular
section or clause of this Agreement shall be deemed to also include (without
duplication):

 

(A)                                  IN RESPECT OF THE CLASS A MEMBERS,
CUMULATIVE ALLOCATIONS TO EACH SUCH MEMBER IN ITS CAPACITY AS A CLASS A LIMITED
PARTNER OF THE PARTNERSHIP PRIOR TO THE CONVERSION FOR THE SAME DESIGNATED
PERIOD OF TIME AND PURSUANT TO THE CORRESPONDING SECTION OR CLAUSE OF THE
PARTNERSHIP AGREEMENT (OR ITS PREDECESSOR PROVISION), IT BEING UNDERSTOOD THAT
THE TOTAL OF (I) THE AMOUNT ALLOCATED TO SUCH CLASS A MEMBER UNDER SUCH SECTION
OR CLAUSE OF THIS AGREEMENT PLUS (II) THE AMOUNT ALLOCATED TO SUCH CLASS A
MEMBER IN ITS CAPACITY AS A CLASS A LIMITED PARTNER UNDER SUCH CORRESPONDING
SECTION OR CLAUSE OF THE PARTNERSHIP AGREEMENT IS INTENDED TO EQUAL THE
CUMULATIVE AMOUNT THAT WOULD HAVE BEEN ALLOCATED TO SUCH CLASS A MEMBER UNDER
SUCH SECTION OR CLAUSE OF THIS AGREEMENT IF THIS AGREEMENT HAD BEEN IN EFFECT
FROM THE BEGINNING OF SUCH PERIOD OF TIME;

 

(B)                                 IN RESPECT OF CMS AS A CLASS B MEMBER,
98.8865% OF THE CUMULATIVE ALLOCATIONS TO SUCH MEMBER IN ITS CAPACITY AS A
CLASS B LIMITED PARTNER OF THE PARTNERSHIP PRIOR TO THE CONVERSION FOR THE SAME
DESIGNATED PERIOD OF TIME AND PURSUANT TO THE CORRESPONDING SECTION OR CLAUSE OF
THE PARTNERSHIP AGREEMENT (OR ITS PREDECESSOR PROVISION), IT BEING UNDERSTOOD
THAT THE TOTAL OF (I) THE AMOUNT ALLOCATED TO CMS AS A CLASS B MEMBER UNDER SUCH
SECTION OR CLAUSE OF THIS AGREEMENT PLUS (II) 98.8865% OF THE AMOUNT ALLOCATED
TO CMS IN ITS CAPACITY AS A CLASS B LIMITED PARTNER UNDER SUCH CORRESPONDING
SECTION OR CLAUSE OF THE PARTNERSHIP AGREEMENT IS INTENDED TO EQUAL THE
CUMULATIVE AMOUNT THAT WOULD HAVE BEEN ALLOCATED TO CMS AS A CLASS B MEMBER
UNDER SUCH SECTION OR CLAUSE OF THIS AGREEMENT IF THIS AGREEMENT AND THE CLASS B
TRANSFER HAD BEEN IN EFFECT FROM THE BEGINNING OF SUCH PERIOD OF TIME;

 

(C)                                  IN RESPECT OF IMS AG AS A CLASS B MEMBER,
CUMULATIVE ALLOCATIONS TO SUCH MEMBER IN ITS CAPACITY AS THE GENERAL PARTNER OF
THE PARTNERSHIP PRIOR TO THE CONVERSION FOR THE SAME DESIGNATED PERIOD OF TIME
PURSUANT TO THE CORRESPONDING SECTION OR CLAUSE OF THE PARTNERSHIP AGREEMENT (OR
ITS PREDECESSOR PROVISION), IT BEING UNDERSTOOD THAT THE TOTAL OF (I) THE AMOUNT
ALLOCATED TO IMS AG AS A CLASS B MEMBER UNDER SUCH SECTION OR CLAUSE OF THIS
AGREEMENT PLUS (II) THE AMOUNT ALLOCATED TO IMS AG IN ITS CAPACITY AS THE
GENERAL PARTNER UNDER SUCH CORRESPONDING SECTION OR CLAUSE OF THE PARTNERSHIP
AGREEMENT IS INTENDED TO EQUAL THE CUMULATIVE AMOUNT THAT WOULD HAVE BEEN
ALLOCATED TO IMS AG AS A CLASS B MEMBER UNDER SUCH SECTION OR CLAUSE OF THIS
AGREEMENT IF THIS AGREEMENT AND THE CHANGE IN STATUS OF IMS AG TO A CLASS B
MEMBER HAD BEEN IN EFFECT FROM THE BEGINNING OF SUCH PERIOD OF TIME; AND

 

33

--------------------------------------------------------------------------------


 

(D)                                 IN RESPECT OF IMS HEALTH AS THE MANAGING
MEMBER, 1.1135%  OF THE CUMULATIVE ALLOCATIONS TO CMS IN ITS CAPACITY AS A
CLASS B LIMITED PARTNER OF THE PARTNERSHIP PRIOR TO THE CONVERSION FOR THE SAME
DESIGNATED PERIOD OF TIME PURSUANT TO THE CORRESPONDING SECTION OR CLAUSE OF THE
PARTNERSHIP AGREEMENT (OR ITS PREDECESSOR PROVISION), IT BEING UNDERSTOOD THAT
THE TOTAL OF (I) THE AMOUNT ALLOCATED TO IMS HEALTH AS MANAGING MEMBER UNDER
SUCH SECTION OR CLAUSE OF THIS AGREEMENT PLUS (II) 1.1135% OF THE AMOUNT
ALLOCATED TO CMS IN ITS CAPACITY AS A CLASS B LIMITED PARTNER UNDER SUCH
CORRESPONDING SECTION OR CLAUSE OF THE PARTNERSHIP AGREEMENT IS INTENDED TO
EQUAL THE CUMULATIVE AMOUNT THAT WOULD HAVE BEEN ALLOCATED TO IMS HEALTH AS
MANAGING MEMBER UNDER SUCH SECTION OR CLAUSE OF THIS AGREEMENT IF THIS AGREEMENT
AND THE CLASS B TRANSFER HAD BEEN IN EFFECT FROM THE BEGINNING OF SUCH PERIOD OF
TIME.

 


ARTICLE IV
DISTRIBUTIONS

 


SECTION 4.01.  CASH FLOW.

 

Except as otherwise provided in Article XII and Section 4.02 hereof, Cash
Available for Distribution shall be distributed on the last Business Day of each
Fiscal Quarter in the following order and priority:

 

(A)                                  FIRST, 100% TO THE CLASS A MEMBERS IN
PROPORTION TO AND TO THE EXTENT OF AN AMOUNT EQUAL TO THE REMAINDER, IF ANY, OF
(I) THE CUMULATIVE PRIORITY RETURN OF (A) EACH CLASS A MEMBER HEREUNDER AND
(B) EACH CLASS A MEMBER (OR ITS PREDECESSOR IN INTEREST) IN ITS CAPACITY AS A
CLASS A LIMITED PARTNER UNDER THE PARTNERSHIP AGREEMENT, IN EACH CASE, FROM
JULY 1, 2003 THROUGH THE LAST BUSINESS DAY OF THE FISCAL QUARTER DURING WHICH
SUCH DISTRIBUTION IS MADE MINUS (II) THE SUM OF (A) ALL PRIOR DISTRIBUTIONS TO
SUCH CLASS A MEMBER PURSUANT TO THIS SECTION 4.01(A) PLUS (B) ALL PRIOR
DISTRIBUTIONS TO SUCH CLASS A MEMBER IN ITS CAPACITY AS A CLASS A LIMITED
PARTNER UNDER THE PARTNERSHIP AGREEMENT PURSUANT TO SECTION 4.01(A) THEREOF; AND

 

(B)                                 SECOND, 100% TO THE MANAGING MEMBER AND THE
CLASS B MEMBERS IN PROPORTION TO AND TO THE EXTENT OF AN AMOUNT EQUAL TO THE
REMAINDER, IF ANY, OF

 

(i)                                     in respect of the Managing Member,
(A) the sum of (1) cumulative Secondary Return of such Member hereunder plus
(2) 1.1135% of the cumulative Secondary Return (as defined in the Partnership
Agreement) of CMS in its capacity as a Class B Limited Partner of the
Partnership, in each case, from July 1, 2003 through the last Business Day of
the Fiscal Quarter during which such distribution is made, minus (B) the sum of
(1) all prior distributions to the Managing Member pursuant to this
Section 4.01(b) plus (2) 1.1135% of all prior distributions to CMS in its
capacity as a Class B Limited Partner under the Partnership Agreement pursuant
to Section 4.01(b) thereof; and

 

(ii)                                  in respect of CMS in its capacity as a
Class B Member, (A) the sum of (1) cumulative Secondary Return of such Member
hereunder plus

 

34

--------------------------------------------------------------------------------


 

(2) 98.8865% of the cumulative Secondary Return (as defined in the Partnership
Agreement) of CMS in its capacity as a Class B Limited Partner of the
Partnership, in each case, from July 1, 2003 through the last Business Day of
the Fiscal Quarter during which such distribution is made, minus (B) the sum of
(1) all prior distributions to CMS in its capacity as a Class B Member pursuant
to this Section 4.01(b) plus (2) 98.8865% of all prior distributions to CMS in
its capacity as a Class B Limited Partner under the Partnership Agreement
pursuant to Section 4.01(b) thereof; and

 

(iii)                               in respect of IMS AG in its capacity as a
Class B Member, (A) the sum of (1) cumulative Secondary Return of such Member
hereunder plus (2) the cumulative Secondary Return (as defined in the
Partnership Agreement) of IMS AG in its capacity as General Partner of the
Partnership, in each case, from July 1, 2003 through the last Business Day of
the Fiscal Quarter during which such distribution is made, minus (B) the sum of
(1) all prior distributions to IMS AG in its capacity as a Class B Member
pursuant to this Section 4.01(b) plus (2) all prior distributions to IMS AG in
its capacity as General Partner under the Partnership Agreement pursuant to
Section 4.01(b) thereof.

 


SECTION 4.02.  AMOUNTS WITHHELD.

 

All amounts withheld or required to be withheld pursuant to the Code or any
provision of any state, local or foreign tax law with respect to any payment,
distribution or allocation to the Company or the Members and treated by the Code
(whether or not withheld pursuant to the Code) or any such tax law as amounts
payable by or in respect of the Members or any Person owning an interest,
directly or indirectly, in such Member shall be treated for all purposes under
this Agreement as amounts paid or distributed pursuant to this Article IV to the
Members with respect to which such amount was withheld.

 


ARTICLE V
MANAGEMENT

 


SECTION 5.01.  AUTHORITY OF THE MANAGING MEMBER.

 

Subject to the limitations and restrictions set forth in this Agreement
including without limitation those set forth in this Article V, the Managing
Member shall direct the business and affairs of the Company and in so doing
shall manage, control and have all of the rights and powers which may be
possessed by a manager under, and within the meaning of, the Act.

 


SECTION 5.02.  RIGHT TO RELY ON THE MANAGING MEMBER.

 


(A)                                  ANY PERSON DEALING WITH THE COMPANY MAY
RELY (WITHOUT DUTY OF FURTHER INQUIRY) UPON A CERTIFICATE SIGNED BY THE MANAGING
MEMBER AS TO:

 

(I)                                     THE IDENTITY OF THE MANAGING MEMBER OR
ANY MEMBER;

 

35

--------------------------------------------------------------------------------


 

(II)                                  THE EXISTENCE OR NONEXISTENCE OF ANY FACT
OR FACTS WHICH CONSTITUTE A CONDITION PRECEDENT TO ACTS BY THE MANAGING MEMBER
OR WHICH ARE IN ANY OTHER MANNER GERMANE TO THE AFFAIRS OF THE COMPANY;

 

(III)                               THE PERSONS WHO ARE AUTHORIZED TO EXECUTE
AND DELIVER ANY INSTRUMENT OR DOCUMENT OF THE COMPANY; OR

 

(IV)                              ANY ACT OR FAILURE TO ACT BY THE COMPANY OR
ANY OTHER MATTER WHATSOEVER INVOLVING THE COMPANY OR ANY MEMBER (IN THE CASE OF
MEMBERS OTHER THAN THE MANAGING MEMBER, SOLELY WITH RESPECT TO ACTS, FAILURES TO
ACT AND OTHER MATTERS UNDER OR IN RESPECT OF THIS AGREEMENT).


 


(B)                                 THE SIGNATURE OF THE MANAGING MEMBER SHALL
BE THE ONLY SIGNATURE REQUIRED ON BEHALF OF THE COMPANY TO CONVEY TITLE TO ANY
PROPERTY OWNED BY THE COMPANY, AND ALL OF THE MEMBERS AGREE THAT A COPY OF THIS
AGREEMENT MAY BE SHOWN TO THE APPROPRIATE PARTIES IN ORDER TO CONFIRM THE SAME,
AND FURTHER AGREE THAT THE SIGNATURE OF THE MANAGING MEMBER SHALL BE THE ONLY
SIGNATURE REQUIRED ON BEHALF OF THE COMPANY TO ENTER INTO ANY DOCUMENTS
NECESSARY TO EFFECTUATE THIS OR ANY OTHER PROVISION OF THIS AGREEMENT.  ALL OF
THE MEMBERS DO HEREBY APPOINT THE MANAGING MEMBER AS THEIR ATTORNEY-IN-FACT FOR
THE EXECUTION OF ANY OR ALL OF THE DOCUMENTS DESCRIBED IN THIS SECTION 5.02(B).

 


SECTION 5.03.  RESTRICTIONS ON AUTHORITY OF THE MANAGING MEMBER.

 

Except as otherwise provided in this Agreement, without the prior written
consent of all of the Members, the Managing Member shall not have the authority
to, and the Managing Member hereby covenants and agrees that it shall not:

 

(A)                                  KNOWINGLY, DO ANY ACT IN CONTRAVENTION OF
THIS AGREEMENT OR, WHEN ACTING ON BEHALF OF THE COMPANY, ENGAGE IN ACTIVITIES
INCONSISTENT WITH THE PURPOSES OF THE COMPANY;

 

(B)                                 DO ANY ACT WHICH WOULD, TO THE MANAGING
MEMBER’S KNOWLEDGE, MAKE IT IMPOSSIBLE TO CARRY ON THE ORDINARY BUSINESS OF THE
COMPANY;

 

(C)                                  POSSESS PROPERTY, OR ASSIGN RIGHTS IN
SPECIFIC PROPERTY, FOR OTHER THAN A COMPANY PURPOSE;

 

(D)                                 PERFORM ANY ACT THAT WOULD, TO THE MANAGING
MEMBER’S KNOWLEDGE, SUBJECT ANY MEMBER TO LIABILITY IN ANY JURISDICTION FOR THE
DEBTS OR OBLIGATIONS OF THE COMPANY;

 

(E)                                  CAUSE OR PERMIT THE COMPANY OR THE COMPANY
SUBSIDIARY TO VOLUNTARILY TAKE ANY ACTION WITH RESPECT TO THE COMPANY DESCRIBED
IN CLAUSES (A)(III), (B) OR (C) OF THE DEFINITION OF “BANKRUPTCY” IN
SECTION 1.10 HEREOF;

 

(F)                                    CAUSE OR PERMIT THE COMPANY OR THE
COMPANY SUBSIDIARY TO INCUR, ASSUME OR OBLIGATE ITSELF BY CONTRACT FOR ANY DEBT;
PROVIDED THAT NOTWITHSTANDING THE FOREGOING, THE COMPANY MAY INCUR TRADE CREDIT
INCURRED IN THE ORDINARY COURSE OF THE COMPANY’S

 

36

--------------------------------------------------------------------------------


 

BUSINESS (FOR EXAMPLE, LEGAL AND ACCOUNTING FEES AND EXPENSES) AND WHICH TRADE
CREDIT IS NOT OUTSTANDING FOR MORE THAN NINETY (90) DAYS; AND PROVIDED FURTHER
THAT, IN THE EVENT THAT THE MANAGING MEMBER HAS ELECTED PURSUANT TO
SECTION 10.08(A) HEREOF TO CAUSE ALL OR ANY PORTION OF THE INTERESTS OF THE
CLASS A MEMBERS TO BE RETIRED, THE MANAGING MEMBER MAY CAUSE THE COMPANY TO
BORROW FROM THE COMPANY SUBSIDIARY THE FUNDS NECESSARY TO MAKE THE DISTRIBUTIONS
TO THE CLASS A MEMBERS REQUIRED BY SECTION 10.08(B) HEREOF;

 

(G)                                 CAUSE OR PERMIT THE COMPANY OR THE COMPANY
SUBSIDIARY TO CREATE, INCUR, ASSUME OR PERMIT TO EXIST ANY LIEN UPON ANY
PROPERTY OTHER THAN PERMITTED ENCUMBRANCES;

 

(H)                                 CAUSE OR PERMIT THE COMPANY OR THE COMPANY
SUBSIDIARY TO ACQUIRE, BY PURCHASE, LEASE OR CONTRIBUTION ANY ASSETS OTHER THAN
PERMITTED ASSETS OR ANY PERMITTED ASSET THAT IS IN DEFAULT AT THE TIME OF ITS
ACQUISITION BY THE COMPANY;

 

(I)                                     CAUSE OR PERMIT THE COMPANY OR THE
COMPANY SUBSIDIARY TO MAKE OR ACQUIRE BY CONTRIBUTION ANY DEMAND LOAN UNLESS
(I) THE BORROWING EVIDENCED BY SUCH DEMAND LOAN HAS BEEN DULY AUTHORIZED BY ALL
REQUIRED CORPORATE ACTION, SUCH ACTION HAS BEEN DULY CERTIFIED BY THE SECRETARY
OR AN ASSISTANT SECRETARY OF THE BORROWER, AND SUCH CERTIFICATION HAS BEEN
DELIVERED TO THE COMPANY TOGETHER WITH CERTIFICATES AS TO INCUMBENCY AND DUE
AUTHORIZATION OF THE OFFICERS OF THE BORROWER AUTHORIZED TO EXECUTE AND DELIVER
SUCH DEMAND LOAN (WHICH CERTIFIED ACTION MAY BE ONE SO TAKEN AND CERTIFICATION
MAY BE ONE SO DELIVERED BEFORE THAT ACQUISITION IF THE CERTIFIED ACTION REMAINS
IN EFFECT AT THE TIME OF, AND IS APPLICABLE TO, THAT ACQUISITION), (II) SUCH
DEMAND LOAN IS LEGAL, VALID, BINDING AND ENFORCEABLE IN ACCORDANCE WITH ITS
TERMS AGAINST THE BORROWER, (III) THE GUARANTY BY IMS HEALTH WITH RESPECT TO
SUCH DEMAND LOAN, IF ANY, (A) HAS BEEN DULY AUTHORIZED BY ALL REQUIRED CORPORATE
ACTION, SUCH ACTION HAS BEEN DULY CERTIFIED BY THE SECRETARY OR AN ASSISTANT
SECRETARY OF IMS HEALTH, AND SUCH CERTIFICATION HAS BEEN DELIVERED TO THE
COMPANY TOGETHER WITH CERTIFICATES AS TO INCUMBENCY AND DUE AUTHORIZATION OF THE
OFFICERS OF IMS HEALTH AUTHORIZED TO EXECUTE AND DELIVER SUCH GUARANTY (WHICH
CERTIFIED ACTION MAY BE ONE SO TAKEN AND CERTIFICATION MAY BE ONE SO DELIVERED
BEFORE THAT ACQUISITION IF THE CERTIFIED ACTION REMAINS IN EFFECT AT THE TIME
OF, AND IS APPLICABLE TO, THAT ACQUISITION), AND (B) IS LEGAL, VALID, BINDING
AND ENFORCEABLE IN ACCORDANCE WITH ITS TERMS AGAINST IMS HEALTH AND (IV) IMS
HEALTH’S OBLIGATIONS THEREUNDER OR UNDER ANY GUARANTY WITH RESPECT THERETO, AS
THE CASE MAY BE, RANK AT LEAST PARI PASSU WITH ALL OTHER UNSECURED SENIOR DEBT
OF IMS HEALTH;

 

(J)                                     CAUSE OR PERMIT THE COMPANY SUBSIDIARY
TO MAKE A LOAN TO IMS HEALTH OR ANY OTHER PERSON APPROVED BY THE MEMBERS
EVIDENCED BY THE TERM NOTE TO SPARTAN UNLESS (I) THE BORROWING EVIDENCED BY SUCH
NOTE HAS BEEN DULY AUTHORIZED BY ALL REQUIRED CORPORATE ACTION, SUCH ACTION HAS
BEEN DULY CERTIFIED BY THE SECRETARY OR AN ASSISTANT SECRETARY OF THE BORROWER,
AND SUCH CERTIFICATION HAS BEEN DELIVERED TO THE COMPANY TOGETHER WITH
CERTIFICATES AS TO INCUMBENCY AND DUE AUTHORIZATION OF THE OFFICERS OF THE
BORROWER AUTHORIZED TO EXECUTE AND DELIVER SUCH NOTE (WHICH CERTIFIED ACTION MAY
BE ONE SO TAKEN AND CERTIFICATION MAY BE ONE SO DELIVERED BEFORE THAT LOAN IF
THE CERTIFIED ACTION REMAINS IN EFFECT AT THE TIME OF, AND IS APPLICABLE TO,
THAT LOAN); AND (II) SUCH NOTE IS LEGAL, VALID, BINDING AND ENFORCEABLE IN
ACCORDANCE WITH ITS TERMS AGAINST THE BORROWER;

 

37

--------------------------------------------------------------------------------


 

(K)                                  CAUSE OR PERMIT THE ADMISSION OF ANY MEMBER
TO THE COMPANY OTHER THAN PURSUANT TO SECTION 1.01, ARTICLE X OR SECTION 14.03
HEREOF;

 

(L)                                     CAUSE OR PERMIT THE COMPANY OR THE
COMPANY SUBSIDIARY TO LEGALLY MERGE OR CONSOLIDATE WITH OR INTO ANY CORPORATION,
LIMITED LIABILITY COMPANY, BUSINESS TRUST OR ASSOCIATION, REAL ESTATE INVESTMENT
TRUST, COMMON LAW TRUST, OR UNINCORPORATED BUSINESS (INCLUDING A PARTNERSHIP,
WHETHER GENERAL OR LIMITED);

 

(M)                               CAUSE THE COMPANY TO DISTRIBUTE ANY ASSET
OTHER THAN AS PROVIDED IN ARTICLE IV, SECTION 10.08 AND ARTICLE XII HEREOF;

 

(N)                                 CAUSE OR PERMIT THE COMPANY OR THE COMPANY
SUBSIDIARY TO UTILIZE THE CMS INTANGIBLE ASSETS OR GRANT TO ANY PERSON OTHER
THAN IMS HEALTH PURSUANT TO THE 2003 IMS HEALTH LEASE THE RIGHT TO ACCESS THE
CMS INTANGIBLE ASSETS, IN EACH CASE IN ORDER TO DEVELOP, DISTRIBUTE OR MARKET
PRODUCTS, OTHER THAN MINOR PERMITTED USES (AS DEFINED IN THE 2003 IMS HEALTH
LEASE); AND

 

(O)                                 CAUSE OR PERMIT THE COMPANY OR THE COMPANY
SUBSIDIARY TO ENTER INTO, PERMIT OR CONSENT TO ANY AMENDMENT OR MODIFICATION OF,
OR SUPPLEMENT TO, OR TERMINATE OR WAIVE COMPLIANCE WITH ANY PROVISION OF, THE
2003 IMS HEALTH LEASE, ANY DEMAND NOTE EVIDENCING ANY DEMAND LOAN OR A TERM NOTE
TO SPARTAN, IF ANY.

 


SECTION 5.04.  DUTIES AND OBLIGATIONS OF THE MANAGING MEMBER.

 


(A)                                  THE MANAGING MEMBER SHALL CAUSE THE COMPANY
TO CONDUCT ITS BUSINESS AND OPERATIONS SEPARATE AND APART FROM THAT OF ANY
MEMBER OR ANY OF ITS AFFILIATES, INCLUDING, WITHOUT LIMITATION, (I) SEGREGATING
COMPANY ASSETS AND NOT ALLOWING FUNDS OR OTHER ASSETS OF THE COMPANY TO BE
COMMINGLED WITH THE FUNDS OR OTHER ASSETS OF, HELD BY, OR REGISTERED IN THE NAME
OF, ANY MEMBER OR ANY OF ITS AFFILIATES, (II) MAINTAINING BOOKS AND FINANCIAL
RECORDS OF THE COMPANY SEPARATE FROM THE BOOKS AND FINANCIAL RECORDS OF ANY
MEMBER AND ITS AFFILIATES (ALTHOUGH THE COMPANY MAY BE CONSOLIDATED WITH IMS
HEALTH AND ITS AFFILIATES FOR FINANCIAL REPORTING STATEMENT PURPOSES), AND
OBSERVING ALL COMPANY PROCEDURES AND FORMALITIES, INCLUDING, WITHOUT LIMITATION,
MAINTAINING MINUTES OF COMPANY MEETINGS AND ACTING ON BEHALF OF THE COMPANY ONLY
PURSUANT TO DUE AUTHORIZATION OF THE MEMBERS, (III) CAUSING THE COMPANY TO PAY
ITS LIABILITIES FROM ASSETS OF THE COMPANY, AND (IV) CAUSING THE COMPANY TO
CONDUCT ITS DEALINGS WITH THIRD PARTIES IN ITS OWN NAME AND AS A SEPARATE AND
INDEPENDENT ENTITY.


 


(B)                                 THE NAMES AND TITLES OF THOSE OFFICERS OF
THE MANAGING MEMBER WHO WILL BE RESPONSIBLE FOR THE MANAGEMENT AND OPERATIONS OF
THE COMPANY IN ACCORDANCE WITH THIS ARTICLE V (SUCH INDIVIDUALS, THE
“RESPONSIBLE OFFICERS”) ARE SET FORTH ON SCHEDULE A HERETO.  THE RESPONSIBLE
OFFICERS LISTED ON SCHEDULE A SHALL SERVE UNTIL SUCH TIME AS THE MANAGING MEMBER
SHALL PROVIDE TO THE COMPANY AND EACH MEMBER A WRITTEN STATEMENT NAMING OTHER OF
ITS OFFICERS AS RESPONSIBLE OFFICERS, AND THE MANAGING MEMBER HEREBY COVENANTS
AND AGREES THAT SUCH RESPONSIBLE OFFICERS SHALL MAINTAIN THE SEPARATENESS OF THE
COMPANY’S OPERATIONS AND OTHERWISE COMPLY WITH ALL OF THE TERMS OF THIS
AGREEMENT.


 


(C)                                  THE MANAGING MEMBER SHALL NOTIFY THE
MEMBERS OF THE OCCURRENCE OF ANY NOTICE EVENT DESCRIBED IN SECTION 14.01 OR ANY
LIQUIDATING EVENT DESCRIBED IN SECTION 12.01 OR ANY

 

38

--------------------------------------------------------------------------------


 


EVENT WHICH WITH NOTICE OR LAPSE OF TIME OR BOTH WOULD CONSTITUTE A NOTICE EVENT
OR LIQUIDATING EVENT (OTHER THAN THE EVENT DESCRIBED IN SECTION 14.01(A) HEREOF)
AND THE ACTION WHICH THE MANAGING MEMBER HAS TAKEN OR PROPOSES TO TAKE WITH
RESPECT THERETO, PROMPTLY, BUT NO LATER THAN FIVE (5) BUSINESS DAYS, AFTER ANY
RESPONSIBLE OFFICER HAS ACTUAL KNOWLEDGE OF SUCH OCCURRENCE.


 


(D)                                 THE MANAGING MEMBER SHALL TAKE ALL ACTIONS
WHICH MAY BE NECESSARY OR APPROPRIATE (I) FOR THE CONTINUATION OF THE COMPANY’S
VALID EXISTENCE AS A LIMITED LIABILITY COMPANY AND ITS QUALIFICATION TO DO
BUSINESS UNDER THE LAWS OF THE STATE OF DELAWARE AND OF EACH OTHER JURISDICTION
IN WHICH SUCH EXISTENCE OR QUALIFICATION IS NECESSARY TO PROTECT THE LIMITED
LIABILITY OF THE MEMBERS OR TO ENABLE THE COMPANY TO CONDUCT THE BUSINESS IN
WHICH IT IS ENGAGED OR TO PERFORM ITS OBLIGATIONS UNDER ANY AGREEMENT TO WHICH
IT IS A PARTY, AND (II) FOR THE ACCOMPLISHMENT OF THE COMPANY’S PURPOSES,
INCLUDING THE ACQUISITION, MANAGEMENT, MAINTENANCE, PRESERVATION, AND OPERATION
OF PERMITTED ASSETS IN ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT AND
APPLICABLE LAWS AND REGULATIONS.  WITHOUT LIMITATION OF THE FOREGOING, THE
MANAGING MEMBER SHALL CAUSE THE COMPANY AND THE COMPANY SUBSIDIARY TO MAINTAIN
ALL LICENSES, PERMITS, REGISTRATIONS, AUTHORIZATIONS, USE AGREEMENTS, CONSENTS,
ORDERS OR APPROVALS OF GOVERNMENTAL OR QUASI-GOVERNMENTAL AGENCIES AND
AUTHORITIES (WHETHER FEDERAL, STATE, LOCAL, MUNICIPAL OR FOREIGN) NECESSARY TO
OWN THEIR RESPECTIVE PROPERTIES AND TO CONDUCT THEIR RESPECTIVE ACTIVITIES IN
ACCORDANCE WITH ALL APPLICABLE LAWS, RULES, REGULATIONS AND ORDERS, EXCEPT WHERE
ANY FAILURE TO DO SO WOULD NOT HAVE A MATERIAL ADVERSE EFFECT.


 


(E)                                  THE MANAGING MEMBER SHALL DEVOTE TO THE
COMPANY SUCH TIME AS MAY BE NECESSARY FOR THE PROPER PERFORMANCE OF ALL DUTIES
UNDER THIS AGREEMENT.


 


(F)                                    EXCEPT AS OTHERWISE PROVIDED IN SECTION
1.09 HEREOF, THE MANAGING MEMBER SHALL BE UNDER A FIDUCIARY DUTY TO CONDUCT THE
AFFAIRS OF THE COMPANY IN THE BEST INTERESTS OF THE COMPANY, INCLUDING, WITHOUT
LIMITATION, THE SAFEKEEPING AND USE OF ALL OF THE PROPERTY AND THE USE THEREOF
FOR THE EXCLUSIVE BENEFIT OF THE COMPANY AND WILL NOT CONDUCT THE AFFAIRS OF THE
COMPANY SO AS TO BENEFIT ANY OTHER BUSINESS NOW OWNED OR HEREAFTER ACQUIRED BY
ANY MEMBER IF SUCH CONDUCT ALSO PRODUCES A DETRIMENT TO THE COMPANY.


 


(G)                                 ALL DISTRIBUTIONS OR PAYMENTS TO THE MEMBERS
PURSUANT TO ANY PROVISION OF THIS AGREEMENT SHALL BE MADE NO LATER THAN
3:00 P.M., EASTERN TIME, ON THE DAY OF DISTRIBUTION OR PAYMENT, AND, AT THE TIME
OF ANY SUCH DISTRIBUTION OR PAYMENT, THE MANAGING MEMBER SHALL PROVIDE TO THE
MEMBERS A NOTICE IDENTIFYING THE NATURE OF THE DISTRIBUTION OR PAYMENT, THE
SECTION OR SECTIONS OF THIS AGREEMENT PURSUANT TO WHICH IT IS BEING MADE AND THE
AMOUNT BEING DISTRIBUTED OR PAID PURSUANT TO EACH SUCH SECTION.


 


(H)                                 PROVIDED THAT NO LIQUIDATING EVENT HAS
OCCURRED, (I) WITHIN FIVE (5) BUSINESS DAYS OF THE COMPANY SUBSIDIARY’S FIRST
ACQUISITION OF A LEASED ASSET, THE MANAGING MEMBER SHALL CAUSE THE COMPANY
SUBSIDIARY TO ENTER INTO A LEASE (THE “MASTER LEASE”) WITH IMS HEALTH OR ANY
AFFILIATE OF IMS HEALTH, GUARANTEED BY IMS HEALTH, SUBSTANTIALLY IN THE FORM
ATTACHED HERETO AS EXHIBIT D AND PURSUANT TO WHICH LEASED ASSETS SHALL BE LEASED
TO IMS HEALTH OR ANY OF ITS AFFILIATES, AND (II) WITHIN FIVE (5) BUSINESS DAYS
OF THE COMPANY SUBSIDIARY’S ACQUISITION OF ANY LEASED ASSET, AND WITHIN TEN (10)
BUSINESS DAYS OF THE TERMINATION OF THE INDIVIDUAL LEASING RECORD TO WHICH ANY
LEASED ASSET IS SUBJECT, THE MANAGING MEMBER SHALL CAUSE THE COMPANY SUBSIDIARY
EITHER (A) TO ENTER INTO AN INDIVIDUAL LEASING RECORD WITH RESPECT TO SUCH
LEASED

 

39

--------------------------------------------------------------------------------


 


ASSET OR (B) TO SELL, OR OTHERWISE DISPOSE OF SUCH LEASED ASSET; PROVIDED,
HOWEVER, THAT THE COMPANY SUBSIDIARY SHALL NOT ENTER INTO ANY MASTER LEASE OR
INDIVIDUAL LEASING RECORD UNLESS (1) SUCH MASTER LEASE OR INDIVIDUAL LEASING
RECORD HAS BEEN DULY AUTHORIZED BY RESOLUTION OF THE BOARD OF DIRECTORS OF THE
LESSEE OR BY AUTHORIZATION POLICY DULY ADOPTED BY THE BOARD OF DIRECTORS OF THE
LESSEE AND SUCH RESOLUTION OR APPLICABLE SECTION OF THE LESSEE’S AUTHORIZATION
POLICY, CERTIFIED BY THE SECRETARY OR AN ASSISTANT SECRETARY OF THE LESSEE, HAS
BEEN DELIVERED TO THE COMPANY OR TO THE COMPANY SUBSIDIARY (WHICH CERTIFIED
RESOLUTION OR SECTION OF THE LESSEE’S AUTHORIZATION POLICY MAY BE ONE SO
DELIVERED BEFORE ENTERING INTO SUCH MASTER LEASE OR INDIVIDUAL LEASING RECORD IF
THAT RESOLUTION OR SECTION OF THE LESSEE’S AUTHORIZATION POLICY REMAINS IN
EFFECT AT THE TIME OF, AND IS APPLICABLE TO, THAT MASTER LEASE OR INDIVIDUAL
LEASING RECORD AND IS SO CERTIFIED BY A SECRETARY OR ASSISTANT SECRETARY OF THE
LESSEE), TOGETHER WITH CERTIFICATES AS TO INCUMBENCY AND DUE AUTHORIZATION OF
THE OFFICERS OF THE LESSEE AUTHORIZED TO EXECUTE AND DELIVER SUCH MASTER LEASE
OR INDIVIDUAL LEASING RECORD, (2) SUCH MASTER LEASE OR INDIVIDUAL LEASING RECORD
SHALL NOT EXPIRE BEFORE THE LATER OF THE SCHEDULED TERMINATION DATE OF THE 2003
IMS HEALTH LEASE, (3) SUCH MASTER LEASE IS LEGAL, VALID, BINDING AND ENFORCEABLE
IN ACCORDANCE WITH ITS TERMS AGAINST THE LESSEE, AND (4) THE AGGREGATE
UNAMORTIZED VALUES (AS DEFINED IN THE MASTER LEASE) OF LEASED ASSETS AS
DETERMINED PURSUANT TO THE INDIVIDUAL LEASING RECORDS SHALL NOT EXCEED
$300,000,000 AT ANY TIME; AND PROVIDED FURTHER, HOWEVER, THAT THE COMPANY
SUBSIDIARY SHALL NOT ENTER INTO ANY MASTER LEASE OR INDIVIDUAL LEASING RECORD
WITH AN AFFILIATE OF IMS HEALTH UNLESS (I) IMS HEALTH’S GUARANTY WITH RESPECT
THERETO HAS BEEN DULY AUTHORIZED BY RESOLUTION OF THE BOARD OF DIRECTORS OF IMS
HEALTH OR BY THE AUTHORIZATION POLICY DULY ADOPTED BY THE BOARD OF DIRECTORS OF
IMS HEALTH AND SUCH RESOLUTION OR SECTION OF IMS HEALTH’S AUTHORIZATION POLICY,
CERTIFIED BY THE SECRETARY OR AN ASSISTANT SECRETARY OF IMS HEALTH, HAS BEEN
DELIVERED TO THE COMPANY OR COMPANY SUBSIDIARY (WHICH CERTIFIED RESOLUTION OR
SECTION OF IMS HEALTH’S AUTHORIZATION POLICY MAY BE ONE SO DELIVERED BEFORE
ENTERING INTO SUCH MASTER LEASE OR INDIVIDUAL LEASING RECORD IF THAT RESOLUTION
OR SECTION OF IMS HEALTH’S AUTHORIZATION POLICY REMAINS IN EFFECT AT THE TIME
OF, AND IS APPLICABLE TO, THAT MASTER LEASE OR INDIVIDUAL LEASING RECORD AND IS
SO CERTIFIED BY A SECRETARY OR AN ASSISTANT SECRETARY OF IMS HEALTH), TOGETHER
WITH CERTIFICATES AS TO INCUMBENCY AND DUE AUTHORIZATION OF THE OFFICERS OF IMS
HEALTH AUTHORIZED TO EXECUTE SUCH GUARANTY, AND (II) SUCH GUARANTY IS LEGAL,
VALID, BINDING AND ENFORCEABLE IN ACCORDANCE WITH ITS TERMS AGAINST IMS HEALTH.

 


SECTION 5.05.  INDEMNIFICATION OF THE MEMBERS.

 


(A)                                  UNLESS OTHERWISE PROVIDED IN
SECTION 5.05(E) HEREOF AND SUBJECT TO SECTION 5.05(F) HEREOF, THE COMPANY, ITS
RECEIVER OR ITS TRUSTEE (IN THE CASE OF ITS RECEIVER OR TRUSTEE, TO THE EXTENT
OF PROPERTY) SHALL INDEMNIFY, SAVE HARMLESS, AND PAY ALL EXPENSES OF ANY MEMBER,
ANY MEMBER’S PARTNER, ANY PARTNERS, STOCKHOLDERS, OFFICERS, DIRECTORS, EMPLOYEES
OR AGENTS OF ANY OF THEM RELATING TO ANY EXPENSES INCURRED BY REASON OF ANY ACT
PERFORMED OR OMITTED TO BE PERFORMED BY ANY MEMBER, OR OFFICER, DIRECTOR,
EMPLOYEE OR AGENT OF ANY MEMBER IN CONNECTION WITH THE BUSINESS OF THE COMPANY.

 


(B)                                 UNLESS OTHERWISE PROVIDED IN SECTION 5.05(E)
HEREOF AND SUBJECT TO SECTION 5.05(F) HEREOF, IN THE EVENT OF ANY ACTION BY ANY
MEMBER AGAINST THE MANAGING MEMBER OR OFFICER OR DIRECTOR OF THE MANAGING
MEMBER, INCLUDING A COMPANY DERIVATIVE SUIT, THE COMPANY, ITS RECEIVER OR ITS
TRUSTEE (IN THE CASE OF A RECEIVER OR TRUSTEE, TO THE EXTENT OF PROPERTY) SHALL
INDEMNIFY, SAVE HARMLESS, AND PAY ALL EXPENSES OF THE MANAGING MEMBER, OFFICER
OR DIRECTOR

 

40

--------------------------------------------------------------------------------


 


INCURRED IN THE DEFENSE OF SUCH ACTION; PROVIDED THAT THE MANAGING MEMBER,
OFFICER OR DIRECTOR OBTAINS A FAVORABLE FINAL NONAPPEALABLE JUDGMENT IN SUCH
ACTION.

 


(C)                                  THE COMPANY AND THE MANAGING MEMBER JOINTLY
AND SEVERALLY COVENANT AND AGREE, UNCONDITIONALLY, ABSOLUTELY AND IRREVOCABLY,
TO INDEMNIFY AND HOLD HARMLESS EACH CLASS A MEMBER FROM AND AGAINST ANY AND ALL
EXPENSES ARISING OUT OF OR IN CONNECTION WITH OR BY REASON OF ANY PERSON’S
ASSERTION THAT THE LIABILITIES, DEBTS OR OTHER OBLIGATIONS OF THE COMPANY ARE
LIABILITIES, DEBTS OR OTHER OBLIGATIONS OF SUCH CLASS A MEMBER; PROVIDED,
HOWEVER, THAT NO SUCH INDEMNIFICATION SHALL BE REQUIRED HEREUNDER FOR ANY SUCH
EXPENSES RESULTING FROM ANY ACTION TAKEN BY SUCH CLASS A MEMBER WHICH EXPOSES
SUCH CLASS A MEMBER TO LIABILITY AS A MEMBER.


 


(D)                                 ALL INDEMNITIES PROVIDED FOR IN THIS
AGREEMENT SHALL SURVIVE THE TRANSFER OF A MEMBER’S INTEREST.


 


(E)                                  SECTIONS 5.05(A), 5.05(B) AND 5.05(C)
HEREOF SHALL BE ENFORCED ONLY TO THE MAXIMUM EXTENT PERMITTED BY LAW AND NO
MEMBER SHALL BE INDEMNIFIED FROM ANY LIABILITY FOR THE FRAUD, WILLFUL
MISCONDUCT, BAD FAITH, OR GROSS NEGLIGENCE OF ITSELF OR ANY OF ITS AFFILIATES.


 


(F)                                    INDEMNIFICATION PROCEDURES.

 

(I)                                     IN THE EVENT ANY CLAIM IS MADE BY A
THIRD PARTY AGAINST THE MANAGING MEMBER, ANY MEMBER, OR ANY AFFILIATE, OFFICER,
DIRECTOR, AGENT, EMPLOYEE, SUCCESSOR OR ASSIGN OF ANY OF THEM (EACH OF THEM
BEING REFERRED TO AS AN “INDEMNITEE”), WITH RESPECT TO AN ACTUAL OR POTENTIAL
LIABILITY FOR WHICH ANY SUCH PERSON IS OTHERWISE ENTITLED TO BE INDEMNIFIED
UNDER ANY PROVISIONS OF SECTIONS 5.05(A), 5.05(B), 5.05(C) AND 5.05(D) HEREOF,
AND ANY SUCH PERSON WISHES TO BE INDEMNIFIED WITH RESPECT THERETO, SUCH PERSON
SHALL PROMPTLY NOTIFY THE APPROPRIATE INDEMNITOR(S) AS PROVIDED IN EACH SUCH
SECTION (THE “INDEMNITOR”); PROVIDED THAT THE FAILURE OF ANY SUCH PERSON TO
NOTIFY ANY INDEMNITOR SHALL NOT RELIEVE SUCH INDEMNITOR FROM ANY LIABILITY WHICH
IT OTHERWISE MAY HAVE TO SUCH PERSON HEREUNDER.

 

(II)                                  EACH INDEMNITEE MAY BY NOTICE TO THE
INDEMNITOR TAKE CONTROL OF ALL ASPECTS OF THE INVESTIGATION AND DEFENSE OF ALL
CLAIMS ASSERTED AGAINST IT AND MAY EMPLOY COUNSEL OF ITS CHOICE AND AT THE
EXPENSE OF THE INDEMNITOR; PROVIDED THAT (A) THE AMOUNT OF ANY SETTLEMENT SUCH
INDEMNITEE MAY ENTER INTO MUST BE CONSENTED TO BY THE INDEMNITOR AND NO
INDEMNITEE MAY IN CONNECTION WITH ANY SUCH INVESTIGATION, DEFENSE OR SETTLEMENT,
WITHOUT THE CONSENT OF THE INDEMNITOR, REQUIRE THE INDEMNITOR OR ANY OF ITS
SUBSIDIARIES TO TAKE OR REFRAIN FROM TAKING ANY ACTION (OTHER THAN PAYMENT OF
SUCH A SETTLEMENT AMOUNT) OR TO MAKE ANY PUBLIC STATEMENT, WHICH SUCH PERSON
REASONABLY CONSIDERS TO MATERIALLY ADVERSELY AFFECT ITS INTEREST, AND (B) SUCH
INDEMNITEE MAY NOT TAKE CONTROL OF ANY INVESTIGATION, DEFENSE OR SETTLEMENT
WHICH COULD ENTAIL A RISK OF CRIMINAL LIABILITY TO THE INDEMNITOR OR ANY OF ITS
SUBSIDIARIES.  UPON THE REQUEST OF THE INDEMNITOR, EACH INDEMNITEE SHALL USE ITS
BEST EFFORTS TO KEEP THE INDEMNITOR REASONABLY APPRISED OF THE STATUS OF THOSE
ASPECTS OF SUCH INVESTIGATION AND DEFENSE CONTROLLED BY SUCH INDEMNITEE AND
SHALL PROVIDE SUCH INFORMATION WITH RESPECT THERETO AS THE INDEMNITOR MAY
REASONABLY REQUEST.  THE INDEMNITOR SHALL COOPERATE WITH THE INDEMNITEE IN ALL
REASONABLE RESPECTS WITH RESPECT THERETO.

 

41

--------------------------------------------------------------------------------


 

(III)                               ANY INDEMNITOR MAY, BY NOTICE TO THE
INDEMNITEES, TAKE CONTROL OF ALL ASPECTS OF THE INVESTIGATION AND DEFENSE OF ALL
CLAIMS ASSERTED AGAINST IT, AND MAY EMPLOY COUNSEL OF ITS CHOICE AND AT ITS
EXPENSE; PROVIDED THAT (A) NO INDEMNITOR MAY WITHOUT THE CONSENT OF ANY
INDEMNITEE AGREE TO ANY SETTLEMENT THAT REQUIRES SUCH INDEMNITEE TO MAKE ANY
PAYMENT THAT IS NOT INDEMNIFIED HEREUNDER, OR DOES NOT GRANT A GENERAL RELEASE
TO SUCH INDEMNITEE, AND IN ANY EVENT SUCH INDEMNITOR MAY NOT IN CONNECTION WITH
ANY SUCH INVESTIGATION, DEFENSE OR SETTLEMENT, WITHOUT THE CONSENT OF ANY
INDEMNITEE, TAKE OR REFRAIN FROM TAKING ANY ACTION WHICH WOULD REASONABLY BE
EXPECTED TO MATERIALLY IMPAIR THE INDEMNIFICATION OF SUCH INDEMNITEE HEREUNDER
OR WOULD REQUIRE SUCH INDEMNITEE TO TAKE OR REFRAIN FROM TAKING ANY ACTION OR TO
MAKE ANY PUBLIC STATEMENT, WHICH SUCH PERSON REASONABLY CONSIDERS TO MATERIALLY
ADVERSELY AFFECT ITS INTERESTS, (B) NO INDEMNITOR MAY TAKE CONTROL OF ANY
INVESTIGATION, DEFENSE OR SETTLEMENT, WITHOUT THE CONSENT OF ANY INDEMNITEE, IF
THE LIABILITIES INVOLVED IN SUCH PROCEEDINGS INVOLVE ANY MATERIAL RISK OF THE
SALE, FORFEITURE OR LOSS OF, OR THE CREATION OF ANY LIEN ON, ANY PROPERTY OF
SUCH INDEMNITEE AND (C) NO INDEMNITOR MAY TAKE CONTROL OF ANY INVESTIGATION,
DEFENSE OR SETTLEMENT WHICH COULD ENTAIL A RISK OF CRIMINAL LIABILITY TO ANY
INDEMNITEE.  UPON THE REQUEST OF ANY INDEMNITEE, THE INDEMNITOR SHALL USE ITS
BEST EFFORTS TO KEEP SUCH INDEMNITEE REASONABLY APPRISED OF THE STATUS OF THOSE
ASPECTS OF SUCH INVESTIGATION AND DEFENSE CONTROLLED BY SUCH INDEMNITOR AND
SHALL PROVIDE SUCH INFORMATION WITH RESPECT THERETO AS SUCH INDEMNITEE MAY
REASONABLY REQUEST.  THE INDEMNITEES SHALL COOPERATE WITH THE INDEMNITOR IN ALL
REASONABLE RESPECTS WITH RESPECT THERETO.

 


SECTION 5.06.  COMPENSATION AND EXPENSES.

 


(A)                                  COMPENSATION AND REIMBURSEMENT.  EXCEPT AS
OTHERWISE PROVIDED IN THIS SECTION 5.06, NO MEMBER OR AFFILIATE OF ANY MEMBER
SHALL RECEIVE ANY SALARY, FEE, OR DRAW FOR SERVICES RENDERED TO OR ON BEHALF OF
THE COMPANY OR OTHERWISE IN ITS CAPACITY AS A MEMBER, NOR SHALL ANY MEMBER OR
AFFILIATE OF ANY MEMBER BE REIMBURSED FOR ANY EXPENSES INCURRED BY SUCH MEMBER
OR AFFILIATE ON BEHALF OF THE COMPANY OR OTHERWISE IN ITS CAPACITY AS A MEMBER.

 


(B)                                 MANAGEMENT FEE.  FOR SERVICES RENDERED TO OR
ON BEHALF OF THE COMPANY IN SATISFACTION OF ITS DUTIES AND OBLIGATIONS UNDER
THIS AGREEMENT, THE MANAGING MEMBER SHALL BE PAID $500,000 PER ANNUM, QUARTERLY
IN ARREARS, PRO RATA FOR ANY PARTIAL FISCAL QUARTER.

 


(C)                                  EXPENSES.  THE MANAGING MEMBER MAY CHARGE
THE COMPANY, AND SHALL BE REIMBURSED, FOR ANY REASONABLE OUT-OF-POCKET EXPENSES
INCURRED IN CONNECTION WITH THE COMPANY’S BUSINESS.

 


ARTICLE VI
ROLE OF MEMBERS

 


SECTION 6.01.  RIGHTS OR POWERS.

 

The Members (other than the Managing Member) shall not have any right or power
to take part in the management or control of the Company or its business and
affairs or to act for or bind the Company in any way.  Notwithstanding the
foregoing, the Members shall have all the

 

42

--------------------------------------------------------------------------------


 

rights and powers specifically set forth in this Agreement.  A Member, any
Affiliate thereof or an employee, stockholder, agent, director or officer of a
Member or any Affiliate thereof, may also be an employee or agent of the Company
or a stockholder, director or officer of the Managing Member.

 


SECTION 6.02.  VOTING RIGHTS.

 

Each Member shall have the right to vote only on those matters specifically
reserved for its vote (or a vote of the Members) which are set forth in this
Agreement and as required by the Act.

 


SECTION 6.03.  PROCEDURE FOR CONSENT.

 

In any circumstances requiring the approval or consent of any Member specified
in this Agreement, such approval or consent may, except as expressly provided to
the contrary in this Agreement, be given or withheld in the sole and absolute
discretion of such Member.  If the Managing Member receives the necessary
approval or consent of the Members to such action, the Managing Member shall be
authorized and empowered to implement such action without further authorization
by any Member.

 


ARTICLE VII
REPRESENTATIONS, WARRANTIES AND COVENANTS

 


SECTION 7.01.  IN GENERAL.

 

As of the date hereof, each of the Members hereby makes each of the
representations and warranties applicable to such Member as set forth in
Section 7.02 hereof.

 


SECTION 7.02.  REPRESENTATIONS AND WARRANTIES.

 


(A)                                  DUE FORMATION OR INCORPORATION;
AUTHORIZATION OF AGREEMENT.  EACH MEMBER HEREBY REPRESENTS AND WARRANTS THAT
SUCH MEMBER IS A CORPORATION, A LIMITED LIABILITY COMPANY OR A PARTNERSHIP, AS
THE CASE MAY BE, DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE
LAWS OF THE JURISDICTION OF ITS INCORPORATION OR FORMATION, AS THE CASE MAY BE,
AND HAS THE PARTNERSHIP OR CORPORATE POWER AND AUTHORITY TO OWN ITS PROPERTY AND
CARRY ON ITS BUSINESS AS OWNED AND CARRIED ON AS OF THE DATE HEREOF.  EACH IMS
HEALTH MEMBER HEREBY REPRESENTS AND WARRANTS THAT SUCH MEMBER IS DULY LICENSED
OR QUALIFIED TO DO BUSINESS AND IS IN GOOD STANDING IN EACH OF THE JURISDICTIONS
IN WHICH THE FAILURE TO BE SO LICENSED OR QUALIFIED WOULD HAVE A MATERIAL
ADVERSE EFFECT.  EACH CLASS A MEMBER HEREBY REPRESENTS AND WARRANTS THAT SUCH
MEMBER IS DULY LICENSED OR QUALIFIED TO DO BUSINESS AND IN GOOD STANDING IN EACH
OF THE JURISDICTIONS IN WHICH IT WOULD BE REQUIRED TO BE SO LICENSED OR
QUALIFIED WITHOUT REGARD TO ITS BEING A MEMBER IN THE COMPANY AND IN WHICH THE
FAILURE TO SO QUALIFY WOULD HAVE A MATERIAL ADVERSE EFFECT.  EACH MEMBER HEREBY
REPRESENTS AND WARRANTS THAT SUCH MEMBER HAS THE CORPORATE OR PARTNERSHIP POWER
AND AUTHORITY TO EXECUTE AND DELIVER THIS AGREEMENT AND TO PERFORM ITS
OBLIGATIONS HEREUNDER. EACH MEMBER HEREBY REPRESENTS AND WARRANTS THAT THE
EXECUTION, DELIVERY AND PERFORMANCE BY SUCH MEMBER OF THIS AGREEMENT HAS BEEN
DULY AUTHORIZED BY ALL NECESSARY

 

43

--------------------------------------------------------------------------------


 


CORPORATE OR PARTNERSHIP ACTION.  EACH MEMBER HEREBY REPRESENTS AND WARRANTS
THAT THIS AGREEMENT CONSTITUTES THE LEGAL, VALID AND BINDING OBLIGATION OF SUCH
MEMBER AND IS ENFORCEABLE AGAINST SUCH MEMBER IN ACCORDANCE WITH ITS TERMS.


 


(B)                                 NO CONFLICT WITH RESTRICTIONS; NO DEFAULT. 
EACH MEMBER HEREBY REPRESENTS AND WARRANTS THAT NEITHER THE EXECUTION AND
DELIVERY BY SUCH MEMBER OF THIS AGREEMENT NOR SUCH MEMBER’S PERFORMANCE AND
COMPLIANCE WITH THE TERMS AND PROVISIONS HEREOF (I) WILL CONFLICT WITH, VIOLATE
OR RESULT IN A BREACH OF ANY OF THE TERMS, COVENANTS, CONDITIONS OR PROVISIONS
OF ANY LAW OR GOVERNMENTAL REGULATION IN EFFECT ON THE DATE HEREOF APPLICABLE
TO, OR ANY ORDER, WRIT, INJUNCTION, DECREE, DETERMINATION OR AWARD OF ANY COURT,
GOVERNMENTAL DEPARTMENT, BOARD, AGENCY OR INSTRUMENTALITY, DOMESTIC OR FOREIGN,
OR ARBITRATOR DIRECTED TO OR BINDING ON SUCH MEMBER WHICH CONFLICT, VIOLATION OR
BREACH WOULD HAVE A MATERIAL ADVERSE EFFECT, (II) WILL CONFLICT WITH, VIOLATE,
RESULT IN A BREACH OF OR CONSTITUTE A DEFAULT UNDER ANY AGREEMENT OR INSTRUMENT
TO WHICH SUCH MEMBER IS A PARTY OR BY WHICH SUCH MEMBER IS OR MAY BE BOUND OR TO
WHICH ANY OF ITS PROPERTIES OR ASSETS IS SUBJECT WHICH CONFLICT, VIOLATION,
BREACH OR DEFAULT WOULD HAVE A MATERIAL ADVERSE EFFECT, OR ANY OF THE TERMS OR
PROVISIONS OF THE ORGANIZATIONAL DOCUMENTS OR BY-LAWS OF SUCH MEMBER, (III) WILL
CONFLICT WITH, VIOLATE, RESULT IN A BREACH OF, CONSTITUTE A DEFAULT UNDER
(WHETHER WITH NOTICE OR LAPSE OF TIME OR BOTH), ACCELERATE OR PERMIT THE
ACCELERATION OF THE PERFORMANCE REQUIRED BY, OR REQUIRE ANY CONSENT,
AUTHORIZATION OR APPROVAL UNDER ANY OF THE TERMS OR PROVISIONS OF ANY MATERIAL
INDENTURE, MORTGAGE, LEASE, AGREEMENT OR INSTRUMENT TO WHICH SUCH MEMBER IS A
PARTY OR BY WHICH SUCH MEMBER OR SUCH MEMBER’S PROPERTY OR ASSETS IS OR MAY BE
BOUND, OR (IV) WILL RESULT IN THE CREATION OR IMPOSITION OF ANY MATERIAL LIEN
UPON ANY OF THE PROPERTIES OR ASSETS OF SUCH MEMBER.


 


(C)                                  GOVERNMENTAL AUTHORIZATIONS.  EACH MEMBER
HEREBY REPRESENTS AND WARRANTS THAT NO MATERIAL REGISTRATION, DECLARATION OR
FILING WITH, OR CONSENT, APPROVAL, LICENSE, PERMIT OR OTHER AUTHORIZATION OR
ORDER BY, ANY GOVERNMENTAL OR REGULATORY AUTHORITY, DOMESTIC OR FOREIGN, IS
REQUIRED IN CONNECTION WITH THE VALID EXECUTION, DELIVERY AND PERFORMANCE BY
SUCH MEMBER OF THIS AGREEMENT.


 


(D)                                 LITIGATION.

 

(I)                                     EACH IMS HEALTH MEMBER HEREBY REPRESENTS
AND WARRANTS THAT, EXCEPT AS STATED IN IMS HEALTH’S ANNUAL REPORT ON FORM 10-K
FOR THE YEAR ENDED DECEMBER 31, 2004, (A) THERE ARE NO ACTIONS, SUITS,
PROCEEDINGS OR INVESTIGATIONS PENDING OR, TO THE KNOWLEDGE OF SUCH MEMBER,
THREATENED AGAINST OR AFFECTING SUCH MEMBER OR ANY OF ITS RESPECTIVE PROPERTIES,
ASSETS, RIGHTS OR BUSINESSES, IN ANY COURT OR BEFORE OR BY ANY GOVERNMENTAL
DEPARTMENT, BOARD, AGENCY OR INSTRUMENTALITY, DOMESTIC OR FOREIGN, OR ANY
ARBITRATOR WHICH WOULD (OR, IN THE CASE OF AN INVESTIGATION, COULD LEAD TO ANY
ACTION, SUIT OR PROCEEDING, WHICH WOULD) REASONABLY BE EXPECTED TO IMPAIR SUCH
MEMBER’S ABILITY TO PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT OR TO HAVE A
MATERIAL ADVERSE EFFECT OR BRING INTO QUESTION THE VALIDITY OF THIS AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY; AND (B) SUCH IMS HEALTH MEMBER HAS NOT
RECEIVED ANY CURRENTLY EFFECTIVE NOTICE OF ANY DEFAULT, AND SUCH MEMBER IS NOT
IN DEFAULT, UNDER ANY APPLICABLE ORDER, WRIT, INJUNCTION, DECREE, PERMIT,
DETERMINATION OR AWARD OF ANY COURT, ANY GOVERNMENTAL DEPARTMENT, BOARD, AGENCY
OR INSTRUMENTALITY, DOMESTIC OR FOREIGN, OR ANY ARBITRATOR WHICH

 

44

--------------------------------------------------------------------------------


 

WOULD REASONABLY BE EXPECTED TO IMPAIR ITS ABILITY TO PERFORM ITS OBLIGATIONS
UNDER THIS AGREEMENT OR TO HAVE A MATERIAL ADVERSE EFFECT.

 

(II)                                  EACH CLASS A MEMBER HEREBY REPRESENTS AND
WARRANTS THAT THERE IS NO ACTION, SUIT, PROCEEDING OR INVESTIGATION PENDING OR,
TO THE KNOWLEDGE OF SUCH MEMBER, THREATENED AGAINST OR AFFECTING SUCH MEMBER
WHICH SEEKS TO QUESTION, DELAY OR PREVENT THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY.


 


(E)                                  INVESTMENT COMPANY ACT; PUBLIC UTILITY
HOLDING COMPANY ACT.  EACH MEMBER HEREBY REPRESENTS AND WARRANTS THAT
(I) NEITHER SUCH MEMBER NOR, AS A RESULT OF THE MEMBER’S OWNERSHIP OF ITS
INTEREST, IS THE COMPANY AN “INVESTMENT COMPANY,” WITHIN THE MEANING OF THE
INVESTMENT COMPANY ACT OF 1940, AS AMENDED AND (II) SUCH MEMBER IS NOT A
“HOLDING COMPANY,” AN “AFFILIATE OF A HOLDING COMPANY,” OR A “SUBSIDIARY OF A
HOLDING COMPANY” AS DEFINED IN, OR SUBJECT TO REGULATION UNDER, THE PUBLIC
UTILITY HOLDING COMPANY ACT OF 1935, AS AMENDED.


 


(F)                                    SUBSIDIARY.  CMS HEREBY REPRESENTS AND
WARRANTS THAT 100% OF ITS CAPITAL STOCK IS OWNED, DIRECTLY OR INDIRECTLY, BY IMS
HEALTH.


 


(G)                                 INVESTIGATION; INTENT.  EACH MEMBER HEREBY
REPRESENTS AND WARRANTS THAT (I) SUCH MEMBER HAS RECEIVED OR HAD ACCESS TO ALL
RELEVANT INFORMATION CONCERNING THE COMPANY AND SUCH MEMBER’S INVESTMENT IN THE
COMPANY AS SUCH MEMBER DEEMED NECESSARY AND SUFFICIENT FOR IT TO MAKE AN
INFORMED INVESTMENT DECISION, (II) SUCH MEMBER HAS ACQUIRED ITS INTEREST BASED
UPON ITS OWN INVESTIGATION, AND THE EXERCISE BY SUCH MEMBER OF ITS RIGHTS AND
THE PERFORMANCE OF ITS OBLIGATIONS UNDER THIS AGREEMENT WILL BE BASED UPON ITS
OWN INVESTIGATION, ANALYSIS AND EXPERTISE, (III) ITS ACQUISITION OF ITS INTEREST
WAS MADE FOR ITS OWN ACCOUNT FOR INVESTMENT, AND NOT WITH A VIEW TO THE SALE OR
DISTRIBUTION THEREOF, AND (IV) IT HAS ACQUIRED ITS INTEREST FOR THE PURPOSE OF
MAKING AN ECONOMIC PROFIT FROM THE TRANSACTIONS PROPOSED TO BE ENTERED INTO BY
THE COMPANY.


 


(H)                                 CAPITALIZATION OF EDAM.  EDAM HEREBY
REPRESENTS AND WARRANTS THE FOLLOWING:

 

(I)                                     IT IS NOT AN AFFILIATE OF IMS HEALTH;

 

(II)                                  IT IS CAPITALIZED WITH NOT LESS THAN THREE
PERCENT (3%) EQUITY AND:

 

(A)                              SUCH EQUITY IS SUBORDINATE TO ALL ITS
OUTSTANDING DEBT;

 

(B)                                SUCH EQUITY IS NOT FUNDED WITH NON-RECOURSE
DEBT THAT IS COLLATERALIZED BY A PLEDGE OF SUCH EQUITY;

 

(C)                                IF FUNDED WITH RECOURSE DEBT, THE OWNER OF
SUCH EQUITY HAS OTHER ASSETS WHOSE VALUE IS AT LEAST EQUAL TO THE VALUE OF SUCH
EQUITY;

 

(D)                               SUCH EQUITY IS NOT BACKED BY A LETTER OF
CREDIT; AND

 

(E)                                 SUCH EQUITY IS NOT THE SUBJECT OF RESIDUAL
INSURANCE OR A RESIDUAL GUARANTY, IN EITHER CASE THAT ENSURES RECOVERY OF SUCH
EQUITY; AND

 

45

--------------------------------------------------------------------------------


 

(III)                               EDAM HAS NOT MADE DISTRIBUTIONS IN EXCESS OF
ITS EARNINGS DETERMINED IN ACCORDANCE WITH GAAP OR PAID FEES IN RESPECT OF THE
STRUCTURING OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR PAID COSTS
INCURRED IN CONNECTION WITH SUCH TRANSACTIONS, IN EACH CASE TO THE OWNERS OF ITS
EQUITY.

 


(I)                                     TRANSACTION FEES.  EACH IMS HEALTH
MEMBER HEREBY REPRESENTS AND WARRANTS THAT NEITHER IT NOR ANY OF ITS AFFILIATES
SHALL PAY ANY FEES OR OTHER AMOUNTS TO ANY CLASS A MEMBER IN RESPECT OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OTHER THAN ANY AMOUNTS TO BE PAID OR
DISTRIBUTED TO THE CLASS A MEMBERS PURSUANT TO THIS AGREEMENT.

 


SECTION 7.03.  COVENANT OF EDAM.

 

Edam hereby covenants that at all times that it is a Member it shall satisfy
each of the following requirements:

 

(A)                                  IT SHALL NOT BE AN AFFILIATE OF IMS HEALTH;

 

(B)                                 IT SHALL BE CAPITALIZED WITH NOT LESS THAN
THREE PERCENT (3%) EQUITY AND:

 

(i)                                     Such equity shall be subordinate to all
its outstanding debt;

 

(ii)                                  Such equity shall not be funded with
non-recourse debt that is collateralized by a pledge of such equity;

 

(iii)                               If funded with recourse debt, the owner of
such equity shall have other assets whose value is at least equal to the value
of such equity;

 

(iv)                              Such equity shall not be backed by a letter of
credit; and

 

(v)                                 Such equity shall not be the subject of
residual insurance or a residual guaranty, in either case that ensures recovery
of such equity; and

 

(C)                                  EDAM SHALL NOT MAKE DISTRIBUTIONS IN EXCESS
OF ITS EARNINGS DETERMINED IN ACCORDANCE WITH GAAP OR PAY FEES IN RESPECT OF THE
STRUCTURING OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR PAY COSTS
INCURRED IN CONNECTION WITH SUCH TRANSACTIONS, IN EACH CASE TO THE OWNERS OF ITS
EQUITY.

 


SECTION 7.04.  COVENANT OF CLASS A MEMBERS.

 

Each Class A Member understands that the Company may be relying on
Section 3(c)(1) of the Investment Company Act of 1940, as amended (the
“Investment Company Act”), and each Class A Member hereby covenants that at all
times that it is a Member, such Class A Member shall not take any action that
would cause the Company to become an “investment company” within the meaning of
the Investment Company Act.

 

46

--------------------------------------------------------------------------------


 


ARTICLE VIII
ACCOUNTING; BOOKS AND RECORDS

 


SECTION 8.01.  ACCOUNTING; BOOKS AND RECORDS.

 


(A)                                  MAINTENANCE OF BOOKS AND RECORDS.  THE
COMPANY SHALL MAINTAIN AT ITS PRINCIPAL PLACE OF BUSINESS OR, UPON NOTICE TO THE
MEMBERS, AT SUCH OTHER PLACE AS THE MANAGING MEMBER SHALL DETERMINE, SEPARATE
BOOKS OF ACCOUNT FOR THE COMPANY WHICH SHALL INCLUDE A RECORD OF ALL COSTS AND
EXPENSES INCURRED, ALL CHARGES MADE, ALL CREDITS MADE AND RECEIVED, AND ALL
INCOME DERIVED IN CONNECTION WITH THE CONDUCT OF THE COMPANY AND THE OPERATION
OF ITS BUSINESS IN ACCORDANCE WITH THIS AGREEMENT.

 


(B)                                 ACCOUNTING METHODS.

 

(I)                                     THE COMPANY SHALL USE THE ACCRUAL METHOD
OF ACCOUNTING IN PREPARATION OF ITS ANNUAL REPORTS AND FOR TAX PURPOSES AND
SHALL KEEP ITS BOOKS AND RECORDS ACCORDINGLY.

 

(II)                                  ALL AMOUNTS PAYABLE UNDER ANY AGREEMENT
BETWEEN THE COMPANY ON THE ONE HAND AND THE MEMBERS OR THEIR AFFILIATES ON THE
OTHER HAND SHALL BE TREATED AS OCCURRING BETWEEN THE COMPANY AND A PERSON WHO IS
NOT A MEMBER WITHIN THE MEANING OF CODE SECTION 707(A)(1) AND SUCH AMOUNTS
PAYABLE BY THE COMPANY TO ANY MEMBER OR ITS AFFILIATES SHALL BE CONSIDERED AN
EXPENSE OR CAPITAL COST, AS THE CASE MAY BE, OF THE COMPANY FOR INCOME TAX AND
FINANCIAL REPORTING PURPOSES, AND SHALL NOT BE CONSIDERED A DISTRIBUTION TO SUCH
MEMBER INCLUDING, WITHOUT LIMITATION, IN MAINTAINING SUCH MEMBER’S CAPITAL
ACCOUNT, AND ANY SUCH AMOUNTS PAYABLE BY ANY MEMBER OR ITS AFFILIATES TO THE
COMPANY SHALL NOT BE CONSIDERED A CONTRIBUTION TO THE COMPANY, INCLUDING,
WITHOUT LIMITATION, IN MAINTAINING SUCH MEMBER’S CAPITAL ACCOUNT.

 

(III)                               ACCESS TO BOOKS, RECORDS, ETC.  SUBJECT TO
SECTION 8.04 HEREOF, ANY MEMBER OR ANY AGENTS OR REPRESENTATIVES OF SUCH MEMBER,
AT THE MEMBER’S OWN EXPENSE AND UPON REASONABLE NOTICE AND WITH REASONABLE
FREQUENCY, MAY EXAMINE ANY INFORMATION IT MAY REASONABLY REQUEST AND MAKE COPIES
OF AND ABSTRACTS FROM THE FINANCIAL AND OPERATING RECORDS AND BOOKS OF ACCOUNT
OF THE COMPANY, AND DISCUSS THE AFFAIRS, FINANCES AND ACCOUNTS OF THE COMPANY
WITH THE MANAGING MEMBER AND ITS RESPONSIBLE OFFICERS, DIRECTORS, OFFICERS AND
INDEPENDENT ACCOUNTANTS OF THE COMPANY, ALL AT SUCH REASONABLE TIMES AND AS
OFTEN AS SUCH MEMBER OR ANY AGENTS OR REPRESENTATIVES OF SUCH MEMBER MAY
REASONABLY REQUEST.  THE RIGHTS GRANTED TO A MEMBER PURSUANT TO THIS SECTION
8.01 ARE EXPRESSLY SUBJECT TO COMPLIANCE BY SUCH MEMBER WITH THE CONFIDENTIALITY
PROCEDURES AND GUIDELINES OF THE COMPANY, AS SUCH PROCEDURES AND GUIDELINES MAY
BE ESTABLISHED FROM TIME TO TIME.

 


SECTION 8.02.  REPORTS.

 


(A)                                  IN GENERAL.  THE MANAGING MEMBER SHALL BE
RESPONSIBLE FOR THE PREPARATION OF FINANCIAL REPORTS OF THE COMPANY AND THE
COORDINATION OF FINANCIAL MATTERS OF THE COMPANY WITH THE COMPANY’S
ACCOUNTANTS.  EACH REPORT DELIVERED BY THE COMPANY TO THE MEMBERS PURSUANT TO
THIS ARTICLE VIII SHALL BE ACCOMPANIED BY A REPRESENTATION OF A RESPONSIBLE
OFFICER OF THE MANAGING MEMBER FAMILIAR WITH THE AFFAIRS OF THE COMPANY THAT
(X) SUCH REPORT HAS BEEN

 

47

--------------------------------------------------------------------------------


 


PREPARED AND FAIRLY STATED IN ALL MATERIAL RESPECTS IN ACCORDANCE WITH GAAP, OR
TO THE EXTENT INCONSISTENT THEREWITH, IN ACCORDANCE WITH THIS AGREEMENT, AND
(Y) NO LIQUIDATING EVENT OR NOTICE EVENT, OR EVENT WHICH WITH NOTICE OR LAPSE OF
TIME OR BOTH WOULD CONSTITUTE A LIQUIDATING EVENT OR NOTICE EVENT (OTHER THAN
THE NOTICE EVENT DESCRIBED IN SECTION 14.01(A) HEREOF) HAS OCCURRED AND IS
CONTINUING OR IF ANY SUCH EVENT HAS OCCURRED AND IS CONTINUING, THE ACTION THAT
THE MANAGING MEMBER HAS TAKEN OR PROPOSES TO TAKE WITH RESPECT THERETO.

 


(B)                                 ANNUAL REPORTS.

 

(I)                                     WITHIN 120 DAYS AFTER THE END OF EACH
FISCAL YEAR BEGINNING WITH THE FISCAL YEAR ENDING DECEMBER 31, 2003, THE
MANAGING MEMBER SHALL CAUSE TO BE PREPARED AND EACH MEMBER SHALL BE FURNISHED
WITH (A) A BALANCE SHEET AS OF THE LAST DAY OF SUCH FISCAL YEAR AND AN INCOME
STATEMENT AND STATEMENT OF CASH FLOWS FOR THE PARTNERSHIP OR THE COMPANY, AS
APPLICABLE, FOR SUCH FISCAL YEAR AND NOTES ASSOCIATED WITH EACH; AND (B) A
STATEMENT OF THE PARTNERS’ OR MEMBERS’ CAPITAL ACCOUNTS, AS APPLICABLE, AND
CHANGES THEREIN FOR SUCH FISCAL YEAR.

 

(II)                                  WITHIN 120 DAYS AFTER THE END OF EACH
FISCAL YEAR, EACH CLASS A MEMBER SHALL DELIVER WRITTEN CERTIFICATION TO THE
MANAGING MEMBER WITH RESPECT TO THE MATTERS DESCRIBED IN SECTIONS 7.03 HEREOF.

 


(C)                                  QUARTERLY REPORTS.  WITHIN SIXTY (60) DAYS
AFTER THE CLOSE OF THE FIRST THREE FISCAL QUARTERS OF EACH FISCAL YEAR BEGINNING
WITH THE FISCAL QUARTER ENDING JUNE 30, 2004, THE MANAGING MEMBER SHALL CAUSE TO
BE PREPARED AND EACH MEMBER SHALL BE FURNISHED WITH A BALANCE SHEET AS OF THE
LAST DAY OF SUCH FISCAL QUARTER AND AN INCOME STATEMENT AND A STATEMENT OF CASH
FLOWS FOR THE PARTNERSHIP OR THE COMPANY, AS APPLICABLE, FOR SUCH FISCAL QUARTER
AND THE NOTES ASSOCIATED WITH EACH.

 


(D)                                 RETIREMENT/LIQUIDATION DATE REPORTS.  ON THE
DATE ON WHICH ANY DISTRIBUTION IS MADE PURSUANT TO SECTION 10.08(B) HEREOF IN
RETIREMENT OF ALL OR ANY PORTION OF ANY CLASS A MEMBER’S INTEREST AND ON THE
DATE ON WHICH FINAL DISTRIBUTIONS ARE MADE TO THE MEMBERS PURSUANT TO SECTION
12.02 HEREOF, THE MANAGING MEMBER SHALL CAUSE TO BE PREPARED AND EACH MEMBER
FURNISHED WITH EACH OF THE FOLLOWING STATEMENTS:

 

(I)                                     A BALANCE SHEET AS OF THE DATE OF SUCH
DISTRIBUTION SETTING FORTH THE AGGREGATE MARK-TO-MARKET VALUES FOR EACH OF THE
FOLLOWING AS INDIVIDUAL LINE ITEMS: THE CMS INTANGIBLE ASSETS, ALL DEMAND LOANS
HELD BY THE COMPANY AND THE COMPANY SUBSIDIARY, ALL PERMITTED SECURITIES HELD BY
THE COMPANY AND THE COMPANY SUBSIDIARY AND ALL CASH EQUIVALENTS (A
“MARK-TO-MARKET BALANCE SHEET”); AND

 

(II)                                  A STATEMENT OF THE MEMBERS’ CAPITAL
ACCOUNTS AS ADJUSTED IMMEDIATELY PRIOR TO SUCH DISTRIBUTION (X) IN THE CASE OF A
DISTRIBUTION PURSUANT TO SECTION 10.08(B) HEREOF, PURSUANT TO SECTIONS 3.07 AND
10.08(B) HEREOF, AND (Y) IN THE CASE OF A DISTRIBUTION PURSUANT TO SECTION 12.02
HEREOF, PURSUANT TO SECTIONS 3.07 AND 12.02 HEREOF.

 


(E)                                  PURCHASE OPTION REPORTS. THE MANAGING
MEMBER SHALL CAUSE TO BE PREPARED AND ALL MEMBERS FURNISHED WITH A STATEMENT OF
THE MEMBERS’ CAPITAL ACCOUNTS AND A MARK-TO-MARKET BALANCE SHEET (I) IN THE CASE
OF THE EXERCISE OF THE PURCHASE OPTION AFTER DELIVERY OF A

 

48

--------------------------------------------------------------------------------


 


LIQUIDATION NOTICE AS A RESULT OF THE OCCURRENCE OF THE NOTICE EVENT DESCRIBED
IN SECTION 14.01(A) HEREOF, ON JUNE 30, 2006, SETTING FORTH THE MARK-TO-MARKET
VALUES OF THE PERMITTED ASSETS AS OF SUCH DATE, AND (II) IN ALL OTHER CASES, NOT
LATER THAN THE SIXTIETH (60TH) DAY AFTER THE ELECTION DATE, AND SETTING FORTH
THE MARK-TO-MARKET VALUES OF THE PERMITTED ASSETS AS OF THE DATE OF DELIVERY OF
SUCH MARK-TO-MARKET BALANCE SHEET (THE DATE OF DELIVERY OF THE MARK-TO-MARKET
BALANCE SHEET PURSUANT TO CLAUSE (I) OR (II), THE “PURCHASE DATE”).

 

For purposes of this Section 8.02(e), the Members’ Capital Accounts shall be
determined in accordance with Section 3.07 hereof as of the Purchase Date taking
into account (x) the adjustments to the Gross Asset Values of the Company’s
Property that would result from a determination of the value of the Company’s
Property in accordance with Section 10.08(b)(i) hereof as of the Purchase Date,
and (y) the allocation to the Members’ Capital Accounts that would result from
an allocation pursuant to Article III of the Profits, Losses and other items of
Company income, gain, loss or deduction for the period beginning on the first
day of the Allocation Year during which the Purchase Date occurs and ending on
the Purchase Date.

 


SECTION 8.03.  TAX MATTERS.

 


(A)                                  TAX MATTERS PARTNER.  THE MANAGING MEMBER
IS AUTHORIZED TO MAKE ANY AND ALL ELECTIONS FOR FEDERAL, STATE, AND LOCAL TAX
PURPOSES INCLUDING, WITHOUT LIMITATION, ANY ELECTION, IF PERMITTED BY APPLICABLE
LAW: (A) TO ADJUST THE BASIS OF THE COMPANY’S PROPERTY PURSUANT TO CODE
SECTIONS 754, 734(B) AND 743(B), OR COMPARABLE PROVISIONS OF STATE OR LOCAL LAW,
IN CONNECTION WITH TRANSFERS OF INTERESTS AND COMPANY DISTRIBUTIONS; (B) TO
EXTEND THE STATUTE OF LIMITATIONS FOR ASSESSMENT OF TAX DEFICIENCIES AGAINST THE
MEMBERS WITH RESPECT TO ADJUSTMENTS TO THE COMPANY’S FEDERAL, STATE, OR LOCAL
TAX RETURNS; AND (C) TO THE EXTENT PROVIDED IN CODE SECTIONS 6221 THROUGH 6231
AND SIMILAR PROVISIONS OF FEDERAL, STATE OR LOCAL LAW, TO REPRESENT THE COMPANY
AND THE MEMBERS BEFORE TAXING AUTHORITIES OR COURTS OF COMPETENT JURISDICTION IN
TAX MATTERS AFFECTING THE COMPANY OR THE MEMBERS IN THEIR CAPACITIES AS MEMBERS,
AND TO FILE ANY TAX RETURNS AND EXECUTE ANY AGREEMENTS OR OTHER DOCUMENTS
RELATING TO OR AFFECTING SUCH TAX MATTERS, INCLUDING AGREEMENTS OR OTHER
DOCUMENTS THAT BIND THE MEMBERS WITH RESPECT TO SUCH TAX MATTERS OR OTHERWISE
AFFECT THE RIGHTS OF THE COMPANY AND THE MEMBERS.  THE MANAGING MEMBER IS
SPECIFICALLY AUTHORIZED TO ACT AS THE “TAX MATTERS PARTNER” UNDER THE CODE AND
IN ANY SIMILAR CAPACITY UNDER STATE OR LOCAL LAW FOR ALL TAX YEARS.

 


(B)                                 NOTICE REQUIREMENTS.  THE MANAGING MEMBER
SHALL GIVE PROMPT NOTICE TO EACH MEMBER UPON THE RECEIPT OF (A) WRITTEN NOTICE
THAT THE INTERNAL REVENUE SERVICE OR ANY STATE OR LOCAL TAXING AUTHORITY INTENDS
TO EXAMINE THE COMPANY’S INCOME TAX RETURNS FOR ANY YEAR; (B) WRITTEN NOTICE OF
COMMENCEMENT OF AN ADMINISTRATIVE PROCEEDING AT THE COMPANY LEVEL RELATED TO THE
COMPANY UNDER SECTION 6223 OF THE CODE; (C) WRITTEN NOTICE OR ANY FINAL
PARTNERSHIP ADMINISTRATIVE ADJUSTMENT RELATING TO THE COMPANY PURSUANT TO A
PROCEEDING UNDER SECTION 6223 OF THE CODE; (D) ANY REQUEST FROM THE INTERNAL
REVENUE SERVICE OR ANY COMPARABLE STATE OR LOCAL AGENCY FOR WAIVER OF ANY
APPLICABLE STATUTE OF LIMITATION WITH RESPECT TO THE FILING OF ANY TAX RETURN BY
THE COMPANY; AND (E) ANY FORM 5701 OR COMPARABLE STATE OR LOCAL AUDIT ADJUSTMENT
NOTICES AS SOON AS RECEIVED, WITH COPIES OF SUCH NOTICES PROVIDED TO EACH
MEMBER.  IN ADDITION, EACH MEMBER WILL BE NOTIFIED OF AND ALLOWED TO ATTEND ANY
OPENING AND CLOSING CONFERENCES REGARDING ANY ADMINISTRATIVE PROCEEDING AT THE
COMPANY LEVEL RELATING TO THE COMPANY UNDER SECTION 6223 OF THE CODE, AND THE
MANAGING MEMBER WILL PROVIDE COPIES TO

 

49

--------------------------------------------------------------------------------


 


EACH MEMBER OF ANY CORRESPONDENCE WITH THE INTERNAL REVENUE SERVICE OR
COMPARABLE STATE OR LOCAL AGENCY REGARDING LEGAL POSITIONS TAKEN ON AUDIT ISSUES
BY THE MANAGING MEMBER.  WITHIN NINETY (90) DAYS AFTER RECEIPT OF NOTICE OF A
FINAL PARTNERSHIP ADMINISTRATIVE ADJUSTMENT, THE MANAGING MEMBER SHALL NOTIFY
EACH MEMBER IF IT DOES NOT INTEND TO FILE FOR JUDICIAL REVIEW WITH RESPECT TO
SUCH ADJUSTMENT.

 


(C)                                  TAX INFORMATION.  NECESSARY TAX INFORMATION
SHALL BE DELIVERED TO EACH MEMBER AS SOON AS PRACTICABLE AFTER THE END OF EACH
FISCAL YEAR OF THE COMPANY BUT NOT LATER THAN NINETY (90) DAYS AFTER THE END OF
EACH FISCAL YEAR.  THE MANAGING MEMBER SHALL FILE TAX RETURNS FOR THE COMPANY
PREPARED IN ACCORDANCE WITH THE CODE AND THE REGULATIONS.  EACH MEMBER AGREES
THAT IT WILL REPORT ALL COMPANY TAXABLE INCOME, GAIN, LOSS, DEDUCTION AND CREDIT
FOR EACH FISCAL YEAR IN THE MANNER REFLECTED ON THE COMPANY’S U.S. PARTNERSHIP
RETURN OF INCOME (FORM 1065) AND RELATED SCHEDULE K-1 FURNISHED TO SUCH MEMBER
FOR SUCH YEAR.

 


SECTION 8.04.  PROPRIETARY INFORMATION.

 

The Members shall not have access to (i) information which the Managing Member
reasonably believes to be in the nature of trade secrets or proprietary
information, (ii) information the disclosure of which the Managing Member in
good faith believes is not in the best interest of the Company or could damage
the Company or its business, (iii) any information subject to the
attorney-client privilege and (iv) any information which is required by law or
contract to be kept confidential; provided, however, nothing set forth in this
Section 8.04 shall prevent any appraiser doing an appraisal performed in
accordance with this Agreement from having access to proprietary information
described in this Section 8.04 to the extent necessary to properly perform such
appraisal and the Managing Member shall provide such information to any such
appraiser; provided, further, that such appraiser signs a confidentiality
agreement reasonably acceptable to the Managing Member.

 


ARTICLE IX
AMENDMENTS; MEETINGS

 


SECTION 9.01.  AMENDMENTS.

 

Amendments to this Agreement may be proposed by the Managing Member or by any
Member.  Following such proposal, the Managing Member shall submit to the
Members a verbatim statement of any proposed amendment if counsel for the
Company shall have approved of the same in writing as to form, and the Managing
Member shall include in any such submission a recommendation as to the proposed
amendment.  The Managing Member shall seek the written vote of the Members on
the proposed amendment or shall call a meeting to vote thereon and to transact
any other business that it may deem appropriate.  A proposed amendment shall be
adopted and be effective as an amendment to this Agreement only if it receives
the affirmative vote of the Managing Member and the Class B Member, provided
that, if any amendment would adversely affect any Class A Member, it must also
receive the affirmative vote of such Class A Member.

 

50

--------------------------------------------------------------------------------


 


SECTION 9.02.  MEETINGS OF THE MEMBERS.

 


(A)                                  MEETINGS OF THE MEMBERS MAY BE CALLED BY
THE MANAGING MEMBER AND SHALL BE CALLED UPON THE WRITTEN REQUEST OF ANY OTHER
MEMBER.  THE CALL SHALL STATE THE NATURE OF THE BUSINESS TO BE TRANSACTED. 
NOTICE OF ANY SUCH MEETING SHALL BE GIVEN TO ALL MEMBERS NOT LESS THAN SEVEN (7)
BUSINESS DAYS NOR MORE THAN THIRTY (30) DAYS PRIOR TO THE DATE OF SUCH MEETING. 
MEMBERS MAY VOTE IN PERSON, BY PROXY OR BY TELEPHONE AT SUCH MEETING.  WHENEVER
THE VOTE OR CONSENT OF MEMBERS IS PERMITTED OR REQUIRED UNDER THE AGREEMENT,
SUCH VOTE OR CONSENT MAY BE GIVEN AT A MEETING OF MEMBERS OR MAY BE GIVEN IN
ACCORDANCE WITH THE PROCEDURE PRESCRIBED IN SECTION 9.03 HEREOF.

 


(B)                                 FOR THE PURPOSE OF DETERMINING THE MEMBERS
ENTITLED TO VOTE ON, OR TO VOTE AT, ANY MEETING OF THE MEMBERS OR ANY
ADJOURNMENT THEREOF, THE MANAGING MEMBER OR THE MEMBER REQUESTING SUCH MEETING
MAY FIX, IN ADVANCE, A DATE AS THE RECORD DATE FOR ANY SUCH DETERMINATION.  SUCH
DATE SHALL NOT BE MORE THAN THIRTY (30) DAYS NOR LESS THAN TEN (10) DAYS BEFORE
ANY SUCH MEETING.

 


(C)                                  EACH MEMBER MAY AUTHORIZE ANY PERSON OR
PERSONS TO ACT FOR IT BY PROXY ON ALL MATTERS IN WHICH THE MEMBER IS ENTITLED TO
PARTICIPATE, INCLUDING WAIVING NOTICE OF ANY MEETING, OR VOTING OR PARTICIPATING
AT A MEETING.  EVERY PROXY MUST BE SIGNED BY THE MEMBER OR ITS
ATTORNEY-IN-FACT.  NO PROXY SHALL BE VALID AFTER THE EXPIRATION OF ELEVEN (11)
MONTHS FROM THE DATE THEREOF UNLESS OTHERWISE PROVIDED IN THE PROXY.  EVERY
PROXY SHALL BE REVOCABLE AT THE PLEASURE OF THE MEMBER EXECUTING IT.

 


(D)                                 EACH MEETING OF MEMBERS SHALL BE CONDUCTED
BY THE MANAGING MEMBER OR SUCH OTHER PERSON AS THE MANAGING MEMBER MAY APPOINT
PURSUANT TO SUCH RULES FOR THE CONDUCT OF THE MEETING AS THE MANAGING MEMBER OR
SUCH OTHER PERSON DEEMS APPROPRIATE.

 


SECTION 9.03.  CONSENT.

 

In the event the consent of the Members is required for any action to be taken
by the Company, such consent may be given at a meeting, which may be conducted
by conference telephone call, or provided in writing executed by all the
Members.

 


ARTICLE X
TRANSFERS OF INTERESTS

 


SECTION 10.01.  RESTRICTION ON TRANSFERS.

 

Except as otherwise permitted by this Agreement, no Member shall Transfer all or
any portion of its Interest.  Each Member hereby acknowledges the reasonableness
of the restrictions on Transfer imposed by this Agreement in view of the Company
purposes and the relationship of the Members.  Accordingly, the restrictions on
Transfer contained herein shall be specifically enforceable.

 

51

--------------------------------------------------------------------------------


 


SECTION 10.02.  PERMITTED TRANSFERS.

 

Subject to the conditions and restrictions set forth in Section 10.03 hereof, a
Member may at any time Transfer all or any portion of its Interest to (i) any
other Member, (ii) any Wholly Owned Affiliate of a Member including the
transferor, (iii) any Person approved by all of the Members, or (iv) in the case
of any Class A Member, any Person pursuant to Section 14.03 hereof; provided
that no Transfer by the Managing Member of all or any part of its Managing
Member Interest to any Person other than IMS AG or CMS (the “New Managing
Member”) shall be a Permitted Transfer (as defined below) unless IMS Health has
issued for the benefit and in favor of the Class A Members a written guaranty in
the form of the IMS Health Guaranty (the “Second IMS Health Guaranty”) of the
obligations of the New Managing Member under this Agreement.  Upon the issuance
and delivery of the Second IMS Health Guaranty, the definition of “IMS Health
Guaranty” hereunder shall also refer to the Second IMS Health Guaranty.

 

Any Transfer permitted by this Section 10.02 shall be referred to in this
Agreement as a “Permitted Transfer” and the Person to which the Interest is
transferred shall be a “Permitted Transferee.”

 


SECTION 10.03.  CONDITIONS TO PERMITTED TRANSFERS.

 

A Transfer shall not be treated as a Permitted Transfer under Section 10.02
hereof unless and until the following conditions are satisfied:

 

(A)                                  THE TRANSFEROR AND TRANSFEREE SHALL EXECUTE
AND DELIVER TO THE COMPANY (I) SUCH DOCUMENTS AND INSTRUMENTS OF CONVEYANCE AS
MAY BE NECESSARY OR APPROPRIATE IN THE OPINION OF COUNSEL TO THE COMPANY TO
EFFECT SUCH TRANSFER AND TO CONFIRM THE AGREEMENT OF THE TRANSFEREE TO BE BOUND
BY THE PROVISIONS OF THIS ARTICLE X, AND (II) EXCEPT IN THE CASE OF A TRANSFER
TO A WHOLLY OWNED AFFILIATE OF AN IMS HEALTH MEMBER, IN THE CASE OF THE
TRANSFEREE, A CONFIDENTIALITY AGREEMENT SUBSTANTIALLY IN THE FORM OF THE
CONFIDENTIALITY AGREEMENT ATTACHED HERETO AS EXHIBIT B (THE “FORM
CONFIDENTIALITY AGREEMENT”).  IN ADDITION, UNLESS THE REQUIREMENTS OF THIS
SENTENCE HAVE BEEN WAIVED BY THE MANAGING MEMBER, THE COMPANY SHALL BE
REIMBURSED BY THE TRANSFEROR AND/OR TRANSFEREE FOR ALL COSTS AND EXPENSES THAT
IT REASONABLY INCURS IN CONNECTION WITH SUCH TRANSFER.

 

(B)                                 THE TRANSFER WILL NOT CAUSE THE COMPANY TO
TERMINATE FOR FEDERAL INCOME TAX PURPOSES, AND THE TRANSFEROR SHALL PROVIDE THE
COMPANY AN OPINION OF COUNSEL TO SUCH EFFECT.  SUCH COUNSEL AND OPINION SHALL BE
REASONABLY SATISFACTORY TO THE MANAGING MEMBER, AND THE MANAGING MEMBER AND THE
OTHER MEMBERS SHALL PROVIDE TO SUCH COUNSEL ANY INFORMATION AVAILABLE TO THE
MANAGING MEMBER OR TO SUCH OTHER MEMBERS, AS THE CASE MAY BE, AND RELEVANT TO
SUCH OPINION.

 

(C)                                  THE TRANSFEROR AND TRANSFEREE SHALL FURNISH
THE COMPANY WITH THE TRANSFEREE’S TAXPAYER IDENTIFICATION NUMBER, SUFFICIENT
INFORMATION TO DETERMINE THE TRANSFEREE’S INITIAL TAX BASIS IN THE INTERESTS
TRANSFERRED, AND ANY OTHER INFORMATION REASONABLY NECESSARY TO PERMIT THE
COMPANY TO FILE ALL REQUIRED FEDERAL AND STATE TAX

 

52

--------------------------------------------------------------------------------


 

RETURNS AND OTHER LEGALLY REQUIRED INFORMATION STATEMENTS OR RETURNS.  WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, THE COMPANY SHALL NOT BE REQUIRED TO
MAKE ANY DISTRIBUTION OTHERWISE PROVIDED FOR IN THIS AGREEMENT WITH RESPECT TO
ANY TRANSFERRED INTERESTS UNTIL IT HAS RECEIVED SUCH INFORMATION.

 

(D)                                 SUCH TRANSFER WILL BE EXEMPT FROM ALL
APPLICABLE REGISTRATION REQUIREMENTS AND WILL NOT VIOLATE ANY APPLICABLE LAWS
REGULATING THE TRANSFER OF SECURITIES, AND, EXCEPT IN THE CASE OF A TRANSFER OF
INTERESTS TO ANOTHER MEMBER OR TO A WHOLLY OWNED AFFILIATE OF ANY MEMBER,
INCLUDING THE TRANSFEROR, THE TRANSFEROR SHALL PROVIDE AN OPINION OF COUNSEL TO
SUCH EFFECT.  SUCH COUNSEL AND OPINION SHALL BE REASONABLY SATISFACTORY TO THE
MANAGING MEMBER.

 

(E)                                  SUCH TRANSFER WILL NOT CAUSE THE COMPANY TO
BE DEEMED TO BE AN “INVESTMENT COMPANY” UNDER THE INVESTMENT COMPANY ACT OF
1940, AS AMENDED AND THE TRANSFEROR SHALL PROVIDE AN OPINION OF COUNSEL TO SUCH
EFFECT.  SUCH COUNSEL AND OPINION SHALL BE REASONABLY SATISFACTORY TO THE
MANAGING MEMBER, AND THE MANAGING MEMBER AND THE OTHER MEMBERS SHALL PROVIDE TO
SUCH COUNSEL ANY INFORMATION AVAILABLE TO THE MANAGING MEMBER OR TO SUCH OTHER
MEMBERS, AS THE CASE MAY BE, AND RELEVANT TO SUCH OPINION.

 

(F)                                    EXCEPT IN THE CASE OF A TRANSFER TO A
WHOLLY OWNED AFFILIATE OF AN IMS HEALTH MEMBER, EACH CLASS A MEMBER AND THE
TRANSFEREE OF SUCH CLASS A MEMBER SHALL EXECUTE CERTIFICATES SUBSTANTIALLY
SIMILAR TO THE CERTIFICATES (THE “FORM TRANSFEROR CERTIFICATE” AND THE “FORM
TRANSFEREE CERTIFICATE”) ATTACHED HERETO AS EXHIBIT C-1 AND EXHIBIT C-2,
RESPECTIVELY.

 


SECTION 10.04.  PROHIBITED TRANSFERS.

 

Any purported Transfer of Interests that is not a Permitted Transfer shall be
null and void and of no effect whatever; provided that, if the Company is
required to recognize a Transfer that is not a Permitted Transfer (or if the
Managing Member, in its sole discretion, elects to recognize a Transfer that is
not a Permitted Transfer), the Interest Transferred shall be strictly limited to
the transferor’s rights to allocations and distributions as provided by this
Agreement with respect to the Transferred Interests, which allocations and
distributions may be applied (without limiting any other legal or equitable
rights of the Company) to satisfy any debts, obligations, or liabilities for
damages that the transferor or transferee of such Interests may have to the
Company.

 

In the case of a Transfer or attempted Transfer of Interests that is not a
Permitted Transfer, the parties engaging or attempting to engage in such
Transfer shall be liable to indemnify and hold harmless the Company and the
other Members from all cost, liability, and damage that any of such indemnified
Persons may incur (including, without limitation, incremental tax liability and
lawyers’ fees and expenses) as a result of such Transfer or attempted Transfer
and efforts to enforce the indemnity granted hereby.

 


SECTION 10.05.  RIGHTS OF UNADMITTED ASSIGNEES.

 


(A)                                  IN GENERAL.  A PERSON WHO ACQUIRES ONE OR
MORE INTERESTS BUT WHO IS NOT ADMITTED AS A SUBSTITUTED MEMBER PURSUANT TO
SECTION 10.06 HEREOF SHALL BE ENTITLED ONLY TO ALLOCATIONS AND

 

53

--------------------------------------------------------------------------------


 


DISTRIBUTIONS WITH RESPECT TO SUCH INTERESTS IN ACCORDANCE WITH THIS AGREEMENT,
BUT SHALL HAVE NO RIGHT TO ANY INFORMATION OR ACCOUNTING OF THE AFFAIRS OF THE
COMPANY, SHALL NOT BE ENTITLED TO INSPECT THE BOOKS OR RECORDS OF THE COMPANY,
AND SHALL NOT HAVE ANY OF THE RIGHTS OF A MANAGING MEMBER OR A MEMBER UNDER THE
ACT OR THIS AGREEMENT.


 


(B)                                 MANAGING MEMBER.  A TRANSFEREE WHO ACQUIRES
AN INTEREST FROM A MANAGING MEMBER UNDER THIS AGREEMENT BY MEANS OF A TRANSFER
THAT IS PERMITTED UNDER THIS ARTICLE X, BUT WHO IS NOT ADMITTED AS A MANAGING
MEMBER, SHALL HAVE NO AUTHORITY TO ACT FOR OR BIND THE COMPANY, TO INSPECT THE
COMPANY’S BOOKS, OR OTHERWISE TO BE TREATED AS A MANAGING MEMBER.  FOLLOWING
SUCH A TRANSFER, THE TRANSFEROR SHALL NOT CEASE TO BE A MANAGING MEMBER OF THE
COMPANY AND SHALL CONTINUE TO BE A MANAGING MEMBER UNTIL SUCH TIME AS THE
TRANSFEREE IS ADMITTED AS A MANAGING MEMBER.

 


SECTION 10.06.  ADMISSION AS SUBSTITUTED MEMBERS.

 

Subject to the other provisions of this Article X, a transferee of Interests may
be admitted to the Company as a substituted Member only upon satisfaction of the
conditions set forth below in this Section 10.06:

 

(A)                                  THE INTERESTS WITH RESPECT TO WHICH THE
TRANSFEREE IS BEING ADMITTED WERE ACQUIRED BY MEANS OF A PERMITTED TRANSFER;

 

(B)                                 THE TRANSFEREE BECOMES A PARTY TO THIS
AGREEMENT AS A MEMBER AND EXECUTES SUCH DOCUMENTS AND INSTRUMENTS AS THE
MANAGING MEMBER MAY REASONABLY REQUEST (INCLUDING, WITHOUT LIMITATION,
AMENDMENTS TO THE CERTIFICATE) AS MAY BE NECESSARY OR APPROPRIATE TO CONFIRM
SUCH TRANSFEREE AS A MEMBER IN THE COMPANY AND SUCH TRANSFEREE’S AGREEMENT TO BE
BOUND BY THE TERMS AND CONDITIONS OF THIS AGREEMENT;

 

(C)                                  THE TRANSFEREE PAYS OR REIMBURSES THE
COMPANY FOR ALL REASONABLE LEGAL, FILING, AND PUBLICATION COSTS THAT THE COMPANY
INCURS IN CONNECTION WITH THE ADMISSION OF THE TRANSFEREE AS A MEMBER WITH
RESPECT TO THE TRANSFERRED INTERESTS;

 

(D)                                 IF THE TRANSFEREE IS A PARTNERSHIP OR A
CORPORATION, THE TRANSFEREE PROVIDES THE COMPANY WITH EVIDENCE SATISFACTORY TO
COUNSEL FOR THE COMPANY THAT SUCH TRANSFEREE HAS MADE EACH OF THE
REPRESENTATIONS AND UNDERTAKEN EACH OF THE WARRANTIES DESCRIBED IN SECTION 7.02
HEREOF AS OF THE DATE OF THE TRANSFER; AND

 

(E)                                  IN THE EVENT THAT THE TRANSFEREE OF AN
INTEREST FROM ANY MEMBER IS ADMITTED UNDER THIS AGREEMENT, SUCH TRANSFEREE SHALL
BE DEEMED ADMITTED TO THE COMPANY AS A SUBSTITUTED MEMBER IMMEDIATELY PRIOR TO
THE TRANSFER, AND WITH RESPECT TO THE TRANSFEREE OF A MANAGING MEMBER, SUCH
TRANSFEREE SHALL CONTINUE THE BUSINESS OF THE COMPANY WITHOUT DISSOLUTION.

 


SECTION 10.07.  DISTRIBUTIONS WITH RESPECT TO TRANSFERRED INTERESTS.

 

If any Interest is sold, assigned, or Transferred in compliance with the
provisions of this Article X, all distributions on or before the date of such
Transfer shall be made to the transferor, and all distributions thereafter shall
be made to the transferee.  Solely for purposes of making

 

54

--------------------------------------------------------------------------------


 

such distributions, the Company shall recognize such Transfer not later than the
end of the calendar month during which it is given notice of such Transfer;
provided, however, that if the Company is given notice of a Transfer at least
fourteen (14) days prior to the Transfer, the Company shall recognize such
Transfer as of the date of such Transfer; and provided further, that if the
Company does not receive a notice stating the date such Interest was Transferred
and such other information as the Managing Member may reasonably require within
thirty (30) days after the end of the accounting period during which the
Transfer occurs, all distributions shall be made to the Person who, according to
the books and records of the Company, on the last day of the accounting period
during which the Transfer occurs, was the owner of the Interest.  Neither the
Company nor the Managing Member shall incur any liability for making
distributions in accordance with the provisions of this Section 10.07, whether
or not the Managing Member or the Company has knowledge of any Transfer of
ownership of any Interest.

 


SECTION 10.08.  RETIREMENT OF MEMBERS’ INTERESTS IN THE COMPANY; DETERMINATION
OF MARK-TO-MARKET VALUES AND GROSS ASSET VALUES.

 


(A)                                  IN GENERAL.

 

(I)                                     OPTIONAL RETIREMENT OF MEMBER’S
INTEREST.  THE MANAGING MEMBER MAY, AT ANY TIME, ELECT TO CAUSE ALL OR ANY
PORTION OF ANY MEMBER’S INTEREST (OTHER THAN THE MANAGING MEMBER INTEREST) IN
THE COMPANY TO BE RETIRED IN ACCORDANCE WITH THIS SECTION 10.08 BY GIVING
WRITTEN NOTICE OF ITS ELECTION TO THE COMPANY AND TO ALL OTHER MEMBERS; PROVIDED
THAT:

 

(A)                              IN THE CASE OF A CLASS A MEMBER, ANY SINGLE
DISTRIBUTION MADE TO SUCH CLASS A MEMBER IN RETIREMENT OF ITS INTEREST IN
ACCORDANCE WITH THIS SECTION 10.08 SHALL NOT BE LESS THAN THE LESSER OF THE
AMOUNT NECESSARY TO RETIRE THE ENTIRE INTEREST OF SUCH CLASS A MEMBER OR
$10,000,000 PLUS INTEGRAL MULTIPLES OF $1,000,000;

 

(B)                                IN THE CASE OF THE CLASS B MEMBER, ALL
CLASS A MEMBERS SHALL HAVE CONSENTED TO SUCH RETIREMENT; AND

 

(C)                                NO LIQUIDATING EVENT OR NOTICE EVENT (OR
EVENT WHICH, WITH NOTICE OR LAPSE OF TIME, OR BOTH, WOULD CONSTITUTE A
LIQUIDATING EVENT OR NOTICE EVENT, OTHER THAN THE EVENT DESCRIBED IN
SECTION 14.01(A) HEREOF) SHALL HAVE OCCURRED AND BE CONTINUING, IMMEDIATELY
BEFORE OR AFTER GIVING EFFECT TO SUCH RETIREMENT.

 

(II)                                  RETIREMENT NOTICE.  ANY NOTICE GIVEN
PURSUANT TO THIS SECTION 10.08(A) (A “RETIREMENT NOTICE”) SHALL INCLUDE THE
FOLLOWING:

 

(A)                              EITHER A STATEMENT THAT THE ENTIRE INTERESTS OF
ANY MEMBER IS TO BE RETIRED OR A STATEMENT OF THE AMOUNT TO BE DISTRIBUTED IN
RETIREMENT OF ANY PORTION OF A MEMBER’S INTEREST; AND

 

(B)                                THE RETIREMENT DATE (AS DEFINED IN AND
SELECTED IN ACCORDANCE WITH SECTION 10.08(B)(III) HEREOF) ON WHICH RETIREMENT
DISTRIBUTIONS SHALL BE MADE TO THE MEMBERS.

 

55

--------------------------------------------------------------------------------


 


(B)                                 DISTRIBUTIONS UPON RETIREMENT.  IN THE EVENT
THAT ANY PORTION OF A MEMBER’S INTEREST IN THE COMPANY IS TO BE RETIRED PURSUANT
TO THIS SECTION 10.08, (X) THE VALUE OF THE COMPANY’S ASSETS SHALL BE DETERMINED
IN ACCORDANCE WITH SECTION 10.08(B)(I) HEREOF AND THE GROSS ASSET VALUES OF ALL
COMPANY ASSETS SHALL BE ADJUSTED PURSUANT TO SUBPARAGRAPH (II) OF THE DEFINITION
OF GROSS ASSET VALUE IN SECTION 1.10 HEREOF AS OF THE APPLICABLE RETIREMENT
DATE, AND (Y) PROFITS, LOSSES AND OTHER ITEMS OF COMPANY INCOME, GAIN, LOSS OR
DEDUCTION FOR THE PERIOD BEGINNING ON THE FIRST DAY OF THE ALLOCATION YEAR
DURING WHICH THE RETIREMENT DATE OCCURS AND ENDING ON THE RETIREMENT DATE SHALL
BE ALLOCATED PURSUANT TO ARTICLE III HEREOF.  IN THE EVENT THAT ALL OR ANY
PORTION OF A MEMBER’S INTEREST IN THE COMPANY IS RETIRED PURSUANT TO THIS
SECTION 10.08, ON THE APPLICABLE RETIREMENT DATE, THE COMPANY SHALL DISTRIBUTE
TO SUCH MEMBER (A) IN THE EVENT THAT THE ENTIRE INTEREST OF SUCH MEMBER IS TO BE
RETIRED, EXCEPT TO THE EXTENT OTHERWISE PROVIDED IN THIS SECTION 10.08(B), AN
AMOUNT OF CASH, EQUAL TO THE BALANCE IN SUCH MEMBER’S CAPITAL ACCOUNT
IMMEDIATELY AFTER GIVING EFFECT TO THE ADJUSTMENTS AND ALLOCATIONS REQUIRED BY
THE FIRST SENTENCE OF THIS SECTION 10.08(B) AND AS REFLECTED ON THE STATEMENT OF
CAPITAL ACCOUNTS PROVIDED TO THE MEMBERS PURSUANT TO SECTION 8.02(D)(II) HEREOF,
OR (B) IN THE EVENT THAT LESS THAN THE ENTIRE INTEREST OF SUCH MEMBER IS TO BE
RETIRED, THE AMOUNT STATED IN THE APPLICABLE RETIREMENT NOTICE.  IN THE EVENT
THAT ALL OR ANY PORTION OF A CLASS B MEMBER’S INTEREST IN THE COMPANY IS RETIRED
PURSUANT TO THIS SECTION 10.08, ON THE APPLICABLE RETIREMENT DATE, THE COMPANY
MAY DISTRIBUTE TO SUCH CLASS B MEMBER PROPERTY HAVING A MARK-TO-MARKET VALUE
EQUAL TO THE AMOUNT OF CASH THAT OTHERWISE WOULD HAVE BEEN DISTRIBUTED TO SUCH
CLASS B MEMBER, PROVIDED THAT SUCH CLASS B MEMBER AGREE TO THE SPECIFIC
DISTRIBUTION OF PROPERTY IN LIEU OF CASH.

 

(I)                                     FOR PURPOSES OF DETERMINING THE AMOUNT
OF ANY ADJUSTMENT TO THE GROSS ASSET VALUES OF COMPANY ASSETS PURSUANT TO
SUBPARAGRAPH (II) OF THE DEFINITION OF GROSS ASSET VALUE IN SECTION 1.10 HEREOF,
THE VALUE OF EACH OF THE PERMITTED ASSETS WILL BE DETERMINED IN ACCORDANCE WITH
THIS SECTION 10.08(B)(I) (THE “MARK-TO-MARKET VALUE”).

 

(A)                              THE MARK-TO-MARKET VALUE OF ANY DEMAND LOAN
SHALL BE EQUAL TO THE PAR VALUE OF SUCH LOAN PLUS ACCRUED INTEREST, IF ANY;
PROVIDED THAT IF THERE HAS OCCURRED AND IS CONTINUING ANY PAYMENT OR OTHER
MATERIAL DEFAULT WITH RESPECT TO ANY SUCH LOAN AT THE TIME SUCH VALUE IS BEING
DETERMINED, THE MARK-TO-MARKET VALUE OF SUCH LOAN SHALL BE DETERMINED BY AN
INVESTMENT OR COMMERCIAL BANK OF NATIONAL RECOGNITION SELECTED BY THE MANAGING
MEMBER WITH THE CONSENT OF THE CLASS A MEMBER (WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD).

 

(B)                                THE MARK-TO-MARKET VALUE OF THE CMS
INTANGIBLE ASSETS SHALL BE DETERMINED BY APPRAISAL BY STANDARD & POOR’S
CORPORATE VALUE CONSULTING, A DIVISION OF THE MCGRAW-HILL COMPANIES OR, IF THEY
ARE UNAVAILABLE OR UNWILLING TO DO SUCH APPRAISAL, AN ALTERNATIVE APPRAISER, IN
EACH CASE USING SUBSTANTIALLY THE SAME VALUATION METHODOLOGY AS WAS USED IN
DETERMINING THE INITIAL GROSS ASSET VALUE OF THE CMS INTANGIBLE ASSETS.

 

(C)                                THE MARK-TO-MARKET VALUE OF ANY CASH OR CASH
EQUIVALENTS SHALL BE VALUED AT THEIR FACE VALUE LESS UNAMORTIZED DISCOUNTS AND
PLUS UNAMORTIZED PREMIUM, IF ANY.

 

56

--------------------------------------------------------------------------------


 

(D)                               THE MARK-TO-MARKET VALUE OF ANY PERMITTED
SECURITY SHALL BE EQUAL TO ITS MARKET VALUE.

 

(E)                                 THE MARK-TO-MARKET VALUE OF THE COMPANY
SUBSIDIARY STOCK SHALL BE EQUAL TO THE AGGREGATE MARK-TO-MARKET VALUES OF ALL
PERMITTED ASSETS HELD BY THE COMPANY SUBSIDIARY.

 

(F)                                 THE MARK-TO-MARKET VALUE OF ANY LEASED ASSET
SHALL BE DETERMINED PURSUANT TO THE TERMINATION VALUES COLUMN APPENDED TO OR
ASSOCIATED WITH THE INDIVIDUAL LEASING RECORD TO WHICH SUCH LEASED ASSET IS
SUBJECT AND SHALL BE AN AMOUNT EQUAL TO THE PRODUCT OF (1) THE INITIAL GROSS
ASSET VALUE OF SUCH LEASED ASSET MULTIPLIED BY (2) THE PERCENTAGE SET FORTH IN
SUCH TERMINATION VALUES COLUMN BESIDE THE “PERIOD” REPRESENTING THE NUMBER OF
COMPLETED QUARTERS OF THE BASIC TERM; PROVIDED THAT, (X) IF ANY MATERIAL DEFAULT
HAS OCCURRED AND IS CONTINUING WITH RESPECT TO SUCH INDIVIDUAL LEASING RECORD OR
(Y) SUCH ASSET IS NOT SUBJECT TO AN INDIVIDUAL LEASING RECORD, THE
MARK-TO-MARKET VALUE OF SUCH LEASED ASSET SHALL BE DETERMINED PURSUANT TO
SECTION 10.08(B)(I)(H) HEREOF AND, IF ANY MATERIAL DEFAULT HAS OCCURRED AND IS
CONTINUING UNDER THE MASTER LEASE, THE MARK-TO-MARKET VALUES OF ALL LEASED
ASSETS SHALL BE DETERMINED PURSUANT TO SECTION 10.08(B)(I)(H) HEREOF.

 

(G)                                IN THE EVENT THAT IT IS NECESSARY TO
DETERMINE THE MARK-TO-MARKET VALUE OF ANY LEASED ASSETS PURSUANT TO THIS
SECTION 10.08(B)(I), SUCH VALUE SHALL BE DETERMINED BY APPRAISAL BY STANDARD &
POOR’S CORPORATE VALUE CONSULTING, A DIVISION OF THE MCGRAW-HILL COMPANIES, AND
IF THEY ARE UNAVAILABLE OR UNWILLING TO DO SUCH APPRAISAL, AN ALTERNATIVE
APPRAISER.

 

(II)                                  IF ALL OR ANY PORTION OF THE CLASS A
MEMBERS’ INTERESTS IN THE COMPANY ARE RETIRED PRIOR TO JUNE 30, 2006, THE
COMPANY SHALL PAY TO EACH CLASS A MEMBER ON THE APPLICABLE RETIREMENT DATE CASH
IN AN AMOUNT EQUAL TO SUCH CLASS A MEMBER’S EARLY LIQUIDATION PREMIUM, IF ANY. 
AMOUNTS PAYABLE UNDER THIS SECTION 10.08(B)(II) SHALL BE TREATED AS GUARANTEED
PAYMENTS WITHIN THE MEANING OF CODE SECTION 707(C), SHALL BE CONSIDERED AN
EXPENSE OF THE COMPANY FOR INCOME TAX PURPOSES AND AN EXPENSE OR CAPITAL ITEM
FOR FINANCIAL REPORTING PURPOSES, AS THE CASE MAY BE, AND SHALL NOT BE
CONSIDERED A DISTRIBUTION OF MONEY TO ANY CLASS A MEMBER THAT WOULD REDUCE ITS
CAPITAL ACCOUNT.

 

(III)                               IN THE EVENT THAT THE MANAGING MEMBER HAS
ELECTED TO RETIRE ALL OR ANY PORTION OF A MEMBER’S INTEREST PURSUANT TO
SECTION 10.08(A) HEREOF, DISTRIBUTIONS SHALL BE MADE TO EACH MEMBER, AND SUCH
PORTION OF EACH MEMBER’S INTEREST SHALL BE RETIRED, AT 3:00 P.M., EASTERN TIME,
ON THE DATE (THE “RETIREMENT DATE”) SPECIFIED IN THE RETIREMENT NOTICE, WHICH
DATE SHALL NOT BE LESS THAN FIVE (5) BUSINESS DAYS OR MORE THAN FIFTEEN (15)
BUSINESS DAYS AFTER THE DATE ON WHICH THE RETIREMENT NOTICE WAS GIVEN PURSUANT
TO SECTION 10.08(A) HEREOF.

 

57

--------------------------------------------------------------------------------


 


ARTICLE XI
MANAGING MEMBER

 


SECTION 11.01.  COVENANT NOT TO WITHDRAW, TRANSFER, OR DISSOLVE.

 

Except as otherwise permitted by this Agreement, the Managing Member hereby
covenants and agrees not to (i) take any action to file a certificate of
dissolution or its equivalent with respect to itself, (ii) withdraw or attempt
to withdraw from the Company, (iii) exercise any power under the Act to dissolve
the Company, (iv) Transfer all or any portion of its Interest in the Company as
a Managing Member, or (v) petition for judicial dissolution of the Company. 
Further, the Managing Member hereby covenants and agrees to continue to carry
out the duties of the Managing Member under this Agreement until the Company is
dissolved and liquidated pursuant to Article XII or the Managing Member is
replaced pursuant to this Article XI.

 


SECTION 11.02.  TERMINATION OF STATUS AS MANAGING MEMBER.

 


(A)                                  THE MANAGING MEMBER SHALL CEASE TO BE A
MANAGING MEMBER UPON THE FIRST TO OCCUR OF (I) THE BANKRUPTCY OF SUCH MEMBER,
(II) A PERMITTED TRANSFER OF THE MANAGING MEMBER’S ENTIRE INTEREST AS A MANAGING
MEMBER, PROVIDED THAT THE TRANSFEREE IS ADMITTED AS A SUBSTITUTED MANAGING
MEMBER PURSUANT TO SECTION 10.06 HEREOF, (III) THE INVOLUNTARY TRANSFER BY
OPERATION OF LAW OF THE MANAGING MEMBER’S INTEREST IN THE COMPANY, OR (IV) THE
VOTE OF ALL OF THE MEMBERS TO APPROVE A REQUEST BY THE MANAGING MEMBER TO
WITHDRAW.  IN THE EVENT THE MANAGING MEMBER CEASES TO BE A MANAGING MEMBER
WITHOUT HAVING TRANSFERRED ITS ENTIRE INTEREST AS A MANAGING MEMBER, SUCH PERSON
SHALL BE TREATED AS AN UNADMITTED TRANSFEREE OF AN INTEREST AS A RESULT OF A
TRANSFER (OTHER THAN A PERMITTED TRANSFER) OF AN INTEREST PURSUANT TO
SECTION 10.04 HEREOF.

 


(B)                                 IF AT THE TIME A PERSON CEASES TO BE A
MANAGING MEMBER, SUCH PERSON IS ALSO A MEMBER WITH RESPECT TO INTERESTS OTHER
THAN ITS INTEREST AS A MANAGING MEMBER, SUCH CESSATION SHALL NOT AFFECT SUCH
PERSON’S RIGHTS AND OBLIGATIONS WITH RESPECT TO SUCH INTERESTS.

 


SECTION 11.03.  ELECTION OF MANAGING MEMBERS.

 

Provided the Company has one Managing Member or if the sole Managing Member
ceases to be Managing Member as a result of the occurrence of an event set forth
under Section 11.02(a) hereof, any Member may nominate one or more Persons
described in Section 10.02 hereof for election as Managing Member or additional
Managing Members, as applicable; provided that any such Person satisfies the
requirements in Sections 10.02, 10.03 and 10.06 hereof applicable to the
transferee in a Permitted Transfer and the admission of a transferee as a
substituted Managing Member.  Any such election of a Managing Member shall
require an affirmative vote of all of the Members.

 

58

--------------------------------------------------------------------------------


 


ARTICLE XII
DISSOLUTION AND WINDING UP

 


SECTION 12.01.  LIQUIDATING EVENTS.

 

The Company shall dissolve and commence winding up and liquidating upon the
first to occur of any of the following (“Liquidating Events”):

 

(A)                                  THE DATE ON WHICH, PURSUANT TO
SECTION 14.02 HEREOF, A LIQUIDATION NOTICE BECOMES EFFECTIVE TO CAUSE A NOTICE
EVENT TO BECOME A LIQUIDATING EVENT;

 

(B)                                 IN THE EVENT ANY ONE OR MORE OF THE IMS
HEALTH MEMBERS HAS ELECTED PURSUANT TO SECTION 14.03 HEREOF TO PURCHASE ANY
CLASS A MEMBER’S INTEREST, THE FAILURE OF ANY OF SUCH IMS HEALTH MEMBERS, OR
THEIR DESIGNEES, TO PAY THE PURCHASE PRICE AS REQUIRED PURSUANT TO SUCH
SECTION 14.03;

 

(C)                                  THE UNANIMOUS VOTE OF THE MEMBERS TO
DISSOLVE, WIND UP, AND LIQUIDATE THE COMPANY;

 

(D)                                 THE HAPPENING OF ANY OTHER EVENT THAT MAKES
IT UNLAWFUL, IMPOSSIBLE, OR IMPRACTICAL TO CARRY ON THE BUSINESS OF THE COMPANY
OR THE DELAWARE COURT OF CHANCERY HAS ENTERED A DECREE PURSUANT TO SECTION
18-802 OF THE ACT, AND SUCH DECREE HAS BECOME FINAL; OR

 

(E)                                  AT ANY TIME THERE ARE NO MEMBERS; PROVIDED,
THAT SO LONG AS NO OTHER LIQUIDATING EVENT HAS OCCURRED, THE COMPANY SHALL NOT
DISSOLVE AND BE REQUIRED TO BE WOUND UP IF THE COMPANY IS OTHERWISE CONTINUED IN
ACCORDANCE WITH THE ACT.

 

The Members hereby agree that, notwithstanding any provision of the Act, the
Company shall not dissolve prior to the occurrence of a Liquidating Event

 


SECTION 12.02.  WINDING UP.

 

Upon the occurrence of a Liquidating Event, the Company shall continue solely
for the purposes of winding up its affairs in an orderly manner, liquidating its
assets, and satisfying the claims of its creditors and Members, and no Member
shall take any action with respect to the Company that is inconsistent with the
winding up of the Company’s business and affairs; provided that all covenants
contained in this Agreement and obligations provided for in this Agreement shall
continue to be fully binding upon the Members until such time as the Property
has been distributed pursuant to this Section 12.02 and the Certificate has been
canceled pursuant to the Act.  The Liquidator shall be responsible for
overseeing the winding up and dissolution of the Company.  The Liquidator shall
take full account of the Company’s liabilities and Property and, except as
otherwise provided in Section 12.03 hereof, shall, (i) no later than June 30,
2006 in the case of the occurrence of the Liquidating Event described in
Section 12.01(a) hereof that resulted from the occurrence of the Notice Event
described in Section 14.01(a) hereof, or (ii) within sixty (60) days of the
occurrence of any other Liquidating Event described in Section 12.01, cause the
Property or the proceeds from the sale or disposition thereof (as determined
pursuant to Section 12.10 hereof), to the extent sufficient therefor, to be
applied and

 

59

--------------------------------------------------------------------------------


 

distributed, to the maximum extent permitted by law and notwithstanding anything
in this Agreement to the contrary, in the following order:

 

(A)                                  FIRST, TO CREDITORS (INCLUDING THE CLASS A
MEMBERS TO THE EXTENT SUCH MEMBERS ARE CREDITORS, TO THE EXTENT OTHERWISE
PERMITTED BY LAW) OTHER THAN THE IMS HEALTH MEMBERS AND THEIR AFFILIATES, IN
SATISFACTION OF ALL OF THE COMPANY’S DEBTS AND LIABILITIES (INCLUDING CLAIMS AND
OBLIGATIONS AS REQUIRED BY SECTION 18-804(B) OF THE ACT) OTHER THAN LIABILITIES
FOR WHICH REASONABLE PROVISION FOR PAYMENT HAS BEEN MADE AND LIABILITIES FOR
DISTRIBUTIONS TO MEMBERS UNDER SECTION 18-601 OR 18-604 OF THE ACT;

 

(B)                                 SECOND, TO THE CLASS A MEMBERS IN AN AMOUNT
EQUAL TO THE AMOUNT OF ANY EARLY LIQUIDATION PREMIUM THAT IS THEN DUE AND
UNPAID;

 

(C)                                  THIRD, TO THE PAYMENT AND DISCHARGE OF ALL
OF THE COMPANY’S DEBTS AND LIABILITIES TO THE IMS HEALTH MEMBERS AND THEIR
AFFILIATES TO THE EXTENT ADEQUATE PROVISION THEREFOR HAS NOT BEEN MADE; AND

 

(D)                                 THE BALANCE, IF ANY, TO THE MEMBERS IN
ACCORDANCE WITH THEIR POSITIVE CAPITAL ACCOUNTS, AFTER GIVING EFFECT TO ALL
CONTRIBUTIONS, DISTRIBUTIONS, AND ALLOCATIONS FOR ALL PERIODS.

 

In the event that any payment or distribution made under this Section 12.02 is
made in-kind, the amount of the payment or distribution will be equal to the
Mark-to-Market Value of the Property paid or distributed at the time of such
payment or distribution.

 

The Managing Member shall not receive any additional compensation for any
services performed pursuant to this Article XII.

 

The IMS Health Members understand and agree that by accepting the provisions of
this Section 12.02 setting forth the priority of the distribution of the assets
of the Company to be made upon its liquidation, the IMS Health Members expressly
waive any right which they, as creditors of the Company, might otherwise have
under the Act to receive distributions of assets pari passu with the other
creditors of the Company in connection with a distribution of assets of the
Company in satisfaction of any liability of the Company, and hereby subordinate
to said creditors any such right.

 


SECTION 12.03.  NO RESTORATION OF DEFICIT CAPITAL ACCOUNTS; COMPLIANCE WITH
TIMING REQUIREMENTS OF REGULATIONS.

 

In the event the Company is “liquidated” within the meaning of Regulations
Section 1.704-1(b)(2)(ii)(g), (x) distributions shall be made pursuant to this
Article XII to the Members who have positive Capital Accounts in compliance with
Regulations Section 1.704-1(b)(2)(ii)(b)(2), and (y) if any Member has a deficit
balance in its Capital Account (after giving effect to all contributions,
distributions and allocations for all taxable years, including the taxable year
during which such liquidation occurs), such Member shall have no obligation to
make any contribution to the capital of the Company with respect to such
deficit, and such deficit shall not be considered a debt owed to the Company or
to any other Person for any purpose whatsoever.  In the discretion of the
Liquidator, with the consent of the Class A Members, a portion

 

60

--------------------------------------------------------------------------------


 

(determined in the manner provided below) of the distributions that may
otherwise be made to the Members pursuant to this Article XII may be:

 

(A)                                  DISTRIBUTED TO A TRUST ESTABLISHED FOR THE
BENEFIT OF THE MEMBERS SOLELY FOR THE PURPOSES OF LIQUIDATING PROPERTY,
COLLECTING AMOUNTS OWED TO THE COMPANY, AND PAYING ANY CONTINGENT OR UNFORESEEN
LIABILITIES OR OBLIGATIONS OF THE COMPANY OR OF THE MANAGING MEMBER ARISING OUT
OF OR IN CONNECTION WITH THE COMPANY.  THE ASSETS OF ANY SUCH TRUST SHALL BE
DISTRIBUTED TO THE MEMBERS FROM TIME TO TIME, IN THE REASONABLE DISCRETION OF
THE LIQUIDATOR, IN THE SAME PROPORTIONS (AS DETERMINED BELOW) AS THE AMOUNT
DISTRIBUTED TO SUCH TRUST BY THE COMPANY WOULD OTHERWISE HAVE BEEN DISTRIBUTED
TO THE MEMBERS PURSUANT TO SECTION 12.02 HEREOF; OR

 

(B)                                 WITHHELD TO PROVIDE A REASONABLE RESERVE FOR
COMPANY LIABILITIES (CONTINGENT OR OTHERWISE) AND TO ALLOW FOR THE COLLECTION OF
THE UNREALIZED PORTION OF ANY INSTALLMENT OBLIGATIONS OWED TO THE COMPANY,
PROVIDED THAT SUCH WITHHELD AMOUNTS SHALL BE DISTRIBUTED TO THE MEMBERS AS SOON
AS PRACTICABLE.

 

The portion of the distributions that would otherwise have been made to each of
the Members that is instead distributed to a trust pursuant to Section 12.03(a)
hereof or withheld to provide a reserve pursuant to Section 12.03(b) hereof
shall be determined in the same manner as the expense or deduction would have
been allocated if the Company had realized an expense equal to such amounts
immediately prior to distributions being made pursuant to Section 12.02 hereof.

 


SECTION 12.04.  DEEMED CONTRIBUTION AND DISTRIBUTION.

 

In the event the Company is liquidated within the meaning of Regulations
Section 1.704-1(b)(2)(ii)(g) but no Liquidating Event has occurred, the Property
shall not be liquidated, the Company’s liabilities shall not be paid or
discharged, and the Company’s affairs shall not be wound up.  Instead, solely
for federal income tax purposes, the Company shall be deemed to have contributed
all Property and liabilities to a new limited liability company in exchange for
an interest in such new limited liability company and immediately thereafter,
the Company will be deemed to liquidate by distributing interests in the new
limited liability company to the Members.

 


SECTION 12.05.  RIGHTS OF MEMBERS.

 

Each Member shall look solely to the Property for the return of its Capital
Contribution and, except as otherwise provided in Section 12.10 hereof, shall
have no right or power to demand or receive property other than cash from the
Company.

 


SECTION 12.06.  NOTICE OF DISSOLUTION.

 

In the event a Liquidating Event occurs or an event occurs that would, but for
provisions of Section 12.01 hereof, result in a dissolution of the Company, the
Managing Member shall, within thirty (30) days thereafter, provide written
notice thereof to each of the Members and to all other parties with whom the
Company regularly conducts business (as determined in the discretion of the
Managing Member) and shall publish notice thereof in a newspaper of general

 

61

--------------------------------------------------------------------------------


 

circulation in each place in which the Company regularly conducts business (as
determined in the discretion of the Managing Member).

 


SECTION 12.07.  LIQUIDATION GUARANTEED PAYMENT.

 

On the date on which all of the assets of the Company are distributed to the
Members pursuant to Section 12.02 hereof, the Company shall pay to each Class A
Member an amount equal to such Class A Member’s Early Liquidation Premium, if
any.  Amounts payable under this Section 12.07 shall be paid in cash, unless, at
such time as the Company has failed to pay all or any portion of such amount
then due and payable, the Class A Members elect to have such amounts paid
in-kind.  In the event the Class A Members have made such an election, such
payments shall be made in the form of Demand Loans and/or Cash Equivalents (as
determined by the Class A Members in their sole discretion subject only to the
Company holding any such asset in the amounts requested) with an aggregate
Mark-to-Market Value equal to the amount due and payable.  In addition, amounts
payable under this Section 12.07 shall be treated as guaranteed payments within
the meaning of Code Section 707(c), shall be considered an expense of the
Company for income tax purposes and an expense or capital item for financial
reporting purposes, as the case may be, and shall not be considered a
distribution to any Class A Member for all purposes of this Agreement,
including, without limitation, in maintaining any Class A Member’s Capital
Account.

 


SECTION 12.08.  CHARACTER OF LIQUIDATING DISTRIBUTIONS.

 

All payments made in liquidation of the Interest of a retiring Member (whether
pursuant to Article X or Article XII hereof) shall be made in exchange for the
interest of such Member in Property pursuant to Section 736(b)(1) of the Code,
including the interest of such Member in Company goodwill.

 


SECTION 12.09.  THE LIQUIDATOR.

 

The “Liquidator” shall mean the Managing Member, provided that, if at the time a
Liquidating Event has occurred there is no remaining Managing Member, the
“Liquidator” shall be appointed by the Class A Members.

 


SECTION 12.10.  FORM OF LIQUIDATING DISTRIBUTIONS.

 


(A)                                  IN GENERAL.  EXCEPT AS PROVIDED IN THIS
SECTION 12.10, FOR PURPOSES OF MAKING DISTRIBUTIONS REQUIRED BY SECTION 12.02
HEREOF, THE LIQUIDATOR MAY DETERMINE WHETHER TO DISTRIBUTE ALL OR ANY PORTION OF
THE PROPERTY IN-KIND OR TO SELL ALL OR ANY PORTION OF THE PROPERTY AND
DISTRIBUTE THE PROCEEDS THEREFROM, PROVIDED THAT THE LIQUIDATOR SHALL NOT
DISTRIBUTE PROPERTY OTHER THAN CASH TO ANY CLASS A MEMBER WITHOUT ITS CONSENT,
AND THE LIQUIDATOR SHALL BE REQUIRED TO REDUCE THE PROPERTY TO CASH TO THE
EXTENT NECESSARY TO MAKE DISTRIBUTIONS TO THE CLASS A MEMBERS PURSUANT TO
SECTION 12.02 HEREOF IN CASH.

 


(B)                                 CLASS A MEMBER IN-KIND ELECTION.  AT THE
ELECTION OF THE CLASS A MEMBERS, THE LIQUIDATOR MAY BE REQUIRED TO DISTRIBUTE
ALL OF THE PROPERTY IN-KIND.  IN SUCH EVENT, THE PROPERTY TO BE DISTRIBUTED TO
EACH MEMBER SHALL BE DETERMINED BY THE LIQUIDATOR; PROVIDED THAT, SUBJECT TO

 

62

--------------------------------------------------------------------------------


 


SECTION 12.10(C) HEREOF, DISTRIBUTION OF ANY PROPERTY TO ANY CLASS A MEMBER
OTHER THAN DEMAND LOANS OR CASH EQUIVALENTS SHALL REQUIRE THE CONSENT OF ALL OF
THE MEMBERS.

 


(C)                                  OTHER PERMITTED ASSETS.  IN NO EVENT SHALL
ANY OF THE CMS INTANGIBLE ASSETS BE DISTRIBUTED TO THE CLASS A MEMBERS IN KIND.

 


ARTICLE XIII
POWER OF ATTORNEY

 


SECTION 13.01.  MANAGING MEMBER AS ATTORNEY-IN-FACT.

 

Each Member hereby makes, constitutes, and appoints the Managing Member, each
successor Managing Member, and the Liquidator, severally, with full power of
substitution and resubstitution, its true and lawful attorney-in-fact for it and
in its name, place, and stead and for its use and benefit, to sign, execute,
certify, acknowledge, swear to, file, publish and record (i) all certificates of
formation, amended name or similar certificates, and other certificates and
instruments (including counterparts of this Agreement) which the Managing Member
or Liquidator may deem necessary to be filed by the Company under the laws of
the State of Delaware or any other state or jurisdiction in which the Company is
doing or intends to do business, (ii) any and all amendments, restatements or
changes to this Agreement and the instruments described in subparagraph (i), as
now or hereafter amended, which the Managing Member may deem necessary to effect
a change or modification of the Company approved by the Members in accordance
with the terms of this Agreement, including, without limitation, amendments,
restatements or changes to reflect (A) the exercise by the Managing Member of
any power granted to it under this Agreement, (B) any amendments adopted by the
Members in accordance with the terms of this Agreement; (C) the admission of any
substituted Member, and (D) the disposition by any Member of its Interest in the
Company, (iii) all certificates of cancellation and other instruments which the
Managing Member or Liquidator deem necessary or appropriate to effect the
dissolution and termination of the Company pursuant to the terms of this
Agreement, and (iv) any other instrument which is now or may hereafter be
required by law to be filed on behalf of the Company or is deemed necessary by
the Managing Member or Liquidator to carry out fully the provisions of this
Agreement in accordance with its terms.  Each Member authorizes each such
attorney-in-fact to take any further action which such attorney-in-fact shall
consider necessary in connection with any of the foregoing, hereby giving each
such attorney-in-fact full power and authority to do and perform each and every
act or thing whatsoever requisite to be done in connection with the foregoing as
fully as such Member might or could do personally, and hereby ratifying and
confirming all that any such attorney-in-fact shall lawfully do or cause to be
done by virtue thereof or hereof.

 


SECTION 13.02.  NATURE OF SPECIAL POWER.

 

The power of attorney granted pursuant to this Article XIII:

 

(A)                                  IS A SPECIAL POWER OF ATTORNEY COUPLED WITH
AN INTEREST AND IS IRREVOCABLE;

 

63

--------------------------------------------------------------------------------


 

(B)                                 MAY BE EXERCISED BY ANY SUCH
ATTORNEY-IN-FACT BY LISTING THE MEMBERS EXECUTING ANY AGREEMENT, CERTIFICATE,
INSTRUMENT, OR OTHER DOCUMENT WITH THE SINGLE SIGNATURE OF ANY SUCH
ATTORNEY-IN-FACT ACTING AS ATTORNEY-IN-FACT FOR SUCH MEMBERS; AND

 

(C)                                  SHALL SURVIVE AND NOT BE AFFECTED BY THE
SUBSEQUENT BANKRUPTCY, INSOLVENCY, DISSOLUTION, OR CESSATION OF EXISTENCE OF A
MEMBER AND SHALL SURVIVE THE DELIVERY OF AN ASSIGNMENT BY A MEMBER OF THE WHOLE
OR A PORTION OF ITS INTEREST IN THE COMPANY (EXCEPT THAT WHERE THE ASSIGNMENT IS
OF SUCH MEMBER’S ENTIRE INTEREST IN THE COMPANY AND THE ASSIGNEE IS ADMITTED AS
A SUBSTITUTED MEMBER, THE POWER OF ATTORNEY SHALL SURVIVE THE DELIVERY OF SUCH
ASSIGNMENT FOR THE SOLE PURPOSE OF ENABLING ANY SUCH ATTORNEY-IN-FACT TO EFFECT
SUCH SUBSTITUTION) AND SHALL EXTEND TO SUCH MEMBER’S OR ASSIGNEE’S SUCCESSORS
AND ASSIGNS.

 


ARTICLE XIV
NOTICE EVENTS

 


SECTION 14.01.  NOTICE EVENTS.

 

In the event that any of the following events (“Notice Events”) shall occur, the
Members shall have the rights described in Section 14.02 hereof:

 

(A)                                  THE OCCURRENCE OF MAY 6, 2006;

 

(B)                                 THE MANAGING MEMBER OR IMS HEALTH SHALL
(I) FAIL TO REMAIN IN SUBSTANTIAL COMPLIANCE WITH THE TERMS, COVENANTS AND
OBLIGATIONS REQUIRED ON ITS PART TO BE PERFORMED OR OBSERVED UNDER
SECTIONS 5.04(A) AND 5.04(B) HEREOF, OR (II) FAIL TO PERFORM OR OBSERVE ANY
MATERIAL TERM, COVENANT OR OBLIGATION ON ITS PART TO BE PERFORMED OR OBSERVED
(EXCEPT SUCH TERMS, COVENANTS OR OBLIGATIONS AS ARE DESCRIBED IN CLAUSE (I)
ABOVE) UNDER (A) THIS AGREEMENT (EXCEPT FOR SPECIFIC VIOLATIONS THE CURE PERIODS
FOR WHICH ARE SPECIFICALLY PROVIDED FOR AS NOTICE EVENTS HEREUNDER), (B) THE
2003 IMS HEALTH LEASE, (C) THE IMS HEALTH GUARANTY, IN EACH CASE IF SUCH FAILURE
UNDER EITHER CLAUSE (I) OR CLAUSE (II) OF THIS SECTION 14.01(B) IS NOT CURED
WITHIN THIRTY (30) DAYS OF A RESPONSIBLE OFFICER OBTAINING ACTUAL KNOWLEDGE OF
SUCH FAILURE;

 

(C)                                  THE FAILURE OF THE COMPANY TO DISTRIBUTE TO
EACH CLASS A MEMBER IN IMMEDIATELY AVAILABLE FUNDS ON THE LAST BUSINESS DAY OF
EACH FISCAL QUARTER AN AMOUNT EQUAL TO THE REMAINDER, IF ANY, OF (I) THE
CUMULATIVE PRIORITY RETURN OF SUCH CLASS A MEMBER FROM JULY 1, 2003 TO THE LAST
BUSINESS DAY OF THE FISCAL QUARTER DURING WHICH SUCH DISTRIBUTION IS MADE, MINUS
(II) ALL PRIOR DISTRIBUTIONS TO SUCH CLASS A MEMBER PURSUANT TO SECTION 4.01
HEREOF, IF SUCH FAILURE IS NOT CURED WITHIN TEN (10) BUSINESS DAYS OF RECEIPT BY
THE MANAGING MEMBER OF NOTICE THEREOF;

 

(D)                                 THE BANKRUPTCY OF THE MANAGING MEMBER OR THE
COMPANY; AND

 

(E)                                  AN IMS HEALTH EVENT SHALL OCCUR.

 

64

--------------------------------------------------------------------------------


 


SECTION 14.02.  LIQUIDATION NOTICE.

 

At any time on or after the occurrence of a Notice Event, each Class A Member
may elect to cause such Notice Event to result in a Liquidating Event by
delivering to the Managing Member a notice (a “Liquidation Notice”) of such
election; provided that: (i) such Notice Event shall not result in a Liquidating
Event until the expiration of ten (10) Business Days following such delivery,
(ii) such Class A Member may rescind such Liquidation Notice by delivering to
the Managing Member a notice prior to such tenth (10th) Business Day, and
(iii) a Liquidation Notice automatically will be deemed rescinded upon the
election within such ten (10) Business Day period by any one or more of the IMS
Health Members pursuant to the Purchase Option to purchase all Class A Members’
Interests.

 


SECTION 14.03.  ELECTING MEMBERS’ PURCHASE OPTION.

 


(A)                                  ELECTION OF PURCHASE OPTION.  ANY ONE OR
MORE OF THE IMS HEALTH MEMBERS OR THEIR DESIGNEES (REFERRED TO IN THIS
SECTION 14.03 AS THE “ELECTING MEMBERS”) MAY ELECT PURSUANT TO A PURCHASE OPTION
(THE “PURCHASE OPTION”) TO PURCHASE THE CLASS A MEMBERS’ ENTIRE INTERESTS IN
SUCH PROPORTIONS AS THEY SHALL AGREE (I) WITHIN THE TEN (10) BUSINESS DAY PERIOD
PRIOR TO THE EFFECTIVENESS OF ANY LIQUIDATION NOTICE DELIVERED TO THE MANAGING
MEMBER PURSUANT TO SECTION 14.02 HEREOF, OR (II) AT ANY TIME AFTER JUNE 30, 2006
UPON TEN (10) BUSINESS DAYS’ PRIOR NOTICE (THE “ELECTION NOTICE”).  THE DAY ON
WHICH A LIQUIDATION NOTICE IS DELIVERED TO THE MANAGING MEMBER SHALL BE THE
“ELECTION DATE,” PROVIDED THAT, IF NO LIQUIDATION NOTICE HAS BEEN DELIVERED, THE
DAY ON WHICH THE ELECTION NOTICE IS GIVEN SHALL BE THE “ELECTION DATE.”  AN
ELECTION NOTICE GIVEN PURSUANT TO THIS SECTION 14.03 SHALL BE IRREVOCABLE AND
BINDING ON THE ELECTING MEMBERS.

 


(B)                                 PURCHASE PRICE.  THE PURCHASE PRICE (THE
“PURCHASE PRICE”) OF EACH CLASS A MEMBER’S INTEREST SHALL EQUAL THE SUM OF
(I) THE BALANCE IN SUCH CLASS A MEMBER’S CAPITAL ACCOUNT AS STATED ON THE
STATEMENT OF CAPITAL ACCOUNTS DETERMINED IN ACCORDANCE WITH THIS AGREEMENT AND
PROVIDED TO THE MEMBERS PURSUANT TO SECTION 8.02(E) HEREOF; AND (II) AN AMOUNT
EQUAL TO SUCH CLASS A MEMBER’S EARLY LIQUIDATION PREMIUM, IF ANY.

 


(C)                                  PURCHASE.

 

(I)                                     THE PURCHASE PRICE SHALL BE PAYABLE IN
IMMEDIATELY AVAILABLE FUNDS, AND THE CLOSING OF THE PURCHASE AND SALE OF EACH
CLASS A MEMBER’S INTEREST SHALL OCCUR, ON THE PURCHASE DATE.

 

(II)                                  THE CLOSING SHALL OCCUR AT SUCH PLACE AS
IS MUTUALLY AGREEABLE TO THE MEMBERS, OR UPON THE FAILURE TO AGREE, AT THE
PRINCIPAL PLACE OF BUSINESS OF THE COMPANY.  ON THE PURCHASE DATE, EACH CLASS A
MEMBER SHALL DELIVER TO THE ELECTING MEMBERS GOOD TITLE, FREE AND CLEAR OF ANY
LIENS, CLAIMS, ENCUMBRANCES, SECURITY INTERESTS OR OPTIONS, TO ITS INTEREST THUS
PURCHASED.  THE ELECTING MEMBERS SHALL REMAIN OBLIGATED TO PAY ANY AND ALL
REASONABLE OUT-OF-POCKET EXPENSES (INCLUDING ATTORNEYS’ FEES AND EXPENSES)
INCURRED BY EACH CLASS A MEMBER IN ENFORCING ANY RIGHTS UNDER THIS
SECTION 14.03.

 

(III)                               ON THE PURCHASE DATE, THE MEMBERS SHALL
EXECUTE SUCH DOCUMENTS AND INSTRUMENTS OF CONVEYANCE AS MAY BE NECESSARY OR
APPROPRIATE TO EFFECTUATE THE TRANSACTION CONTEMPLATED HEREBY, INCLUDING,
WITHOUT LIMITATION, THE TRANSFER OF THE

 

65

--------------------------------------------------------------------------------


 

INTERESTS OF THE CLASS A MEMBERS.  THE REASONABLE COSTS OF SUCH TRANSFER AND
CLOSING, INCLUDING, WITHOUT LIMITATION, ATTORNEYS’ FEES AND FILING FEES, SHALL
BE PAID BY THE ELECTING MEMBERS.

 


(D)                                 TREATMENT AS PURCHASE UNDER SECTION 741. 
THE MEMBERS AGREE TO TREAT THE TRANSFER OF THE CLASS A MEMBERS’ INTERESTS TO THE
ELECTING MEMBERS PURSUANT TO THIS SECTION 14.03 AS A PURCHASE AND SALE UNDER
SECTION 741 OF THE CODE AND NOT AS A RETIREMENT UNDER SECTION 736 OF THE CODE.

 


ARTICLE XV
MISCELLANEOUS

 


SECTION 15.01.  NOTICES.

 

Any notice, payment, demand, or communication required or permitted to be given
by any provision of this Agreement shall be in writing or by facsimile and shall
be deemed to have been delivered, given, and received for all purposes (i) if
delivered personally to the Person or to an officer of the Person to whom the
same is directed, or (ii) when the same is actually received, if sent either by
registered or certified mail, postage and charges prepaid, or by facsimile, if
such facsimile is followed by a written copy of the facsimile communication sent
by registered or certified mail, postage and charges prepaid, addressed as
follows, or to such other address as such Person may from time to time specify
by notice to the Members:

 

If to the Company:

 

IMS Health Licensing Associates, L.L.C.

c/o IMS Health Incorporated,

its Managing Member

1499 Post Road

Fairfield, CT  06824

Attention: General Counsel

Facsimile: (203) 319-4747

 

with a copy to:

 

IMS Health Incorporated

1499 Post Road

Fairfield, CT  06824

Attention: Senior Tax Director

Facsimile: (203) 319-4768

 

66

--------------------------------------------------------------------------------


 

If to the Managing Member:

 

IMS Health Incorporated

1499 Post Road

Fairfield, CT  06824

Attention: General Counsel

Facsimile: (203) 319-4747

 

with a copy to:

 

IMS Health Incorporated

1499 Post Road

Fairfield, CT  06824

Attention: Senior Tax Director

Facsimile: (203) 319-4768

 

If to CMS:

 

Coordinated Management Systems, Inc.

801 West Street, 2nd Floor

Wilmington, Delaware 19801-1545

Attention: Kenneth J. Kubacki

Facsimile: (302) 428-1410

 

If to IMS AG:

 

IMS AG.

Dorfplatz 4

6330 Cham, Switzerland

Attention: Peter Echser

Facsimile: 011-41-41-780-0363

 

in the case of either CMS or IMS AG, with a copy to:

 

IMS Health Incorporated

1499 Post Road

Fairfield, CT  06824

Attention: General Counsel

Facsimile: (203) 319-4747

 

67

--------------------------------------------------------------------------------


 

If to Utrecht:

 

Utrecht-America Finance Co.

245 Park Avenue

New York, New York 10167

Attention: Treasurer

Facsimile: (212) 922-0969

 

If to Edam:

 

Edam, L.L.C.

c/o Utrecht-America Financial Services, Inc.

245 Park Avenue

New York, New York 10167

Attention: Treasurer

Facsimile: (212) 922-0969

 

in the case of either Utrecht or Edam, with a copy to:

 

Cooperatieve Centrale Raiffeisen-Boerleenbank B.A.

“Rabobank Nederland,” New York Branch

245 Park Avenue

New York, New York 10167

Attention: Treasurer

Facsimile: (212) 922-0969

 

Any such notice shall be deemed to be delivered, given, and received for all
purposes as of the date so delivered, if delivered personally, or otherwise as
of the date on which the same was received.  Any Person may from time to time
specify a different address by notice to the Company and the Members.

 


SECTION 15.02.  BINDING EFFECT.

 

Except as otherwise provided in this Agreement, every covenant, term, and
provision of this Agreement shall be binding upon and inure to the benefit of
the Members and their respective successors, transferees and assigns.

 


SECTION 15.03.  CONSTRUCTION.

 

Every covenant, term, and provision of this Agreement shall be construed simply
according to its fair meaning and not strictly for or against any Member.

 


SECTION 15.04.  HEADINGS.

 

Section and other headings contained in this Agreement are for reference
purposes only and are not intended to describe, interpret, define, or limit the
scope, extent, or intent of this Agreement or any provision of this Agreement.

 

68

--------------------------------------------------------------------------------


 


SECTION 15.05.  SEVERABILITY.

 

Except as otherwise provided in the succeeding sentence, every provision of this
Agreement is intended to be severable, and, if any term or provision of this
Agreement is illegal or invalid for any reason whatsoever, such illegality or
invalidity shall not affect the validity or legality of the remainder of this
Agreement.  The preceding sentence of this Section 15.05 shall be of no force or
effect if the consequence of enforcing the remainder of this Agreement without
such illegal or invalid term or provision would be to cause any Member to lose
the benefit of its economic bargain.

 


SECTION 15.06.  VARIATION OF PRONOUNS.

 

All pronouns and any variations thereof shall be deemed to refer to masculine,
feminine, or neuter, singular or plural, as the identity of the Person or
Persons may require.

 


SECTION 15.07.  GOVERNING LAW.

 

The laws of the State of Delaware shall govern the validity of this Agreement,
the construction of its terms, and the interpretation of the rights and duties
of the Members.

 


SECTION 15.08.  WAIVER OF ACTION FOR PARTITION.

 

Each of the Members irrevocably waives any right that it may have to maintain
any action for partition with respect to any of the Property.

 


SECTION 15.09.  WAIVER OF JURY TRIAL.

 

Each of the Members irrevocably waives to the extent permitted by law all rights
to trial by jury in any action, proceeding or counterclaim arising out of or
relating to this Agreement.

 


SECTION 15.10.  CONSENT TO JURISDICTION.

 

Each Member (i) irrevocably submits to the jurisdiction of any New York State or
Delaware State court or Federal court sitting in New York County or Wilmington,
Delaware in any action arising out of this Agreement, (ii) agrees that all
claims in such action may be decided in such court, (iii) waives, to the fullest
extent it may effectively do so, the defense of an inconvenient forum, and
(iv) consents to the service of process by mail.  A final judgment in any such
action shall be conclusive and may be enforced in other jurisdictions.  Nothing
herein shall affect the right of any party to serve legal process in any manner
permitted by law or affect its right to bring any action in any other court.

 


SECTION 15.11.  COUNTERPART EXECUTION.

 

This Agreement may be executed in any number of counterparts with the same
effect as if all of the Members had signed the same document.  All counterparts
shall be construed together and shall constitute one agreement.

 

69

--------------------------------------------------------------------------------


 


SECTION 15.12.  SOLE AND ABSOLUTE DISCRETION.

 

Except as otherwise provided in this Agreement, all actions which the Managing
Member may take and all determinations which the Managing Member may make
pursuant to this Agreement may be taken and made at the sole and absolute
discretion of the Managing Member.

 


SECTION 15.13.  SPECIFIC PERFORMANCE.

 

Each Member agrees with the other Members that the other Members would be
irreparably damaged if any of the provisions of this Agreement are not performed
in accordance with their specific terms and that monetary damages would not
provide an adequate remedy in such event.  Accordingly, it is agreed that, in
addition to any other remedy to which the nonbreaching Members may be entitled,
at law or in equity, the nonbreaching Members shall be entitled to injunctive
relief to prevent breaches of the provisions of this Agreement and specifically
to enforce the terms and provisions of this Agreement in any action instituted
in any court of the United States or any state thereof having subject matter
jurisdiction thereof.

 

[signatures follow on separate pages]

 

70

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have entered into this Agreement as of 9:05 A.M.
on the date first above set forth.

 

 

MANAGING MEMBER:

 

 

 

IMS HEALTH INCORPORATED

 

 

 

 

 

By

/s/ Robert H. Steinfeld

 

 

 

  Name:

Robert H. Steinfeld

 

 

  Title:

Senior Vice President, General Counsel
& Corporate Secretary

 

THIS IS A SIGNATURE PAGE TO AGREEMENT OF LIMITED LIABILITY COMPANY
OF IMS HEALTH LICENSING ASSOCIATES, L.L.C.

 

S-1

--------------------------------------------------------------------------------


 

 

CLASS B MEMBERS:

 

 

 

IMS AG

 

 

 

 

 

By

/s/ Peter Echser

 

 

 

Name: Peter Echser

 

 

Title: Director

 

S-2

--------------------------------------------------------------------------------


 

 

 

COORDINATED MANAGEMENT SYSTEMS, INC.

 

 

 

 

 

 

 

 

By

/s/ Kenneth J. Kubacki

 

 

 

 

Name: Kenneth J. Kubacki

 

 

Title:

Vice President and

 

 

 

Chief Operating Officer

 

 

S-3

--------------------------------------------------------------------------------


 

 

CLASS A MEMBERS:

 

 

 

UTRECHT-AMERICA FINANCE CO.

 

 

 

 

 

By

  /s/ Nancy J. McIver

 

 

 

Name: Nancy J. McIver

 

 

Title:    Vice President

 

 

 

 

 

By

  /s/ J.W. den Baas

 

 

 

Name: J.W. den Baas

 

 

Title:   Vice President

 

S-4

--------------------------------------------------------------------------------


 

 

EDAM, L.L.C.

 

 

 

By

Merel Corp.

 

 

Its Managing Member

 

 

 

 

 

 

 

 

By

/s/ Kevin Moclair

 

 

 

 

Name: Kevin Moclair

 

 

 

Title:

 

 

 

 

 

 

 

 

By

/s/ J.W. den Baas

 

 

 

 

Name: J.W. den Baas

 

 

 

Title:   Vice President

 

S-5

--------------------------------------------------------------------------------